Exhibit 10.3

EXECUTION COPY

OMNIBUS AMENDMENT

AND

JOINDER TO RECEIVABLES PURCHASE AGREEMENT

THIS OMNIBUS AMENDMENT AND JOINDER TO RECEIVABLES PURCHASE AGREEMENT dated as of
April 26, 2012 (this “Agreement”) is entered into among INSIGHT RECEIVABLES, LLC
(“Insight Receivables”), INSIGHT ENTERPRISES, INC. (“Insight” and the
“Servicer”), INSIGHT DIRECT USA, INC. (“Insight Direct”), INSIGHT PUBLIC SECTOR,
INC. (“Insight Public”), the Purchasers and Managing Agents party hereto, and
JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as agent for the Purchasers (in such capacity, the “Agent”).
Capitalized terms used herein but not defined herein shall have the meanings
provided in the Receivables Purchase Agreement defined below.

W I T N E S S E T H

WHEREAS, Insight Receivables, the Servicer, the Purchasers, the Managing Agents
and the Agent are parties to that certain Receivables Purchase Agreement dated
as of December 31, 2002 (as amended, restated, supplemented or otherwise
modified from time to time, the “Receivables Purchase Agreement”);

WHEREAS, the parties to the Receivables Purchase Agreement have hereto agreed to
amend the Receivables Purchase Agreement on the terms and conditions hereafter
set forth;

WHEREAS, Insight Receivables, Insight Public and Insight Direct are parties to
that certain Amended and Restated Receivables Sale Agreement dated as of
September 3, 2003 (as amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Sale Agreement”);

WHEREAS, the parties to the Receivables Sale Agreement hereto have agreed to
amend the Receivables Sale Agreement on the terms and conditions hereafter set
forth;

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to Receivables Purchase Agreement. Subject to the
fulfillment of the conditions precedent set forth in Section 4 below, the
Receivables Purchase Agreement is hereby amended to incorporate solely the
blacklined changes on the marked pages attached as Exhibit A hereto. Upon giving
effect to this Agreement, the document attached as Exhibit A hereto shall
constitute a conformed copy of the Receivables Purchase Agreement.



--------------------------------------------------------------------------------

SECTION 2. Amendments to the Receivables Sale Agreement. Subject to the
fulfillment of the conditions precedent set forth in Section 4 below, the
Receivables Sale Agreement is hereby amended as follows:

2.1 Section 1.2(e) of the Receivables Sale Agreement is hereby amended to delete
each reference to “Settlement Date” appearing therein and substitute the
reference “Monthly Settlement Date” therefor.

2.2 Section 1.3 of the Receivables Sale Agreement is hereby amended to delete
the reference to “Settlement Date” appearing therein and substitute the
reference “Monthly Settlement Date” therefor.

2.3 The last sentence of Section 4.1(i) of the Receivables Sale Agreement is
hereby deleted in its entirety.

2.4 Section 4.2(d) of the Receivables Sale Agreement is hereby amended and
restated in its entirety as follows:

(d) Sales, Liens. Such Originator will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises (other than rights to payments and related proceeds
under any Contract, which rights have been sold to a Contract Payment Purchaser
in connection with a Contract Payment Sale transaction), or any Lock-Box or
Collection Account, or assign any right to receive income with respect thereto
(other than, in each case, the creation of the interests therein in favor of
Buyer provided for herein), and such Originator will defend the right, title and
interest of Buyer in, to and under any of the foregoing property, against all
claims of third parties claiming through or under such Originator. Such
Originator shall not create or suffer to exist any mortgage, pledge, security
interest, encumbrance, lien, charge or other similar arrangement on any of its
inventory except as contemplated by the Intercreditor Agreement, unless agreed
to in advance in writing by Buyer (and its assigns).

2.5 The definition of “Receivable” set forth on Exhibit I to the Receivables
Sale Agreement is hereby amended and restated in its entirety as follows:

“Receivable” means the indebtedness and other obligations (other than
indebtedness or obligations constituting Excluded Receivables) owed to each
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Agreement) or Buyer (after giving effect to the transfers
under the Agreement) or in which the Buyer or an Originator has a security
interest or other interest, including, without limitation, any such
indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale or
licensing of goods or general intangibles (such as software), or the rendering
of services by such Originator, and further includes, without limitation, the
obligation to pay any Finance Charges with respect thereto. Indebtedness and
other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor or such Originator treats such
indebtedness, rights or obligations as a separate payment obligation.

 

2



--------------------------------------------------------------------------------

2.6 The definition of “Settlement Date” set forth in Exhibit I to the
Receivables Sale Agreement is hereby amended and restated in its entirety as
follows:

“Settlement Date” means (A) the Business Day following receipt of each Daily
Report or Weekly Report (as applicable) and (B) each Monthly Settlement Date.

2.7 Exhibit I to the Receivables Sale Agreement is hereby amended to delete in
their entirety the following definitions: “Government Contract Payment”,
“Government Contract Payment Obligor”, “Government Contract Payment Purchaser”,
“Government Contract Payment Sale” and “Government Contract Sale Receivable”.

2.8 Exhibit I to the Receivables Sale Agreement is hereby amended to insert the
following definitions in proper alphabetical order:

(a) “Contract Payment Purchaser” has the meaning set forth in the definition of
“Contract Payment Sale”.

(b) “Contract Payment Sale” means a transaction in which a Loan Party enters
into a lease, managed services arrangement or software licensing agreement with
a U.S. state or federal Governmental Authority or other Person pursuant to which
(i) such Loan Party will lease certain equipment, provide certain managed
services or license certain software to such Governmental Authority or other
Person, (ii) such Governmental Authority or other Person is obligated to make a
series of payments to such Loan Party during the term of such lease, managed
services arrangement or software license (each such payment, a “Contract
Payment”), (iii) such Loan Party sells or assigns a portion or all of such
Contract Payments (and, in the case of a lease or managed services arrangement,
the related equipment) and related proceeds to a third-party (a “Contract
Payment Purchaser”) and (iv) such Loan Party is involved in the administration
and servicing of such Contract Payments for such Contract Payment Purchaser
during the term of such lease, managed services arrangement or software license.

(c) “Monthly Settlement Date” means the 16th day of each month (or if such day
is not a Business Day, the next succeeding Business Day).

2.9 Exhibit III to the Receivables Sale Agreement is hereby amended and restated
in its entirety as set forth on Exhibit B hereto.

 

3



--------------------------------------------------------------------------------

SECTION 3. Joinder. Wells Fargo Bank, National Association (the “New Managing
Agent” and the “New Financial Institution”, and collectively, the “New Purchaser
Group”), Insight Receivables, the Servicer, the Agent and each Managing Agent
hereby agree as follows:

3.1 Pursuant to Section 12.6 of the Receivables Purchase Agreement, Insight
Receivables has requested that the New Purchaser Group agree to become a
“Purchaser Group” under the Receivables Purchase Agreement.

3.2 Each of Insight Receivables, the Servicer, the Agent and each Managing
Agent, by its signature hereto, hereby consents to the joinder of the New
Purchaser Group to the Receivables Purchase Agreement.

3.3 By executing and delivering this Agreement, each of the New Managing Agent
and the New Financial Institution confirms to and agrees with each other party
to the Receivables Purchase Agreement that (i) it has received a copy of the
Receivables Purchase Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) it will, independently and without reliance upon the
Agent, the other Managing Agents, the other Purchasers or any of their
respective Affiliates, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Receivables Purchase Agreement or any
Transaction Document; (iii) it appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Receivables
Purchase Agreement, the Transaction Documents and any other instrument or
document pursuant thereto as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto and to enforce
its respective rights and interests in and under the Receivables Purchase
Agreement, the Transaction Documents, the Receivables, the Related Security and
the Collections; (iv) it will perform all of the obligations which by the terms
of the Receivables Purchase Agreement and the Transaction Documents are required
to be performed by it as a Managing Agent and a Financial Institution,
respectively; (v) its address for notices shall be the office set forth beneath
its name on the signature pages of this Agreement; (vi) it is duly authorized to
enter into this Agreement and (vii) in the case of the New Financial
Institution, it appoints and authorizes the New Managing Agent as its Managing
Agent to take such action as agent on its behalf and to exercise such powers
under the Receivables Purchase Agreement, the Transaction Documents and any
other instrument or document pursuant thereto as are delegated to the Managing
Agents by the terms thereof together with such powers that are reasonably
incidental thereto.

3.4 On the date hereof, each of the New Managing Agent and the New Financial
Institution shall join in and be a party to the Receivables Purchase Agreement
and, to the extent provided in this Agreement, shall have the rights and
obligations of a Managing Agent and a Financial Institution, respectively, under
the Receivables Purchase Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 4. Conditions Precedent. This Agreement shall become effective as of the
close of business on the date first above written, subject to the satisfaction
of the conditions precedent that the Managing Agents shall have received:

(a) counterparts of this Agreement executed by each of the parties hereto;

(b) a certificate of the secretary or assistant secretary of Insight Receivables
certifying (i) the articles of organization of Insight Receivables, and all
amendments thereto, certified as of a recent date by the Secretary of State for
the State of Illinois, (ii) the limited liability company agreement of Insight
Receivables as in effect on the date hereof, (iii) resolutions of the Board of
Directors of Insight Receivables authorizing the execution, delivery and
performance of this Agreement and each document executed in connection herewith,
(iv) the names, signatures, and incumbency of the officers of Insight
Receivables authorized to execute this Agreement and all other documents
executed in connection herewith on behalf of Insight Receivables and (v) a
certificate as of recent date of the good standing of Insight Receivables under
the laws of the State of Illinois;

(c) a certificate of the secretary or assistant secretary of the Servicer
certifying (i) the certificate of incorporation of the Servicer, and all
amendments thereto, certified as of a recent date by the Secretary of State for
the State of Delaware, (ii) the bylaws of the Servicer as in effect on the date
hereof, (iii) resolutions of the Board of Directors of the Servicer authorizing
the execution, delivery and performance of this Agreement and each document
executed in connection herewith to which the Servicer is a party, (iv) the
names, signatures, and incumbency of the officers of the Servicer authorized to
execute this Agreement and all other documents executed in connection herewith
on behalf of the Servicer and (v) a certificate as of recent date of the good
standing of the Servicer under the laws of the State of Delaware;

(d) a certificate of the secretary or assistant secretary of Insight Direct
certifying (i) the articles of incorporation of Insight Direct, and all
amendments thereto, certified as of a recent date by the Secretary of State for
the State of Illinois, (ii) the bylaws of Insight Direct as in effect on the
date hereof, (iii) resolutions of the Board of Directors of Insight Direct
authorizing the execution, delivery and performance of this Agreement and each
document executed in connection herewith to which Insight Direct is a party,
(iv) the names, signatures, and incumbency of the officers of Insight Direct
authorized to execute this Agreement and all other documents executed in
connection herewith on behalf of Insight Direct and (v) a certificate as of
recent date of the good standing of Insight Direct under the laws of the State
of Illinois;

(e) a certificate of the secretary or assistant secretary of Insight Public
certifying (i) the articles of incorporation of Insight Public, and all
amendments thereto, certified as of a recent date by the Secretary of State for
the State of Illinois, (ii) the bylaws of Insight Public as in effect on the
date hereof, (iii) resolutions of the Board of Directors of Insight Public
authorizing the execution, delivery and performance of this Agreement and each
document executed in connection herewith to which Insight Public is a party,
(iv) the names, signatures, and incumbency of the officers of Insight Public
authorized to execute this Agreement and all other documents executed in
connection herewith on behalf of Insight Public and (v) a certificate as of
recent date of the good standing of Insight Public under the laws of the State
of Illinois;

(f) evidence, in the form of a certificate of the secretary or assistant
secretary of Insight Receivables, that Insight Receivable’s corporate charter
has been amended in the form attached hereto as Exhibit C in order to comply
with the requirements set forth in Section 7.1(i)(M) of the Receivables Purchase
Agreement, as amended by this Agreement;

 

5



--------------------------------------------------------------------------------

(g) a duly executed copy of a Reaffirmation of Performance Undertaking in the
form attached as Exhibit D hereto, executed by Insight;

(h) all fees and expenses due and payable on or prior to the date hereof in
connection with this Agreement; and

(i) such other documents, instruments and agreements as the Agent may reasonably
request.

SECTION 5. Representations and Warranties. Each of Insight Receivables, the
Servicer, Insight Direct and Insight Public hereby represents and warrants that
(i) this Agreement constitutes its legal, valid and binding obligation,
enforceable against such party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing; and (ii) after giving effect to this
Agreement, the representations and warranties of each such party, respectively,
set forth in Article V of the Receivables Purchase Agreement and Article II of
the Receivables Sale Agreement, as applicable, are true and correct in all
material respects with the same effect as if made on the date hereof, except to
the extent such representations and warranties expressly relate to an earlier
date. Insight Receivables further represents and warrants that after giving
effect to this Agreement, no event has occurred and is continuing that
constitutes an Amortization Event or a Potential Amortization Event.

SECTION 6. Reference to and Effect on the Receivables Purchase Agreement.

6.1 Upon the effectiveness of this Agreement, (i) each reference in the
Receivables Purchase Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the
Receivables Purchase Agreement, as amended hereby, and (ii) each reference to
the Receivables Purchase Agreement in any other Transaction Document or any
other document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Receivables Purchase Agreement
as amended hereby.

6.2 Upon the effectiveness of this Agreement, (i) each reference in the
Receivables Sale Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”
or words of like import shall mean and be a reference to the Receivables Sale
Agreement, as amended hereby, and (ii) each reference to the Receivables Sale
Agreement in any other Transaction Document or any other document, instrument or
agreement executed and/or delivered in connection therewith, shall mean and be a
reference to the Receivables Sale Agreement as amended hereby.

6.3 Except as specifically amended hereby, the terms and conditions of the
Receivables Purchase Agreement, of the Receivables Sale Agreement, of all other
Transaction Documents and any other documents, instruments and agreements
executed and/or delivered in connection therewith, shall remain in full force
and effect and are hereby ratified and confirmed.

 

6



--------------------------------------------------------------------------------

6.4 The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of Insight Receivables, the
Agent, any Purchaser or any Managing Agent under the Receivables Purchase
Agreement, the Receivables Sale Agreement or any other Transaction Document or
any other document, instrument or agreement executed in connection therewith,
nor constitute a waiver of any provision contained therein, in each case except
as specifically set forth herein.

SECTION 7. Costs and Expenses. Insight Receivables agrees to pay on demand all
reasonable costs and expenses of the Agent, the Managing Agents and the
Purchasers in connection with the preparation, execution and delivery of this
Agreement and the other instruments and documents to be delivered in connection
herewith, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Agent, the Managing Agents and the Purchasers with
respect thereto and with respect to advising the Agent, the Managing Agents and
the Purchasers as to their respective rights and responsibilities hereunder and
thereunder.

SECTION 8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

SECTION 9. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, BUT NOT LIMITED TO, 735 ILCS
SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS) OF THE STATE OF ILLINOIS.

SECTION 10. Section Titles. The section titles contained in this Agreement are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

[Remainder of page left intentionally blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

INSIGHT RECEIVABLES, LLC By:   Insight Receivables Holding, LLC, its Sole Member
By:  

\s\ Glynis A. Bryan

  Name: Glynis A. Bryan   Title: Chief Financial Officer INSIGHT ENTERPRISES,
INC. By:  

\s\ Glynis A. Bryan

  Name: Glynis A. Bryan   Title: Chief Financial Officer INSIGHT DIRECT USA,
INC. By:  

\s\ Glynis A. Bryan

  Name: Glynis A. Bryan   Title: Chief Financial Officer INSIGHT PUBLIC SECTOR,
INC. By:  

\s\ Glynis A. Bryan

  Name: Glynis A. Bryan   Title: Chief Financial Officer

Signature Page to

Omnibus Amendment and Joinder to Receivables Purchase Agreement



--------------------------------------------------------------------------------

JUPITER SECURITIZATION COMPANY LLC (successor by merger to JS Siloed Trust), as
a Conduit By:   JPMorgan Chase Bank, N.A., its administrative trustee By:  

\s\ Joel C. Gedroic

  Name: Joel C. Gedroic   Title: Executive Director JPMORGAN CHASE BANK, N.A.,
as a Financial Institution, as Agent and as a Managing Agent By:  

\s\ Joel C. Gedroic

  Name: Joel C. Gedroic   Title: Executive Director

Signature Page to

Omnibus Amendment and Joinder to Receivables Purchase Agreement



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC, as a Conduit By:  

\s\ Doris J. Hearn

  Name: Doris J. Hearn   Title: Vice President PNC BANK, NATIONAL ASSOCIATION as
a Financial Institution and a Managing Agent By:  

\s\ William Falcon

  Name: William Falcon   Title: Vice President

Signature Page to

Omnibus Amendment and Joinder to Receivables Purchase Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as the New Financial Institution and the New Managing

Agent

By:  

\s\ Eero Maki

  Name: Eero Maki   Title: Senior Vice President Address: 6 Concourse Parkway
Suite 1450 Atlanta, GA 30328 Attention: Ryan Tozier Fax: (855) 818-1936

Signature Page to

Omnibus Amendment and Joinder to Receivables Purchase Agreement



--------------------------------------------------------------------------------

Exhibit A

CONFORMED RECEIVABLES PURCHASE AGREEMENT

(See Attached)



--------------------------------------------------------------------------------

Exhibit B

Exhibit III

Lock-boxes; Collection Accounts; Collection Banks

 

Collection Bank

   Lock-Box    Related Collection Account

Insight Direct USA, Inc.

JPMorgan Chase Bank, N.A.

201 N Central Ave

Phoenix, AZ. 85004

     

JPMorgan Chase Bank, N.A.

14800 Frye Rd 2nd fl.

Fort Worth, TX. 76155

     

JPMorgan Chase Bank, N.A

14800 Frye Rd 2nd fl.

Fort Worth, TX. 76155

     

JPMorgan Chase Bank, N.A.

PO Box 713096

Columbus, Oh. 43271

     

JPMorgan Chase Bank, N.A.

201 N Central Ave

Phoenix, AZ. 85004

     

JPMorgan Chase Bank, N.A.

201 N Central Ave

Phoenix, AZ. 85004

     

JPMorgan Chase Bank, N.A.

201 N Central Ave

Phoenix, AZ. 85004

     

Bank of America, N.A.

901 Main Street 7th Floor

Dallas, TX 75202-3714

     

Bank of America, N.A.

901 Main Street 7th Floor

Dallas, TX 75202-3714

     

Insight Public Sector, Inc.

     

JPMorgan Chase Bank, N.A.

201 N Central Ave

Phoenix, AZ. 85004

     

JPMorgan Chase Bank, N.A

14800 Frye Rd 2nd fl.

Fort Worth, TX. 76155

     

JPMorgan Chase Bank, N.A.

201 N Central Ave

Phoenix, AZ. 85004

     



--------------------------------------------------------------------------------

Exhibit C

Amendments to Insight Receivables’ Limited Liability Company Agreement

(See attached)



--------------------------------------------------------------------------------

Exhibit D

FORM OF REAFFIRMATION OF PERFORMANCE UNDERTAKING

Reference is hereby made to that certain Amended and Restated Performance
Undertaking, dated as of September 3, 2003 (as amended, restated, supplemented
or otherwise modified from time to time, the “Undertaking”), executed by Insight
Enterprises, Inc., a Delaware corporation (the “Performance Undertaker”), in
favor of JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main
Office Chicago)) (“JPMorgan”), as Agent (the “Agent”). Capitalized terms used
and not otherwise defined herein shall have the meanings set forth in the
Undertaking.

The Performance Undertaker hereby:

(i) acknowledges receipt of that certain Omnibus Amendment and Joinder to
Receivables Purchase Agreement dated as of April 26, 2012 (the “Amendment”)
entered into among Insight Receivables, LLC, Insight Enterprises, Inc., Insight
Direct USA, Inc., Insight Public Section, Inc., the Purchasers and Managing
Agents party thereto, and the Agent;

(ii) reaffirms all of its obligations under the Undertaking in favor of the
Agent, for the benefit of itself and the Purchasers; and

(iii) acknowledges and agrees that (A) the Undertaking remains in full force and
effect notwithstanding the Amendment (B) the Undertaking is hereby ratified and
confirmed.

[Remainder of page intentionally blank]



--------------------------------------------------------------------------------

Date:                             , 2012

 

INSIGHT ENTERPRISES, INC. By:      

Name:

Title:

Signature Page to

Reaffirmation of Performance Undertaking



--------------------------------------------------------------------------------

CONFORMED COPY INCORPORATING

AMENDMENT NO. 1 DATED SEPTEMBER 3, 2003

AMENDMENT NO. 2 DATED DECEMBER 23, 2003

AMENDMENT NO. 3 DATED JULY 28, 2004

AMENDMENT NO. 4 DATED DECEMBER 21, 2004

AMENDMENT NO. 5 DATED MARCH 25, 2005

AMENDMENT NO. 6 DATED DECEMBER 19, 2005

AMENDMENT NO. 7 DATED SEPTEMBER 7, 2006

OMNIBUS AMENDMENT DATED AUGUST 24, 2007

AMENDMENT NO. 8 DATED JANUARY 22, 2008

AMENDMENT NO. 9 DATED SEPTEMBER 17, 2008

AMENDMENT NO. 10 DATED FEBRUARY 6, 2009

AMENDMENT NO. 11 AND JOINDER DATED JULY 24, 2009

AMENDMENT NO. 12 DATED JULY 1, 2010

AMENDMENT NO. 13 DATED MAY 26, 2011

OMNIBUS AMENDMENT AND JOINDER DATED APRIL 26, 2012

RECEIVABLES PURCHASE AGREEMENT

dated as of December 31, 2002

Among

INSIGHT RECEIVABLES, LLC, as Seller,

INSIGHT ENTERPRISES, INC., as Servicer,

THE ENTITIES PARTY HERETO FROM TIME TO TIME AS

CONDUITS,

THE ENTITIES PARTY HERETO FROM TIME TO TIME AS

FINANCIAL INSTITUTIONS,

THE ENTITIES PARTY HERETO FROM TIME TO TIME AS

MANAGING AGENTS

and

JPMORGAN CHASE BANK, N.A.

(SUCCESSOR BY MERGER TO BANK ONE, NA (MAIN OFFICE CHICAGO),

as Agent



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

This Receivables Purchase Agreement dated as of December 31, 2002 is among
Insight Receivables, LLC, an Illinois limited liability company (“Seller”),
Insight Enterprises, Inc., a Delaware corporation (“Insight”), as initial
Servicer (the Servicer together with Seller, the “Seller Parties” and each a
“Seller Party”), the entities from time to time party hereto as Conduits (the
“Conduits”), the entities from time to time party hereto as Financial
Institutions (the “Financial Institutions” and together with the Conduits, the
“Purchasers”), the entities from time to time party hereto as Managing Agents
(the “Managing Agents”) and JPMorgan Chase Bank, N.A. (successor by merger to
Bank One, NA (Main Office Chicago)) (“JPMorgan”), as agent for the Purchasers
hereunder or any successor agent hereunder (together with its successors and
assigns hereunder, the “Agent”). Unless defined elsewhere herein, capitalized
terms used in this Agreement shall have the meanings assigned to such terms in
Exhibit I.

PRELIMINARY STATEMENTS

Seller desires to transfer and assign Purchaser Interests to the Purchasers from
time to time.

The Conduits may, in their absolute and sole discretion, purchase Purchaser
Interests from Seller from time to time.

In the event that a Conduit declines to make any purchase, the Financial
Institutions in such Conduit’s Purchaser Group (or if there is no Conduit in a
Purchaser Group, the Financial Institutions in such Purchase Group) shall,
subject to the terms and conditions of this Agreement, purchase Purchaser
Interests from time to time. In addition, the Financial Institutions in a
Purchaser Group with a Conduit have agreed to provide a liquidity facility to
their related Conduit in accordance with the terms of a Liquidity Agreement.

Each Managing Agent has been requested and is willing to act as Managing Agent
on behalf of the Conduit and the Financial Institutions in its Purchaser Group
in accordance with the terms hereof.

ARTICLE I

PURCHASE ARRANGEMENTS

Section 1.1 Purchase Facility.

(a) Upon the terms and subject to the conditions hereof, Seller may, at its
option, sell and assign Purchaser Interests to the Managing Agents for the
benefit of one or more of the Purchasers in their respective Purchaser Group. In
accordance with the terms and conditions set forth herein, each Conduit may, at
its option, instruct its Managing Agent to cause the Agent to purchase on its
behalf, or if any Conduit shall decline to purchase, its Managing Agent (or if
there is no Conduit in a Purchaser Group, the Managing Agent for such Purchaser
Group) shall cause the Agent to purchase on behalf of the Financial Institutions
in its Purchaser Group, its Purchaser Group’s Pro Rata Share of such Purchaser
Interests from time to time in an aggregate amount not to exceed at such time
its Purchaser Group’s Group Purchase Limit.



--------------------------------------------------------------------------------

(b) On and after April 26, 2013, Seller may, upon at least 5 Business Days’
notice to the Agent, which notice shall be promptly delivered by the Agent to
each Managing Agent, terminate in whole or reduce in part the unused portion of
the Purchase Limit. Upon any reduction of the Purchase Limit, the Group Purchase
Limits shall be permanently reduced by a corresponding amount (ratably among the
Purchaser Groups in accordance with their Pro Rata Shares) and the Commitments
of each Financial Institution in each Purchaser Group shall be reduced ratably
in accordance with their respective Percentages. Each reduction in the Purchase
Limit shall be in an aggregate amount equal to $5,000,000 or a larger multiple
of $1,000,000.

Section 1.2 Increases. Seller shall provide the Agent with notice in a form set
forth as Exhibit II hereto of each Incremental Purchase (a “Purchase Notice”) no
later than 12:00 noon (Chicago time) at least one (1) Business Day before each
such Incremental Purchase. Each Purchase Notice shall be subject to Section 6.2
hereof and, except as set forth below, shall be irrevocable and shall specify
the requested Purchase Price (which shall not be less than $5,000,000 in the
aggregate) and the date of purchase. A Purchase Notice received after 12:00 noon
(Chicago time) shall be deemed received on the next Business Day. Following
receipt of a Purchase Notice, the Agent will promptly notify each Managing Agent
of such Purchase Notice. Each Managing Agent will determine whether the Conduit
(if any) in its Purchaser Group agrees to make the purchase of such Purchaser
Group’s Pro Rata Share of such Incremental Purchase. If any Conduit declines to
make a proposed purchase, the Managing Agent for the related Purchaser Group
shall notify Seller and Seller may cancel the Purchase Notice with respect to
all Purchaser Groups or, in the absence of such a cancellation, the Incremental
Purchase of the Purchaser Interest allocable to such Purchaser Group will be
made by the Financial Institutions in such declining Conduit’s Purchaser Group
ratably based on their respective Back-Up Commitments. On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI, each Conduit or the Financial Institutions in its
Purchaser Group, as applicable, (or if there is no Conduit in a Purchaser Group,
the Financial Institution in such Purchaser Group) shall deposit to the Facility
Account, in immediately available funds, no later than 12:00 noon (Chicago
time), an amount equal to (i) in the case of any Conduit, such Conduit’s
Purchaser Group’s Pro Rata Share of the aggregate Purchase Price for such
Incremental Purchase or (ii) in the case of a Financial Institution, such
Financial Institution’s Percentage of its related Purchaser Group’s Pro Rata
Share of the aggregate Purchase Price for such Incremental Purchase.

Section 1.3 Decreases. Seller shall provide the Agent with written notice (a
“Reduction Notice”) of any proposed reduction of Aggregate Capital from
Collections no later than 12:00 noon (Chicago time) at least one (1) Business
Day before each proposed reduction and the Agent will promptly notify each
Managing Agent of such Reduction Notice after receipt thereof. Such Reduction
Notice shall designate (i) the date (the “Proposed Reduction Date”) upon which
any such reduction of Aggregate Capital shall occur (which date shall give
effect to the notice period set forth above), and (ii) the amount of Aggregate
Capital to be reduced (the “Aggregate Reduction”), which reduction shall be
distributed ratably to each Purchaser Group in accordance with their Pro Rata
Shares and shall be applied by each Managing Agent ratably to the Purchaser
Interests of the Purchasers in such Managing Agent’s Purchaser Group in
accordance with the amount of Capital (if any) owing to such Purchasers. Only
one (1) Reduction Notice shall be outstanding at any time. A Reduction Notice
received after 12:00 noon (Chicago time) shall be deemed received on the next
Business Day.

 

2



--------------------------------------------------------------------------------

Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than noon (Chicago time)
on the day when due in immediately available funds, and if not received before
noon (Chicago time) shall be deemed to be received on the next succeeding
Business Day. If such amounts are payable to a Purchaser they shall be paid to
its related Managing Agent, for the account of such Purchaser, at its address
listed beneath its signature on its signature page to this Agreement until
otherwise notified by such Managing Agent. All computations of Yield, per annum
fees calculated as part of any CP Costs, per annum fees hereunder and per annum
fees under the Fee Letters shall be made on the basis of a year of 360 days for
the actual number of days elapsed. If any amount hereunder shall be payable on a
day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.

ARTICLE II

PAYMENTS AND COLLECTIONS

Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to each Managing Agent when due,
for the account of the related Purchasers in its Purchaser Group on a full
recourse basis, (i) such fees as set forth in the applicable Fee Letters (which
fees shall be sufficient to pay all fees owing to the Financial Institutions),
(ii) all CP Costs, (iii) all amounts payable as Yield, (iv) all amounts payable
as Deemed Collections (which shall be immediately due and payable by Seller and
applied to reduce outstanding Aggregate Capital hereunder in accordance with
Sections 2.2 and 2.3 hereof), (v) all amounts required pursuant to Section 2.6,
(vi) all amounts payable pursuant to Article X, if any, (vii) except as
otherwise provided in Section 8.6 of this Agreement, all Servicer costs and
expenses, including the Servicing Fee, in connection with servicing,
administering and collecting the Receivables, (viii) all Broken Funding Costs
and (ix) all Default Fees (collectively, the “Obligations”). If any Person fails
to pay any of the Obligations when due, such Person agrees to pay, on demand,
the Default Fee in respect thereof until paid. Notwithstanding the foregoing, no
provision of this Agreement or the Fee Letters shall require the payment or
permit the collection of any amounts hereunder in excess of the maximum
permitted by applicable law. If at any time Seller receives any Collections or
is deemed to receive any Collections, Seller shall immediately pay such
Collections or Deemed Collections to the Servicer for application in accordance
with the terms and conditions hereof and, at all times prior to such payment,
such Collections or Deemed Collections shall be held in trust by Seller for the
exclusive benefit of the Purchasers, the Managing Agents and the Agent.

 

3



--------------------------------------------------------------------------------

Section 2.2 Collections Prior to Amortization. Prior to the Amortization Date,
any Collections and/or Deemed Collections received by the Servicer shall be set
aside and held in trust by the Servicer for the payment of any accrued and
unpaid Aggregate Unpaids or for a Reinvestment as provided in this Section 2.2.
If at any time any Collections are received by the Servicer prior to the
Amortization Date, (i) the Servicer shall set aside the Termination Percentage
(hereinafter defined) of Collections evidenced by the Purchaser Interests of
each Terminating Financial Institution and (ii) Seller hereby requests and the
Purchasers (other than any Terminating Financial Institutions) hereby agree to
make, simultaneously with such receipt, a reinvestment (each a “Reinvestment”)
with that portion of the balance of each and every Collection received by the
Servicer that is part of any Purchaser Interest (other than any Purchaser
Interests of Terminating Financial Institutions), such that after giving effect
to such Reinvestment, the amount of Capital of such Purchaser Interest
immediately after such receipt and corresponding Reinvestment shall be equal to
the amount of Capital immediately prior to such receipt. On each Settlement Date
prior to the occurrence of the Amortization Date, the Servicer shall remit to
each Managing Agent’s respective account the amounts set aside during the period
since the immediately prior Settlement Date that have not been subject to a
Reinvestment and apply such amounts (if not previously paid in accordance with
Section 2.1) first, to reduce unpaid Obligations and second, to reduce the
Capital of all Purchaser Interests of Terminating Financial Institutions,
applied ratably to each Terminating Financial Institution according to its
respective Termination Percentage. If such Capital and Obligations shall be
reduced to zero, any additional Collections received by the Servicer (i) if
applicable, shall be remitted to each Managing Agent’s respective account no
later than noon (Chicago time) to the extent required to fund any Aggregate
Reduction on such Settlement Date and (ii) any balance remaining thereafter
shall be remitted from the Servicer to Seller on such Settlement Date. Each
Terminating Financial Institution shall be allocated a ratable portion of
Collections from the date of its becoming a Terminating Financial Institution
(the “Termination Date”) until such Terminating Financing Institution’s Capital
shall be paid in full. This ratable portion shall be calculated on the
Termination Date of each Terminating Financial Institution as a percentage equal
to (i) Capital of such Terminating Financial Institution outstanding on its
Termination Date, divided by (ii) the Aggregate Capital outstanding on such
Termination Date (the “Termination Percentage”). Each Terminating Financial
Institution’s Termination Percentage shall remain constant prior to the
Amortization Date. On and after the Amortization Date, each Termination
Percentage shall be disregarded, and each Terminating Financial Institution’s
Capital shall be reduced ratably with all Financial Institutions in accordance
with Section 2.3.

Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicer shall set aside and hold in trust, for the
holder of each Purchaser Interest, all Collections received on such day and an
additional amount for the payment of any accrued and unpaid Obligations owed by
Seller and not previously paid by Seller in accordance with Section 2.1. On and
after the Amortization Date, the Servicer shall, at any time upon the request
from time to time by (or pursuant to standing instructions from) the Agent or
any Managing Agent (i) remit to each Managing Agent’s respective account, in
accordance with the Pro Rata Shares of their Purchaser Groups, the amounts set
aside pursuant to the preceding sentence, and (ii) apply such amounts to reduce
the Capital associated with each such Purchaser Interest and any other Aggregate
Unpaids.

Section 2.4 Application of Collections. If there shall be insufficient funds on
deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:

first, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, if Seller or one of its Affiliates is
not then acting as the Servicer,

 

4



--------------------------------------------------------------------------------

second, to the reimbursement of the Agent’s and the Managing Agents’ costs and
expenses (including reasonable fees of legal counsel) of collection and
enforcement of this Agreement,

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letters, CP Costs and Yield,

fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),

fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as the Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations, and

sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent, the Managing Agents and the Purchasers in accordance
with the amount of such Aggregate Unpaids owing to each of them in respect of
each such priority.

Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the Agent and each
Managing Agent, as applicable (for application to the Person or Persons who
suffered such rescission, return or refund) the full amount thereof, plus the
Default Fee from the date of any such rescission, return or refunding.

Section 2.6 Maximum Purchaser Interests and Aggregate Capital. Seller shall
ensure that at no time shall (i) the Purchaser Interests of the Purchasers
exceed in the aggregate 100% or (ii) the Aggregate Capital exceed the Purchase
Limit. If the aggregate of the Purchaser Interests of the Purchasers exceeds
100%, Seller shall pay to the Managing Agents within one (1) Business Day after
Seller’s knowledge thereof, an amount to be applied to reduce the Aggregate
Capital (allocated to each Managing Agent based on its related Purchaser Group’s
Pro Rata Share), such that after giving effect to such payment (and the
application thereof to reduce the Aggregate Capital) the aggregate of the
Purchaser Interests equals or is less than 100%. If the Aggregate Capital
exceeds the Purchase Limit, Seller shall pay to the Managing Agents within one
(1) Business Day, an amount to be applied to reduce the Aggregate Capital
(allocated to each Managing Agent based on its related Purchaser Group’s Pro
Rata Share), such that after giving effect to such payment the Aggregate Capital
equals or is less than the Purchase Limit.

 

5



--------------------------------------------------------------------------------

Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing two (2) Business Days
written notice to the Agent, which notice shall be promptly delivered by the
Agent to the Managing Agents), at any time following the reduction of the
Aggregate Capital to a level that is less than 25.0% of the original Purchase
Limit, to repurchase from the Purchasers all, but not less than all, of the then
outstanding Purchaser Interests. The purchase price in respect thereof shall be
an amount equal to the Aggregate Unpaids through the date of such repurchase,
payable in immediately available funds. Such repurchase shall be without
representation, warranty or recourse of any kind, on the part of, or against any
Purchaser, any Managing Agent or the Agent.

ARTICLE III

CP FUNDING

Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the Capital
associated with each Purchaser Interest of each Conduit for each day that any
Capital in respect of such Purchaser Interest is outstanding. Each Purchaser
Interest directly or indirectly funded substantially with Pooled Commercial
Paper issued directly or indirectly by a Conduit will accrue CP Costs each day
on a pro rata basis, based upon the percentage share the Capital in respect of
such Purchaser Interest represents in relation to all assets held by such
Conduit or its Related CP Issuer and directly or indirectly funded substantially
with Pooled Commercial Paper.

Section 3.2 CP Costs Payments. On each Monthly Settlement Date, Seller shall pay
to each Managing Agent of a Purchaser Group with a Conduit (for the benefit of
the Conduits in its related Purchaser Group) an aggregate amount equal to all
accrued and unpaid CP Costs in respect of the Capital associated with all
Purchaser Interests of such Conduits for the immediately preceding Accrual
Period in accordance with Article II.

Section 3.3 Calculation of CP Costs. On the fifth (5th) Business Day immediately
preceding each Monthly Settlement Date, each Conduit shall calculate the
aggregate amount of CP Costs in respect of the Capital associated with all
Purchaser Interests of such Conduit for the applicable Accrual Period and shall
notify its related Managing Agent of such aggregate amount. Upon receipt of such
calculations from its Conduit for the applicable Accrual Period, such Managing
Agent shall promptly forward to Seller a summary of such calculations.

ARTICLE IV

FINANCIAL INSTITUTION FUNDING

Section 4.1 Financial Institution Funding. Each Purchaser Interest of the
Financial Institutions shall accrue Yield for each day during its Tranche Period
at a rate equal to the Discount Rate in accordance with the terms and conditions
hereof. Until any Managing Agent gives notice to Seller of the suspension of the
LIBO Rate in accordance with Section 4.5, and prior to the occurrence and
continuation of an Amortization Event, the Discount Rate for any Purchaser
Interest held by a Financial Institution pursuant to the terms and conditions
hereof shall be the LIBO Rate. From and after the giving of the notice described
in Section 4.5, and after the occurrence and continuation of an Amortization
Event, the Discount Rate for any Purchaser Interest held by the applicable
Financial Institution shall be the Alternate Base Rate. If a Financial
Institution acquires by assignment from its related Conduit any Purchaser
Interest pursuant to a Liquidity Agreement, each Purchaser Interest so assigned
shall each be deemed to have a new Tranche Period commencing on the date of any
such assignment.

 

6



--------------------------------------------------------------------------------

Section 4.2 Yield Payments. On the Monthly Settlement Date (a) for each
Purchaser Interest of the Financial Institutions (other than Financial
Institutions in the Wells Fargo Purchaser Group), Seller shall pay to each
applicable Managing Agent (for the benefit of the Financial Institutions in its
related Purchaser Group) an aggregate amount equal to the accrued and unpaid
Yield for the entire Tranche Period of each such Purchaser Interest in
accordance with Article II and (b) for each Purchaser Interest of the Financial
Institutions in the Wells Fargo Purchaser Group, Seller shall pay to the
Managing Agent in the Wells Fargo Purchaser Group (for the benefit of the
Financial Institutions in such Purchaser Group) an aggregate amount equal to the
accrued and unpaid Yield for the most recently ended Accrual Period in respect
of the portion of Capital held by the Wells Fargo Purchaser Group during such
Accrual Period in accordance with Article II.

Section 4.3 Selection and Continuation of Tranche Periods.

(a) With consultation from (and approval by) each related Managing Agent, Seller
shall from time to time request Tranche Periods for the Purchaser Interests of
the Financial Institutions in each Purchaser Group (other than the Wells Fargo
Purchaser Group), provided that, if at any time such Financial Institutions
shall have a Purchaser Interest, Seller shall always request Tranche Periods
such that at least one Tranche Period with respect to Purchaser Interests held
by each such Financial Institution shall end on the date specified in clause
(A) of the definition of Monthly Settlement Date.

(b) Seller or any Managing Agent (other than the Managing Agent in the Wells
Fargo Purchaser Group), upon notice to and consent by the other received at
least three (3) Business Days prior to the end of a Tranche Period (the
“Terminating Tranche”) for any Purchaser Interest, may, effective on the last
day of the Terminating Tranche: (i) divide any such Purchaser Interest into
multiple Purchaser Interests, (ii) combine any such Purchaser Interest with one
or more other Purchaser Interests that have a Terminating Tranche ending on the
same day as such Terminating Tranche or (iii) combine any such Purchaser
Interest with new Purchaser Interests to be purchased on the day such
Terminating Tranche ends, provided, that in no event may a Purchaser Interest of
a Conduit be combined with a Purchaser Interest of a Financial Institution and
in no event may a Purchaser Interest of one Purchaser Group be combined with a
Purchaser Interest of another Purchaser Group.

Section 4.4 [Reserved]

Section 4.5 Suspension of the LIBO Rate. (a) If any Financial Institution
notifies its related Managing Agent that it has determined that funding its Pro
Rata Share of the Purchaser Interests at a LIBO Rate would violate any
applicable law, rule, regulation, or directive of any governmental or regulatory
authority, whether or not having the force of law, or that (i) deposits of a
type and maturity appropriate to match fund its Purchaser Interests at such LIBO
Rate are not available or (ii) such LIBO Rate does not accurately reflect the
cost of acquiring or maintaining a Purchaser Interest at such LIBO Rate, then
such Managing Agent shall suspend the availability of such LIBO Rate and any
Purchaser Interest accruing Yield at such LIBO Rate shall accrue interest at the
Alternate Base Rate.

 

7



--------------------------------------------------------------------------------

(b) If less than all of the Financial Institutions give a notice to the Managing
Agents pursuant to Section 4.5(a), each Financial Institution which gave such a
notice shall be obliged, at the request of Seller, or such Financial
Institution’s Managing Agent (on behalf of the related Conduit, if any), to
assign all of its rights and obligations hereunder to (i) another Financial
Institution that is acceptable to such related Conduit (if any) or (ii) another
funding entity nominated by Seller that is acceptable to such related Conduit
(if any) and willing to participate in this Agreement and the related Liquidity
Agreement through the Liquidity Termination Date in the place of such notifying
Financial Institution; provided that (i) the notifying Financial Institution
receives payment in full, pursuant to an Assignment Agreement, of an amount
equal to such notifying Financial Institution’s share of the Capital and Yield
owing to it and all accrued but unpaid fees and other costs and expenses payable
in respect of its Purchaser Interests, and (ii) the replacement Financial
Institution otherwise satisfies the requirements of Section 12.1(b).

Section 4.6 Liquidity Agreement Fundings. The parties hereto acknowledge that a
Conduit may put all or any portion of its Purchaser Interests to the Financial
Institutions in its Purchaser Group at any time pursuant such Conduit’s related
Liquidity Agreement to finance or refinance the necessary portion of its
Purchaser Interests through a funding under such Liquidity Agreement to the
extent available. The fundings under the Liquidity Agreement will accrue
interest at the Discount Rate in accordance with Section 4.1. Regardless of
whether a funding of Purchaser Interests by the Financial Institutions
constitutes the direct purchase of a Purchaser Interest hereunder, an assignment
under the related Liquidity Agreement of a Purchaser Interest originally funded
by a Conduit or the sale of one or more participations under the related
Liquidity Agreement in a Purchaser Interest originally funded by a Conduit, each
Financial Institution participating in a funding of a Purchaser Interest shall
have the rights and obligations of a “Purchaser” hereunder with the same force
and effect as if it had directly purchased such Purchaser Interest from Seller
hereunder.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of The Seller Parties. Each Seller
Party hereby represents and warrants to the Agent, the Managing Agents and the
Purchasers, as to itself, as of the date hereof and as of the date of each
Incremental Purchase and the date of each Reinvestment that:

(a) Corporate Existence and Power. Such Seller Party is a corporation or limited
liability company duly organized, validly existing and in good standing under
the laws of its state of incorporation or formation. Such Seller Party is duly
qualified to do business and is in good standing as a foreign corporation or
limited liability company, and has and holds all corporate or limited liability
company power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted except where the failure to so qualify or to so have or
hold could not reasonably be expected to have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate or company
powers and authority and have been duly authorized by all necessary corporate or
company action on its part. This Agreement and each other Transaction Document
to which such Seller Party is a party has been duly executed and delivered by
such Seller Party.

(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws or
certificate of formation or limited liability company agreement, (ii) any law,
rule or regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound that is material to the operation of its business, or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, and do not result in the creation or imposition of any Adverse
Claim on assets of such Seller Party or its Subsidiaries (except as created
hereunder); and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

9



--------------------------------------------------------------------------------

(g) Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to the Agent, the Managing Agents or the
Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by such Seller Party or any of
its Affiliates to the Agent, the Managing Agents or the Purchasers will be, true
and accurate in every material respect on the date such information is stated or
certified and does not and will not knowingly contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading; provided, that any such information
constituting projections or pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
party providing the same to be reasonable at the time made, it being recognized
by the Agent and the Purchasers that such projections as to future events are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results.

(h) Use of Proceeds. No proceeds of any purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

(i) Good Title. Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the Purchasers (and the
Agent for the benefit of such Purchasers shall acquire from Seller) a valid and
perfected first priority undivided percentage ownership or security interest in
each Receivable existing or hereafter arising and in the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim, except as
created by the Transactions Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Agent’s (on
behalf of the Purchasers) ownership or security interest in the Receivables, the
Related Security and Collections.

(k) Places of Business and Locations of Records; Jurisdiction of Organization.
The principal places of business and chief executive office of such Seller Party
and the offices where it keeps all of its Records are located at the address(es)
listed on Exhibit III or such other locations of which the Agent and the
Managing Agents have been notified in accordance with Section 7.2(a) in
jurisdictions where all action required by Section 14.4(a) has been taken and
completed. Seller is an Illinois limited liability company. Seller’s Federal
Employer Identification Number and Illinois organizational number are correctly
set forth on Exhibit III.

 

10



--------------------------------------------------------------------------------

(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV. Seller has not granted any
Person, other than the Agent as contemplated by this Agreement, dominion and
control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.

(m) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since June 30, 2002, no event has occurred that could reasonably be
expected to have a material adverse effect on the financial condition or
operations of the initial Servicer and its Subsidiaries or the ability of the
initial Servicer to perform its obligations under this Agreement, and
(ii) Seller represents and warrants that since the date of this Agreement, no
event has occurred that would have a material adverse effect on (A) the
financial condition or operations of Seller, (B) the ability of Seller to
perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.

(n) Names. In the past five (5) years, Seller has not used any company names,
trade names or assumed names other than the name in which it has executed this
Agreement.

(o) Ownership of Seller. The Member owns, directly or indirectly, 100% of the
issued and outstanding membership interests of Seller, free and clear of any
Adverse Claim other than the Adverse Claim in favor of (i) the Administrative
Agent as contemplated by the Credit Agreement and (ii) the Floorplan Collateral
Agent as contemplated by the Floorplan Credit Agreement.

(p) Not an Investment Company. Such Seller Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.

(q) Compliance with Law. Such Seller Party has complied in all material respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject. Each Receivable,
together with the Contract related thereto, does not contravene any laws, rules
or regulations applicable thereto (including, without limitation, laws, rules
and regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation of any such law, rule or
regulation.

(r) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any change to such
Credit and Collection Policy, except such material change as to which the
Managing Agents have been notified in accordance with Section 7.1(a)(vii).

(s) Payments to Originators. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement, Seller has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under the Receivables Sale Agreement is or may
be voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.

 

11



--------------------------------------------------------------------------------

(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(u) Eligible Receivables. Each Receivable included in the Net Eligible
Receivables Balance as an Eligible Receivable on the date of its purchase under
the Receivables Sale Agreement was an Eligible Receivable on such purchase date
and, as of the date of each Report or any other report delivered pursuant to
Section 8.5 or Section 6.2(a)(ii), each Receivable included in the Net Eligible
Receivables Balance on such Report or other report was an Eligible Receivable.

(v) Net Eligible Receivables Balance. Seller has determined that, immediately
after giving effect to each purchase hereunder, the Net Eligible Receivables
Balance is equal to or greater than the sum of (i) the Aggregate Capital, plus
(ii) the Aggregate Reserves.

(w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.

(x) Purpose. Seller has determined that, from a business viewpoint, the purchase
of the Receivables and related interests thereto from Insight under the
Receivables Sale Agreement, and the sale of Purchaser Interests to the
Purchasers and the other transactions contemplated herein, are in the best
interests of Seller.

(y) Financial Statements. The September 30, 2002 consolidated financial
statements of Insight and its Subsidiaries heretofore delivered to the Agent,
the Managing Agents and the Purchasers were prepared in accordance with
generally accepted accounting principles in effect on the date such statements
were prepared (except for the absence of footnotes and subject to year end audit
adjustments) and fairly present in all material respects the consolidated
financial condition and operations of Insight and its Subsidiaries at such date
and the consolidated results of their operations for the period then ended.

(z) Payments in Ordinary Course. Each remittance of Collections by the Seller to
the Agent, the Managing Agents or the Purchasers hereunder will have been made
(i) in payment of a debt incurred in the ordinary course of business or
financial affairs and (ii) in the ordinary course of business or financial
affairs.

 

12



--------------------------------------------------------------------------------

(aa) OFAC. No Seller Party (i) is an “enemy” or an “ally of the enemy” within
the meaning of Section 2 of the Trading with the Enemy Act of the United States
(50 U.S.C. App. §§ 1 et seq.), as amended, (ii) is in violation of (A) the
Trading with the Enemy Act, as amended, (B) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (C) the PATRIOT Act, (iii) is a Sanctioned Person or Sanctioned
Country, (ii) has its assets located in Sanctioned Countries, or (iii) derives
income from investments in, or transactions with, Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any of the purchases, including
without limitation, Incremental Purchases and Reinvestments, made hereunder will
be used directly or indirectly to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.

Section 5.2 Financial Institution Representations and Warranties. Each Financial
Institution hereby represents and warrants to the Agent and the Managing Agent
in its related Purchaser Group:

(a) Existence and Power. Such Financial Institution is a corporation or a
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.

(b) No Conflict. The execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or any of its property is bound, or (iv) any order, writ, judgment,
award, injunction or decree binding on or affecting it or its property, and do
not result in the creation or imposition of any Adverse Claim on its assets.
This Agreement has been duly authorized, executed and delivered by such
Financial Institution.

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder.

(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Financial Institution enforceable against such Financial
Institution in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

ARTICLE VI

CONDITIONS OF PURCHASES

Section 6.1 Conditions Precedent to Initial Incremental Purchase. The initial
Incremental Purchase of a Purchaser Interest under this Agreement is subject to
the conditions precedent that (a) the Agent and the Managing Agents shall have
received on or before the date of such purchase those documents listed on
Schedule B and (b) the Agent and the Managing Agents shall have received all
fees and expenses required to be paid on such date pursuant to the terms of this
Agreement and the Fee Letters.

 

13



--------------------------------------------------------------------------------

Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
Incremental Purchase and each Reinvestment shall be subject to the further
conditions precedent that (a) in the case of each such Incremental Purchase or
Reinvestment: (i) the Servicer shall have delivered to the Agent and the
Managing Agents on or prior to the date of such purchase, in form and substance
satisfactory to the Agent, all Reports as and when due under Section 8.5 and
(ii) upon the Agent’s or any Managing Agent’s reasonable request, the Servicer
shall have delivered to the Agent and the Managing Agents at least three
(3) days prior to such purchase or Reinvestment an interim report in the form of
a Monthly Report, Weekly Report or Daily Report showing the amount of Eligible
Receivables; (b) the Facility Termination Date shall not have occurred; (c) each
Managing Agent shall have received such other approvals, opinions or documents
as it may reasonably request and (d) on the date of each such Incremental
Purchase or Reinvestment, the following statements shall be true (and acceptance
of the proceeds of such Incremental Purchase or Reinvestment shall be deemed a
representation and warranty by Seller that such statements are then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date (or, to the extent such representations and
warranties specifically relate to an earlier date, that such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date);

(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and

(iii) the Aggregate Capital does not exceed the Purchase Limit and the aggregate
Purchaser Interests do not exceed 100%.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the Agent
or any Managing Agent, which right may be exercised at any time on demand of the
Agent or any such Managing Agent within thirty (30) days after the Agent or any
such Managing Agent shall have obtained knowledge of such failure, to rescind
the related purchase and direct Seller to pay to the applicable Managing Agent
for the benefit of the Purchasers in its Purchaser Group an amount equal to the
Collections prior to the Amortization Date that shall have been applied to the
affected Reinvestment.

 

14



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS

Section 7.1 Affirmative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, as set forth below:

(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent and the
Managing Agents:

(i) Annual Reporting. Within 90 days after the end of each of its respective
fiscal years, audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows for Insight and its consolidated
subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
KPMG LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Insight and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied; provided, that the Seller Parties shall be deemed to have
delivered the foregoing to the Agent and the Managing Agents if such information
has been filed with the Securities and Exchange Commission and is available on
the EDGAR site at www.sec.gov or any successor government site that is freely
and readily available to the Agent and the Managing Agents without charge, or
has been made available on Insight’s website www.insight.com, and the delivery
date therefor shall be deemed to be the first day on which such information is
available to the Agent and the Managing Agents on one of such web pages;
provided, further, that Insight will promptly notify the Agent and the Managing
Agents of each posting to such sites upon the occurrence thereof. In order to
provide such notices promptly, Insight agrees that it shall register the Agent
and the Managing Agents in the appropriate Insight databases necessary to cause
such notices to be sent automatically (including, without limitation, by e-mail
to e-mail addresses agreed upon by the Agent and the Managing Agents) on the
applicable filing dates.

(ii) Within 45 days after the end of each of the first three fiscal quarters of
its respective fiscal years, unaudited consolidated balance sheets of Insight
and related unaudited consolidated statements of operations, and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, together with internally prepared balance
sheets and statements of income for Seller, all certified by an Authorized
Officer of Insight or Seller, as applicable, as presenting fairly in all
material respects the financial condition and results of operations of Insight
and its consolidated Subsidiaries on a consolidated basis or Seller, as
applicable, in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes; provided, that the
foregoing shall be deemed to have been delivered to the Agent and the Managing
Agents if such information has been filed with the Securities and Exchange
Commission and is available on the EDGAR site at www.sec.gov or any successor
government site that is freely and readily available to the Agent and the
Managing Agents without charge, or has been made available on Insight’s website
www.insight.com, and the delivery date therefor shall be deemed to be the first
day on which such information is available to the Agent and the Managing Agents
on one of such web pages; provided, further, that Insight will promptly notify
the Agent and the Managing Agents of each posting to such sites upon the
occurrence thereof. In order to provide such notices promptly, Insight agrees
that it shall register the Agent and the Managing Agents in the appropriate
Insight databases necessary to cause such notices to be sent automatically
(including, without limitation, by e-mail to e-mail addresses agreed upon by the
Agent and the Managing Agents) on the applicable filing dates.

 

15



--------------------------------------------------------------------------------

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibits V-A
and V-B, as applicable, signed by such Seller Party’s Authorized Officer and
dated the date of such annual financial statement or such quarterly financial
statement, as the case may be.

(iv) Statements and Reports. Promptly upon the furnishing thereof to the
shareholders or members of such Seller Party copies of all financial statements,
reports and proxy statements so furnished; provided, that the Seller Parties
shall be deemed to have delivered the foregoing to the Agent and the Managing
Agents if such information has been filed with the Securities and Exchange
Commission and is available on the EDGAR site at www.sec.gov or any successor
government site that is freely and readily available to the Agent and the
Managing Agents without charge, or has been made available on Insight’s website
www.insight.com, and the delivery date therefor shall be deemed to be the first
day on which such information is available to the Agent and the Managing Agents
on one of such web pages; provided, further, that Insight will promptly notify
the Agent and the Managing Agents of each posting to such sites upon the
occurrence thereof. In order to provide such notices promptly, Insight agrees
that it shall register the Agent and the Managing Agents in the appropriate
Insight databases necessary to cause such notices to be sent automatically
(including, without limitation, by e-mail to e-mail addresses agreed upon by the
Agent and the Managing Agents) on the applicable filing dates.

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which Insight
or any of its Subsidiaries files with the Securities and Exchange Commission;
provided, that the Seller Parties shall be deemed to have delivered the
foregoing to the Agent and the Managing Agents if such information has been
filed with the Securities and Exchange Commission and is available on the EDGAR
site at www.sec.gov or any successor government site that is freely and readily
available to the Agent and the Managing Agents without charge, or has been made
available on Insight’s website www.insight.com, and the delivery date therefor
shall be deemed to be the first day on which such information is available to
the Agent and the Managing Agents on one of such web pages; provided, further,
that Insight will promptly notify the Agent and the Managing Agents of each
posting to such sites upon the occurrence thereof. In order to provide such
notices promptly, Insight agrees that it shall register the Agent and the
Managing Agents in the appropriate Insight databases necessary to cause such
notices to be sent automatically (including, without limitation, by e-mail to
e-mail addresses agreed upon by the Agent and the Managing Agents) on the
applicable filing dates.

 

16



--------------------------------------------------------------------------------

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent, any Managing Agent or any Purchaser, copies of the same.

(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting each Managing Agent’s consent thereto.

(viii) [Reserved].

(ix) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Agent or any
Managing Agent may from time to time reasonably request in order to protect the
interests of the Agent, the Managing Agents and the Purchasers under or as
contemplated by this Agreement.

(b) Notices. Such Seller Party will notify the Agent in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.

(ii) Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against the Servicer or any of its respective Subsidiaries if the aggregate
amount of all judgments and decrees then outstanding against the Servicer and
its Subsidiaries exceeds $15,000,000, and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against the Servicer which, if
adversely determined to the Servicer, could reasonably be expected to have a
Material Adverse Effect; and (B) the entry of any judgment or decree or the
institution of any litigation, arbitration proceeding or governmental proceeding
against Seller.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.

 

17



--------------------------------------------------------------------------------

(v) Defaults Under Other Agreements. (A) The occurrence of a default or an event
of default under any other financing arrangement pursuant to which the Seller is
a debtor or an obligor or (B) the occurrence of a default or an event of default
under any financing arrangement pursuant to which the Servicer is a debtor or an
obligor and relating to Specified Indebtedness.

(vi) Appointment of Independent Director. The decision to appoint a new director
of the Seller as an “Independent Director” for purposes of this Agreement, such
notice to (A) be issued not less than ten (10) days prior to the effective date
of such appointment and (B) certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director.”

(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with (i) all applicable laws, rules and
regulations to which it may be subject except (A) where the necessity of
compliance therewith is contested in good faith by appropriate proceedings and
(B) where the failure to comply could not reasonably be expected to have a
Material Adverse Effect, and (ii) all applicable orders, writs, judgments,
injunctions, decrees and awards to which it may be subject which have not been
stayed by appropriate proceedings. Such Seller Party will preserve and maintain
its corporate or limited liability company existence, rights, franchises and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified in good standing or active status as a foreign corporation or limited
liability company in each jurisdiction where its business is conducted except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect.

(d) Audits. Such Seller Party will furnish to the Agent and each Managing Agent
from time to time such information with respect to it and the Receivables as the
Agent or any Managing Agent may reasonably request. Such Seller Party will, from
time to time during regular business hours as requested by the Agent or any
Managing Agent upon reasonable notice and at the sole cost of such Seller Party,
permit the Agent, the Managing Agents or their agents or representatives (and
cause each Originator to permit the Agent, the Managing Agents or their agents
or representatives), (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Receivables
and the Related Security or any Person’s performance under any of the
Transaction Documents or any Person’s performance under the Contracts and, in
each case, with any of the officers or employees of Seller or the Servicer
having knowledge of such matters. To the extent it is reasonably possible to do
so, any such visitations, examinations and discussions shall be conducted
concurrently so as to minimize interference with the operations of such Seller
Party.

 

18



--------------------------------------------------------------------------------

(e) Keeping and Marking of Records and Books.

(i) The Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Servicer will
(and will cause each Originator to) give the Agent and each Managing Agent
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.

(ii) Such Seller Party will (and will cause each Originator to) (A) on or prior
to the date hereof, mark its master data processing records and other books and
records relating to the Purchaser Interests with a legend, acceptable to the
Agent and the Managing Agents, describing the Purchaser Interests and (B) upon
the request of the Agent or any Managing Agent (x) mark each Contract with a
legend describing the Purchaser Interests and (y) deliver to the Agent all
Contracts (including, without limitation, all multiple originals of any such
Contract) relating to the Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will (and will cause each Originator to) timely and fully (i) perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Contracts related to the Receivables, and (ii) comply in all
material respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract.

(g) Performance and Enforcement of Receivables Sale Agreement. Seller will
perform its obligations and undertakings under and pursuant to the Receivables
Sale Agreement, will purchase Receivables thereunder in strict compliance with
the terms thereof and will enforce the rights and remedies accorded to Seller
under the Receivables Sale Agreement. Seller will take all actions to perfect
and enforce its rights and interests (and the rights and interests of the Agent,
the Managing Agents and the Purchasers as assignees of Seller) under the
Receivables Sale Agreement as the Agent or any Managing Agent may from time to
time reasonably request, including, without limitation, making claims to which
it may be entitled under any indemnity, reimbursement or similar provision
contained in the Receivables Sale Agreement.

(h) Ownership. Seller will (or will cause each Originator to) take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased by Seller under the Receivables Sale
Agreement irrevocably in Seller, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Agent, the Managing Agents and the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Seller’s interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of Seller therein as the Agent or
any Managing Agent may reasonably request), and (ii) establish and maintain, in
favor of the Agent, for the benefit of the Managing Agents and the Purchasers, a
valid and perfected first priority undivided percentage ownership interest
(and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of the Agent for the benefit of the Managing Agents and the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Agent’s (for the benefit of the
Managing Agents and the Purchasers) interest in such Receivables, Related
Security and Collections and such other action to perfect, protect or more fully
evidence the interest of the Agent for the benefit of the Managing Agents and
the Purchasers as the Agent or any Managing Agent may reasonably request).

 

19



--------------------------------------------------------------------------------

(i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from Insight, each Originator and
any Affiliate thereof (each an “Insight Entity”). Therefore, from and after the
date of execution and delivery of this Agreement, Seller shall take all
reasonable steps, including, without limitation, all steps that the Agent or any
Managing Agent may from time to time reasonably request, to maintain Seller’s
identity as a separate legal entity and to make it manifest to third parties
that Seller is an entity with assets and liabilities distinct from those of any
Insight Entity and not just a division of an Insight Entity. Without limiting
the generality of the foregoing and in addition to the other covenants set forth
herein, Seller will:

(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Insight Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);

(B) compensate all employees, consultants and agents, if any, directly, from
Seller’s own funds, for services provided to Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Seller is also an employee, consultant or agent of an Insight Entity, allocate
the compensation of such employee, consultant or agent between Seller and such
Insight Entity, as applicable, on a basis that reflects the services rendered to
Seller and such Insight Entity, as applicable;

(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of an Insight Entity, Seller shall
lease such office at a fair market rent;

(D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

(E) conduct all transactions with each Insight Entity (including, without
limitation, any delegation of its obligations hereunder as Servicer) strictly on
an arm’s-length basis, allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between Seller
and such Insight Entity on the basis of actual use to the extent practicable
and, to the extent such allocation is not practicable, on a basis reasonably
related to actual use;

 

20



--------------------------------------------------------------------------------

(F) at all times have a Board of Directors consisting of three members, at least
one member of which is an Independent Director;

(G) observe all limited liability company formalities as a distinct entity, and
ensure that all corporate actions relating to (A) the selection, maintenance or
replacement of the Independent Director, (B) the dissolution or liquidation of
Seller or (C) the initiation of, participation in, acquiescence in or consent to
any bankruptcy, insolvency, reorganization or similar proceeding involving
Seller, are duly authorized by unanimous vote of its Board of Directors
(including the Independent Director);

(H) maintain Seller’s books and records separate from those of any Insight
Entity and otherwise readily identifiable as its own assets rather than assets
of any Insight Entity;

(I) prepare its financial statements separately from those of any Insight Entity
and insure that any consolidated financial statements of each Insight Entity
thereof that include Seller and that are filed with the Securities and Exchange
Commission or any other governmental agency have notes clearly stating that
Seller is a separate corporate entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of Seller;

(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any
Insight Entity and only maintain bank accounts or other depository accounts to
which Seller alone is the account party, into which Seller alone makes deposits
and from which Seller alone (or the Agent hereunder) has the power to make
withdrawals;

(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by an Insight Entity or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));

(L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement, to make payment to the Originators thereunder for the purchase
of Receivables from the Originators under the Receivables Sale Agreement, and
(4) the incurrence of operating expenses in the ordinary course of business of
the type otherwise contemplated by this Agreement;

 

21



--------------------------------------------------------------------------------

(M) maintain its limited liability company agreement in conformity with this
Agreement, such that (1) it does not amend, restate, supplement or otherwise
modify its certificate of formation or limited liability company agreement in
any respect that would impair its ability to comply with the terms or provisions
of any of the Transaction Documents, including, without limitation,
Section 7.1(i) of this Agreement and (2) at all times that this Agreement is in
effect, it provides for (x) not less than ten (10) days’ prior written notice to
the Agent of the replacement or appointment of any director that is to serve as
an Independent Director for purposes of this Agreement, and (y) the condition
precedent to giving effect to such replacement or appointment that the Seller
certify that the designated Person satisfied the criteria set forth in the
definition herein of “Independent Director”;

(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the Receivables Sale Agreement, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivables Sale Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Agent and each Managing Agent;

(O) maintain its limited liability company separateness such that it does not
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions, and
except as otherwise contemplated herein) all or substantially all of its assets
(whether now owned or hereafter acquired) to, or acquire all or substantially
all of the assets of, any Person, nor at any time create, have, acquire,
maintain or hold any interest in any Subsidiary;

(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of membership interests or payment of any subordinated indebtedness
which would cause the Required Capital Amount to cease to be so maintained; and

(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Quarles & Brady LLP, as
counsel for Seller, in connection with the closing or initial Incremental
Purchase under this Agreement and relating to substantive consolidation issues,
and in the certificates accompanying such opinion, remain true and correct in
all material respects at all times.

 

22



--------------------------------------------------------------------------------

(j) Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes (other than collections with respect to Excluded Receivables, which
such Seller Party will cause to be directly deposited into a separate account of
Insight Direct identified by Insight Direct) to be directly deposited by a
Collection Bank into a Collection Account and (2) each Lock-Box and Collection
Account to be subject at all times to a Collection Account Agreement that is in
full force and effect. In the event any payments relating to Receivables are
remitted directly to Seller or any Affiliate of Seller, Seller will remit (or
will cause all such payments to be remitted) directly to a Collection Bank and
deposited into a Collection Account within two (2) Business Days following
receipt thereof, and, at all times prior to such remittance, Seller will itself
hold or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Agent, the Managing Agents and the Purchasers. Seller
will maintain exclusive ownership, dominion and control (subject to the terms of
this Agreement) of each Lock-Box and Collection Account and shall not grant the
right to take dominion and control of any Lock-Box or Collection Account at a
future time or upon the occurrence of a future event to any Person, except to
the Agent as contemplated by this Agreement. Each Seller Party will cause each
payment under an Excluded Receivable to be made to an account other than a
Collection Account.

(k) Taxes.

(i) Seller will (A) file all tax returns and reports required by law to be filed
by it and will promptly pay all taxes and governmental charges at any time
owing, except for taxes being diligently contested in good faith and for which
adequate reserves have been established and (B) pay when due any taxes payable
in connection with the Receivables, exclusive of taxes on or measured by income
or gross receipts of the Conduits, the Agent, the Managing Agents or any
Financial Institution.

(ii) Servicer will file all tax returns and reports required by law to be filed
by it and will promptly pay all taxes and governmental charges at any time owing
that, if not filed or paid, would result in a Material Adverse Effect, except
for taxes being diligently contested in good faith and for which adequate
reserves have been established.

(l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment. The Agent, for the
benefit of the Purchasers, shall be named as an additional insured with respect
to all such liability insurance maintained by Seller. Seller will pay or cause
to be paid, the premiums therefor and deliver to the Agent and each Managing
Agent evidence satisfactory to the Agent and the Managing Agents of such
insurance coverage. Copies of each policy shall be furnished to the Agent, any
Managing Agent and any Purchaser in certificated form upon the Agent’s, such
Managing Agent’s or such Purchaser’s request. The foregoing requirements shall
not be construed to negate, reduce or modify, and are in addition to, Seller’s
obligations hereunder.

(m) Payment to the Originators. With respect to any Receivable purchased by
Seller from any Originator, such sale shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to the applicable Originator in respect of the purchase price for such
Receivable.

 

23



--------------------------------------------------------------------------------

Section 7.2 Negative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:

(a) Name Change, Offices and Records. Such Seller Party will not change its
name, identity, corporate or limited liability company structure (within the
meaning of Section 9-507 of the UCC) or jurisdiction of organization or relocate
its chief executive office or any office where Records are kept unless it shall
have: (i) given the Agent and the Managing Agents at least thirty (30) days’
prior written notice thereof (or such shorter period as the Agent shall agree)
and (ii) delivered to the Agent and the Managing Agents all financing
statements, instruments and other documents requested by the Agent or any
Managing Agent in connection with such change or relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Agent and the Managing Agents shall have received, at least ten
(10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not, and will not permit any Originator to, make any change to the
Credit and Collection Policy that could adversely affect the collectibility of
the Receivables or decrease the credit quality of any newly created Receivables
without each Managing Agent’s prior written consent. Except as provided in
Section 8.2(d), the Servicer will not, and will not permit any Originator to,
extend, amend or otherwise modify the terms of any Receivable or any Contract
related thereto other than in accordance with the Credit and Collection Policy.

(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises (other than rights to payments and related proceeds
under any Contract, which rights have been sold to a Contract Payment Purchaser
in connection with a Contract Payment Sale transaction), or any Lock-Box or
Collection Account, or assign any right to receive income with respect thereto
(other than, in each case, the creation of the interests therein in favor of the
Agent, the Managing Agents and the Purchasers provided for herein), and Seller
will defend the right, title and interest of the Agent, the Managing Agents and
the Purchasers in, to and under any of the foregoing property, against all
claims of third parties claiming through or under Seller or any Originator.
Seller will not create or suffer to exist any mortgage, pledge, security
interest, encumbrance, lien, charge or other similar arrangement on any of its
inventory, the financing or lease of which gives rise to any Receivable.

(e) Net Eligible Receivables Balance. At no time prior to the Amortization Date
shall Seller permit the Net Eligible Receivables Balance to be less than an
amount equal to the sum of (i) the Aggregate Capital plus (ii) the Aggregate
Reserves.

 

24



--------------------------------------------------------------------------------

(f) Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to the Originators in respect thereof, without the prior written consent of the
Agent and each Managing Agent, except with respect to the occurrence of such
Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement.

ARTICLE VIII

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Insight is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. The Agent may, at any time following the occurrence and
during the continuance of an Amortization Event or Potential Amortization Event,
designate as Servicer any Person to succeed Insight or any successor Servicer.

(b) Without the prior written consent of the Agent and each Managing Agent,
Insight shall not be permitted to delegate any of its duties or responsibilities
as Servicer to any Person other than (i) Seller, (ii) the applicable Originator
with respect to the Receivables originated by such Originator and (iii) with
respect to certain Charged-Off Receivables, outside collection agencies in
accordance with its customary practices. Neither Seller nor any Originator shall
be permitted to further delegate to any other Person any of the duties or
responsibilities of the Servicer delegated to it by Insight. If at any time the
Agent, in accordance with Section 8.1(a), shall designate as Servicer any Person
other than Insight, all duties and responsibilities theretofore delegated by
Insight to Seller may, at the discretion of the Agent, be terminated forthwith
on notice given by the Agent to Insight and to Seller.

(c) Notwithstanding the foregoing subsection (b), (i) unless the Agent shall
have designated a Person other than Insight to act as Servicer pursuant to this
Section 8.1, Insight shall be and remain primarily liable to the Agent, the
Managing Agents and the Purchasers for the full and prompt performance of all
duties and responsibilities of the Servicer hereunder and (ii) the Agent, the
Managing Agents and the Purchasers shall be entitled to deal exclusively with
Insight in matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder. The Agent, the Managing Agents and the Purchasers
shall not be required to give notice, demand or other communication to any
Person other than Insight in order for communication to the Servicer and its
sub-servicer or other delegate with respect thereto to be accomplished. Insight,
at all times that it is the Servicer, shall be responsible for providing any
sub-servicer or other delegate of the Servicer with any notice given to the
Servicer under this Agreement.

Section 8.2 Duties of Servicer.

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.

 

25



--------------------------------------------------------------------------------

(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer shall effect a Collection Account
Agreement substantially in the form of Exhibit VI with each bank party to a
Collection Account at any time. In the case of any remittances received in any
Lock-Box or Collection Account that shall have been identified, to the
satisfaction of the Servicer, to not constitute Collections or other proceeds of
the Receivables or the Related Security, the Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances, and
in the case of Excluded Receivables, to a collection account of Insight Direct
identified by Insight Direct. From and after the date the Agent delivers to any
Collection Bank a Collection Notice pursuant to Section 8.3, the Agent may
request that the Servicer, and the Servicer thereupon promptly shall instruct
all Obligors with respect to the Receivables, to remit all payments thereon to a
new depositary account specified by the Agent and, at all times thereafter,
Seller and the Servicer shall not deposit or otherwise credit, and shall not
permit any other Person to deposit or otherwise credit to such new depositary
account any cash or payment item other than Collections. The Servicer will
instruct all Obligors with respect to all Excluded Receivables to make all
payments with respect to Excluded Receivables to locations other than a Lock-Box
or Collection Account.

(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Agent, segregate, in a manner acceptable to the Agent,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article II. If the Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.

(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Charged-Off
Receivable or limit the rights of the Agent, the Managing Agents or the
Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, after the occurrence and during the continuation of an
Amortization Event, the Agent shall have the absolute and unlimited right to
direct the Servicer to commence or settle any legal action with respect to any
Receivable or to foreclose upon or repossess any Related Security.

(e) The Servicer shall hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Agent, deliver
or make available to the Agent all such Records, at a place selected by the
Agent. The Servicer shall, as soon as practicable following receipt thereof turn
over to Seller any cash collections or other cash proceeds received with respect
to Indebtedness not constituting Receivables. The Servicer shall, from time to
time at the request of any Purchaser, furnish to the Purchasers (promptly after
any such request) a calculation of the amounts set aside for the Purchasers
pursuant to Article II.

 

26



--------------------------------------------------------------------------------

(f) Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator, Insight or Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Agent, be applied as a Collection of any Receivable of such Obligor
(starting with the oldest such Receivable) to the extent of any amounts then due
and payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

Section 8.3 Collection Notices. Following the occurrence and during the
continuance of an Amortization Event or a Potential Amortization Event, the
Agent is authorized at any time to date and to deliver to the Collection Banks
the Collection Notices. Seller hereby transfers to the Agent for the benefit of
the Purchasers, effective when the Agent delivers such notice, the exclusive
ownership and control of each Lock-Box and the Collection Accounts. In case any
authorized signatory of Seller whose signature appears on a Collection Account
Agreement shall cease to have such authority before the delivery of such notice,
such Collection Notice shall nevertheless be valid as if such authority had
remained in force. Seller hereby authorizes the Agent, and agrees that the Agent
shall be entitled to (i) endorse Seller’s name on checks and other instruments
representing Collections, (ii) enforce the Receivables, the related Contracts
and the Related Security and (iii) take such action as shall be necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Agent rather than
Seller.

Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent, the Managing Agents and the
Purchasers of their rights hereunder shall not release the Servicer, any of the
Originators, Insight or Seller from any of their duties or obligations with
respect to any Receivables or under the related Contracts. The Purchasers shall
have no obligation or liability with respect to any Receivables or related
Contracts, nor shall any of them be obligated to perform the obligations of
Seller.

Section 8.5 Reports. The Servicer shall prepare and forward to the Agent and
each Managing Agent (i) upon not less than ten (10) Business Days notice by the
Agent, on Wednesday of each week, a Weekly Report, (ii) on the fifteenth
(15th) day of each month (or if such day is not a Business Day, the immediately
succeeding Business Day) and, following the occurrence and during the
continuance of an Amortization Event or a Potential Amortization Event (but not
before), at such times as the Agent or any Managing Agent shall request, a
Monthly Report, (iii) at such times as the Agent or any Managing Agent shall
request, a listing by Obligor of all Receivables together with an aging of such
Receivables and (iv) upon not less than ten (10) Business Days notice by the
Agent, on each Business Day, a Daily Report.

Section 8.6 Servicing Fees. In consideration of Insight’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as Insight shall
continue to perform as Servicer hereunder, Seller shall pay over to Insight a
fee (the “Servicing Fee”) on the first day of each month, in arrears for the
immediately preceding month, equal to 1.0% per annum times the average daily Net
Eligible Receivables Balance during such period, as compensation for its
servicing activities.

 

27



--------------------------------------------------------------------------------

ARTICLE IX

AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

(a) Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and paragraph 9.1(e)) and such failure shall continue for three
(3) consecutive Business Days after such Seller Party has notice thereof.

(b) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect when
made or deemed made.

(c) (i) The failure of Seller to pay any Indebtedness when due; or (ii) the
failure of the Servicer, Insight or any Originator to pay any “Specified
Indebtedness” when due; or the default by any Seller Party, Insight or any
Originator in the performance of any term, provision or condition contained in
any agreement under which any Specified Indebtedness was created or is governed,
the effect of which is to cause, or to permit the holder or holders of such
Specified Indebtedness to cause, such Specified Indebtedness to become due prior
to its stated maturity; or any such Specified Indebtedness of the Servicer,
Insight or any Originator shall be declared to be due and payable or required to
be prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof. “Specified Indebtedness” means Indebtedness which,
individually or in the aggregate with other Indebtedness, has an aggregate
principal amount or face value in excess of $25,000,000.

(d) (i) Any Seller Party, any Originator or any of its Subsidiaries shall
generally not pay its debts as such debts become due or shall admit in writing
its inability to pay its debts generally or shall make a general assignment for
the benefit of creditors; or (ii) any proceeding shall be instituted by or
against any Seller Party, any Originator or any of its Subsidiaries seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property and, in the case of any such proceeding
instituted against such Person, either such proceeding shall remain undismissed
or unstayed for a period of sixty (60) days or an order for relief shall have
been entered in such proceedings or a receiver, trustee or similar official
shall have been appointed in such proceedings; or (iii) any Seller Party, any
Originator or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth in clauses (i) or (ii) above in this
subsection (d).

 

28



--------------------------------------------------------------------------------

(e) Seller, Insight or any Originator shall (i) fail to perform or observe any
term, covenant or agreement under the Receivables Sale Agreement, or (ii) fail
to enforce its rights under the Receivables Sale Agreement after the occurrence
of any such failure described in clause (i).

(f) Seller shall fail to comply with the terms of Section 2.6 hereof.

(g) As at the end of any Fiscal Month:

 

  (i) the weighted average of the Default Ratios for the three most recently
ended Fiscal Months shall exceed 0.5%;

 

  (ii) the weighted average of the Delinquency Ratios for the three most
recently ended Fiscal Months shall exceed (x) 13.5%;

 

  (iii) the weighted average of the Dilution Trigger Ratios for the three most
recently ended Fiscal Months shall exceed 6.00%.

For purposes of this Section 9.1(g), the “weighted average” of each of the
ratios referenced above for any three Fiscal Month Period shall be determined by
adding the numerators of such ratio for each of such three Fiscal Months and
dividing that sum by the sum of the denominators of such ratio for each of such
three Fiscal Months.

(h) A Change of Control shall occur.

(i) (i) (w) One or more judgments for the payment of money shall be rendered
against Seller, (x) one or more nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect shall be rendered against Seller, (y) one or more
judgments for the payment of money in an aggregate amount in excess of
$15,000,000 (to the extent not covered by a valid and binding policy of
insurance in favor of the Servicer, the applicable Originator or the applicable
Subsidiary with respect to which the related insurer has been notified of a
claim for payment and has not disputed such claim) shall be rendered against the
Servicer, any Originator, any of their Subsidiaries or any combination of the
foregoing and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Servicer, any Originator or any of their Subsidiaries to enforce any such
judgment, or (z) one or more nonmonetary judgments or orders which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, shall be rendered against the Servicer, any Originator, any of their
Subsidiaries or any combination of the foregoing and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Servicer, any Originator or
any of their Subsidiaries to enforce any such judgment.

(j) A “Termination Date” under and as defined in the Receivables Sale Agreement
shall occur under the Receivables Sale Agreement or any Originator shall for any
reason cease to transfer, or cease to have the legal capacity to transfer, or
otherwise be incapable of transferring Receivables to Seller under the
Receivables Sale Agreement.

 

29



--------------------------------------------------------------------------------

(k) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or the Agent for the benefit of
the Purchasers shall cease to have a valid and perfected first priority security
interest in the Receivables, the Related Security and the Collections with
respect thereto and the Collection Accounts.

(l) The Total Leverage Ratio, as of the last day of each Fiscal Quarter of
Insight, shall exceed 2.75 to 1.00.

(m) The Fixed Charge Coverage Ratio, as of the last day of each Fiscal Quarter
of Insight, shall be less than 1.25 to 1.00.

(n) The Asset Coverage Ratio, as of the last day of each Fiscal Quarter of
Insight, shall be less than 1.75 to 1.00.

(o) Seller shall fail to deliver to the Agent by November 1, 2003, an amendment
to the Intercreditor Agreement in form and substance reasonably acceptable to
the Agent, duly executed by each of JPMorgan, in its capacity as “Administrative
Agent” under the Credit Agreement, the Agent, IBM Credit Corporation, Hewlett
Packard Company, Compaq Computer Corporation and Textron Financial Corporation.

(p) Seller shall fail to deliver to the Agent and the Managing Agents fully
executed Collection Account Agreements with respect to each of the Collection
Accounts on or before September 30, 2009.

(q) Any Person shall be appointed as an Independent Director of the Seller
without prior notice thereof having been given to the Agent in accordance with
Section 7.1(b)(vi).

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Required
Financial Institutions shall, take any of the following actions: (i) replace the
Person then acting as Servicer, (ii) declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 9.1(d)(ii), or of an actual or deemed
entry of an order for relief with respect to any Seller Party under the Federal
Bankruptcy Code, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Seller Party, (iii) to the fullest extent permitted by applicable
law, declare that the Default Fee shall accrue with respect to any of the
Aggregate Unpaids outstanding at such time, (iv) deliver the Collection Notices
to the Collection Banks, and (v) notify Obligors of the Purchasers’ interest in
the Receivables. The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Agent, the Managing Agents and the Purchasers otherwise available under any
other provision of this Agreement, by operation of law, at equity or otherwise,
all of which are hereby expressly preserved, including, without limitation, all
rights and remedies provided under the UCC, all of which rights shall be
cumulative.

 

30



--------------------------------------------------------------------------------

ARTICLE X

INDEMNIFICATION

Section 10.1 Indemnities by The Seller Parties. Without limiting any other
rights that the Agent, the Managing Agents or any Purchaser may have hereunder
or under applicable law, (A) Seller hereby agrees to indemnify (and pay upon
demand to) the Agent, each Managing Agent, each Purchaser and any Related CP
Issuer and their respective assigns, officers, directors, agents and employees
(each an “Indemnified Party”) from and against any and all damages, losses,
claims, taxes, liabilities, costs, expenses and for all other amounts payable,
including reasonable attorneys’ fees (which attorneys may be employees of the
Agent, such Managing Agent, such Purchaser or such Related CP Issuer) and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser of an interest in the Receivables, and (B) the
Servicer hereby agrees to indemnify (and pay upon demand to) each Indemnified
Party for Indemnified Amounts awarded against or incurred by any of them arising
out of the Servicer’s activities as Servicer hereunder excluding, however, in
all of the foregoing instances under the preceding clauses (A) and (B):

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from bad faith, gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(c) taxes imposed by the United States or the jurisdiction in which such
Indemnified Party’s principal executive office is located, on or measured by the
overall net income of such Indemnified Party to the extent that the computation
of such taxes is consistent with the characterization for income tax purposes of
the acquisition by the Purchasers of Purchaser Interests as a loan or loans by
the Purchasers to Seller secured by the Receivables, the Related Security, the
Collection Accounts and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller or Servicer, as applicable, shall
indemnify each Indemnified Party for Indemnified Amounts (including, without
limitation, losses in respect of uncollectible receivables, regardless of
whether reimbursement therefor would constitute recourse to Seller or the
Servicer) relating to or resulting from:

(i) any representation or warranty made by any Seller Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;

 

31



--------------------------------------------------------------------------------

(ii) the failure by Seller, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii) any failure of Seller, the Servicer or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
an Obligor) of an Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event described in Section 9.1(d);

(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from Insight, free and clear of any Adverse Claim (other than as
created hereunder); or any failure of Seller to give reasonably equivalent value
to an Originator under the Receivables Sale Agreement in consideration of the
transfer by such Originator of any Receivable, or any attempt by any Person to
void such transfer under statutory provisions or common law or equitable action;

 

32



--------------------------------------------------------------------------------

(xi) any failure to vest and maintain vested in the Agent for the benefit of the
Purchasers, or to transfer to the Agent for the benefit of the Purchasers, legal
and equitable title to, and ownership of, a first priority perfected undivided
percentage ownership interest (to the extent of the Purchaser Interests
contemplated hereunder) or security interest in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;

(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of the Agent or the Purchasers with respect to any Receivable or the
value of any such Receivable;

(xiv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and

(xv) the failure of any Receivable included in the calculation of the Net
Eligible Receivables Balance as an Eligible Receivable to be an Eligible
Receivable at the time so included.

Section 10.2 Increased Cost and Reduced Return. (a) If any Regulatory Change
(i) subjects any Purchaser or any Funding Source to any charge or withholding on
or with respect to any Funding Agreement or this Agreement or a Purchaser’s or
Funding Source’s obligations under a Funding Agreement or this Agreement, or on
or with respect to the Receivables, or changes the basis of taxation of payments
to any Purchaser or any Funding Source of any amounts payable under any Funding
Agreement or this Agreement (except for changes in the rate of tax on the
overall net income of a Purchaser or Funding Source or taxes excluded by
Section 10.1 and attributed to a Purchaser’s or Funding Source’s failure to
comply with Section 12.7) or (ii) imposes, modifies or deems applicable any
reserve, assessment, fee, tax, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or
liabilities of a Funding Source or a Purchaser, or credit extended by a Funding
Source or a Purchaser pursuant to a Funding Agreement or this Agreement or
(iii) imposes any other condition the result of which is to increase the cost to
a Funding Source or a Purchaser of performing its obligations under a Funding
Agreement or this Agreement, or to reduce the rate of return on a Funding
Source’s or Purchaser’s capital as a consequence of its obligations under a
Funding Agreement or this Agreement, or to reduce the amount of any sum received
or receivable by a Funding Source or a Purchaser under a Funding Agreement or
this Agreement, or to require any payment calculated by reference to the amount
of interests or loans held or interest received by it, then, upon demand by the
applicable Managing Agent, Seller shall pay to such Managing Agent, for the
benefit of the relevant Funding Source or Purchaser, such amounts charged to
such Funding Source or Purchaser or such amounts to otherwise

 

33



--------------------------------------------------------------------------------

compensate such Funding Source or such Purchaser for such increased cost or such
reduction. The term “Regulatory Change” shall mean (i) the adoption after the
date hereof of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy) or any change therein after
the date hereof, (ii) any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, or (iii) the compliance,
whether commenced prior to or after the date hereof, by any Funding Source or
Purchaser with (x) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, or any rules or
regulations promulgated in connection therewith by any such agency, (y) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder, issued in connection therewith or in
implementation thereof, and (z) all requests, rules, guidelines and directives
(collectively, “Basel Directives”) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or by the United States or foreign regulatory authorities to
implement any Basel Directives.

(b) A certificate of the applicable Purchaser or Funding Source setting forth
the amount or amounts necessary to compensate such Purchaser or Funding Source
pursuant to paragraph (a) of this Section 10.2 shall be delivered to the Seller
and shall be conclusive absent manifest error.

(c) If any Purchaser or any Funding Source has or anticipates having any claim
for compensation from the Seller pursuant to clause (iii) of the definition of
Regulatory Change appearing in paragraph (a) of this Section 10.2, and such
Purchaser or Funding Source believes that having the facility publicly rated by
one credit rating agency would reduce the amount of such compensation by an
amount deemed by such Purchaser or Funding Source to be material, such Purchaser
or Funding Source shall provide written notice to the Seller and the Servicer (a
“Ratings Request”) that such Purchaser or Funding Source intends to request a
public rating of the facility from one credit rating agency selected by such
Purchaser or Funding Source and reasonably acceptable to the Seller, of at least
“A”, or its equivalent (the “Required Rating”). The Seller and the Servicer
agree that they shall cooperate with such Purchaser’s or Funding Source’s
efforts to obtain the Required Rating, and shall provide the applicable credit
rating agency (either directly or through distribution to the Agent, applicable
Managing Agent, Purchaser or Funding Source), any information requested by such
credit rating agency for purposes of providing and monitoring the Required
Rating. The Managing Agents shall pay (i) the initial fees payable to the credit
rating agency for providing the rating, (ii) reasonable attorneys’ fees of
counsel for Managing Agents and the Seller, payable in connection with obtaining
the rating, subject to a cap of $10,000 in the aggregate, and (iii) all ongoing
fees payable to the credit rating agency for their continued monitoring of the
rating, in each case allocated among the Managing Agents based on the Pro Rata
Share of their Purchaser Groups. Nothing in this Section 10.2(c) shall preclude
any Purchaser or Funding Source from demanding compensation from the Seller
pursuant to Section 10.2(a) hereof at any time and without regard to whether the
Required Rating shall have been obtained, or shall require any Purchaser or
Funding Source to obtain any rating on the facility prior to demanding any such
compensation from the Seller.

 

34



--------------------------------------------------------------------------------

Section 10.3 Other Costs and Expenses. Seller shall pay to the Agent, the
Managing Agents and the Purchasers all reasonable costs and out-of-pocket
expenses in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, the
cost of auditors auditing the books, records and procedures of Seller (provided,
that prior to the occurrence of any Amortization Event or Potential Amortization
Event, Seller shall only be required to pay for the cost of one such audit per
calendar year), reasonable fees and out-of-pocket expenses of legal counsel for
each Purchaser, each Managing Agent and the Agent (which such counsel may be
employees of such Purchaser, such Managing Agent or the Agent) with respect
thereto and with respect to advising such Purchaser, such Managing Agent and the
Agent as to their respective rights and remedies under this Agreement. Seller
shall pay to the Agent, such Managing Agent and each Purchaser any and all
reasonable costs and expenses of the Agent, each Managing Agent and such
Purchaser, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event.

ARTICLE XI

THE AGENTS AND THE MANAGING AGENTS

Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints (i) JPMorgan to act as its agent hereunder and under each other
Transaction Document, and (ii) the Managing Agent in its Purchaser Group to act
as its agent hereunder and under each other Transaction Document, authorizes the
Agent and such Purchaser’s Managing Agent, as the case may be, to take such
actions as agent on its behalf and to exercise such powers as are delegated to
the Agent or such Managing Agent by the terms of this Agreement and the other
Transaction Documents together with such powers as are reasonably incidental
thereto. Neither the Agent nor the Managing Agents shall have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent or the Managing
Agents. In performing its functions and duties hereunder and under the other
Transaction Documents, (x) the Agent shall act solely as agent for the
Purchasers, (ii) each Managing Agent shall act solely as agent for the Conduit
and Financial Institutions in its Purchaser Group, and (iii) neither the Agent
nor any Managing Agent shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any Seller Party or any of such
Seller Party’s successors or assigns. Neither the Agent nor any Managing Agent
shall be required to take any action that exposes the Agent or such Managing
Agent to personal liability or that is contrary to this Agreement, any other
Transaction Document or applicable law. The appointment and authority of the
Agent and the Managing Agents hereunder shall terminate upon the indefeasible
payment in full of all Aggregate Unpaids. Each Purchaser hereby authorizes the
Agent to file each of the Uniform Commercial Code financing statements and to
execute the Collection Account Agreements on behalf of such Purchaser (the terms
of which shall be binding on such Purchaser).

 

35



--------------------------------------------------------------------------------

Section 11.2 Delegation of Duties. The Agent and the Managing Agents may execute
any of their respective duties under this Agreement and each other Transaction
Document by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Agent nor any Managing Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

Section 11.3 Exculpatory Provisions. None of the Agent, the Managing Agents or
any of their respective directors, officers, agents or employees shall be
(i) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement or any other Transaction Document
(except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Purchasers for any
recitals, statements, representations or warranties made by any Seller Party
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Seller Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. Neither the Agent nor any Managing Agent shall be under any
obligation to any Purchaser to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Seller Parties. Neither the Agent nor any
Managing Agent shall be deemed to have knowledge of any Amortization Event or
Potential Amortization Event unless the Agent or such Managing Agent, as
applicable, has received notice from Seller or a Purchaser. No Managing Agent
shall have any responsibility hereunder to any Purchaser other than the
Purchasers in its Purchaser Group.

Section 11.4 Reliance by Agent and the Managing Agents. (a) The Agent shall in
all cases be entitled to rely, and shall be fully protected in relying, upon any
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to Seller),
independent accountants and other experts selected by the Agent. The Agent shall
in all cases be fully justified in failing or refusing to take any action under
this Agreement or any other Transaction Document unless it shall first receive
such advice or concurrence of the Managing Agents, the Required Financial
Institutions or all of the Purchasers, as applicable, as it deems appropriate
and it shall first be indemnified to its satisfaction by the Purchasers,
provided that unless and until the Agent shall have received such advice, the
Agent may take or refrain from taking any action, as the Agent shall deem
advisable and in the best interests of the Purchasers. The Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of the Managing Agents or the Required Financial Institutions or
all of the Purchasers, as applicable, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Purchasers.

 

36



--------------------------------------------------------------------------------

(b) Each Managing Agent shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Seller), independent accountants and other
experts selected by such Managing Agent. Each Managing Agent shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence of the Purchasers in its related Purchaser Group as it
deems appropriate and it shall first be indemnified to its satisfaction by the
Purchasers, provided that unless and until such Managing Agent shall have
received such advice, such Managing Agent may take or refrain from taking any
action, as such Managing Agent shall deem advisable and in the best interests of
the Purchasers in its related Purchaser Group. Each Managing Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of the Purchasers in its related Purchaser Group, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Purchasers.

Section 11.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that none of the Agent, the Managing Agents or any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Agent or any Managing Agent hereafter taken, including, without limitation,
any review of the affairs of any Seller Party, shall be deemed to constitute any
representation or warranty by the Agent or such Managing Agent. Each Purchaser
represents and warrants to the Agent and the Managing Agents that it has and
will, independently and without reliance upon the Agent, any Managing Agent or
any other Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

Section 11.6 Reimbursement and Indemnification. The Financial Institutions agree
to reimburse and indemnify the Agent, and the Financial Institutions in each
Purchaser Group agree to reimburse the Managing Agent for such Purchaser Group,
and their respective officers, directors, employees, representatives and agents
ratably according to their (a) Percentages (in the case of any reimbursement and
indemnity obligations owing to its Managing Agent) or (b) Back-Up Commitments
(in the case of any reimbursement and indemnity obligations owing to the Agent),
to the extent not paid or reimbursed by the Seller Parties (i) for any amounts
for which the Agent, in its capacity as Agent, or any Managing Agent, acting in
its capacity as a Managing Agent, is entitled to reimbursement by the Seller
Parties hereunder and (ii) for any other expenses incurred by the Agent, in its
capacity as Agent, or any Managing Agent, acting in its capacity as a Managing
Agent, and acting on behalf of its related Purchasers, in connection with the
administration and enforcement of this Agreement and the other Transaction
Documents.

Section 11.7 Agent and the Managing Agents in their Individual Capacities. The
Agent, each Managing Agent and each of their respective Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
Seller or any Affiliate of Seller as though it were not the Agent or a Managing
Agent hereunder. With respect to the acquisition of Purchaser Interests pursuant
to this Agreement, the Agent and each Managing Agent shall have the same rights
and powers under this Agreement in its individual capacity as any Purchaser and
may exercise the same as though it were not the Agent or a Managing Agent, and
the terms “Financial Institution,” “Purchaser,” “Financial Institutions” and
“Purchasers” shall include the Agent and each Managing Agent in its individual
capacity.

 

37



--------------------------------------------------------------------------------

Section 11.8 Successor Agent. The Agent may, upon five days’ notice to Seller
and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as Agent.
If the Agent shall resign, then the Required Financial Institutions during such
five-day period shall appoint from among the Managing Agents a successor Agent.
If for any reason no successor Agent is appointed by the Required Financial
Institutions during such five-day period, then effective upon the termination of
such five day period, the Managing Agents shall perform all of the duties of the
Agent hereunder and under the other Transaction Documents and Seller and the
Servicer (as applicable) shall make all payments in respect of the Aggregate
Unpaids directly to the applicable Managing Agents and for all purposes shall
deal directly with the Managing Agents. After the effectiveness of any retiring
Agent’s resignation hereunder as Agent, the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Transaction
Documents and the provisions of this Article XI and Article X shall continue in
effect for its benefit with respect to any actions taken or omitted to be taken
by it while it was Agent under this Agreement and under the other Transaction
Documents.

Section 11.9 Successor Managing Agent. A Managing Agent may, upon five days’
notice to Seller, the Agent and the Purchasers in its Purchaser Group, and a
Managing Agent will, upon the direction of all of the Purchasers in such
Managing Agent’s Purchaser Group (other than such Managing Agent, in its
individual capacity) resign as Managing Agent. If a Managing Agent shall resign,
then the Financial Institutions in such Managing Agent’s Purchaser Group shall
appoint a successor managing agent during such five-day period. If for any
reason no successor Managing Agent is appointed by such Financial Institutions
during such five-day period, then effective upon the termination of such
five-day period, the Purchasers in such Managing Agent’s Purchaser Group shall
perform all of the duties of the resigning Managing Agent hereunder and under
the other Transaction Documents and Seller and the Servicer (as applicable)
shall make all payments in respect of the Aggregate Unpaids directly to the
applicable Purchasers and for all purposes shall deal directly with such
Purchasers. After the effectiveness of any retiring Managing Agent’s resignation
hereunder, the retiring Managing Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was a Managing Agent under this Agreement and under the other Transaction
Documents.

 

38



--------------------------------------------------------------------------------

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments.

(a) Seller and each Financial Institution hereby agree and consent to the
complete or partial assignment by any Conduit of all or any portion of its
rights under, interest in, title to and obligations under this Agreement to
(i) the Financial Institutions pursuant to a Liquidity Agreement, (ii) to any
commercial paper issuing conduit for which a Managing Agent serves as
administrative agent or in a similar capacity or (iii) with the prior written
consent of Seller (which consent shall not be unreasonably withheld), to any
other Person; provided that the Seller shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the related
Managing Agent within 5 Business Days after having received notice thereof. Upon
such assignment, any such Conduit shall be released from its obligations so
assigned. Further, Seller and each Financial Institution hereby agree that any
assignee of any Conduit of this Agreement of all or any of the Purchaser
Interests of such Conduit shall have all of the rights and benefits under this
Agreement as if the term “Conduit” explicitly referred to such party, and no
such assignment shall in any way impair the rights and benefits of such Conduit
hereunder. Neither Seller nor the Servicer shall have the right to assign its
rights or obligations under this Agreement.

(b) Any Financial Institution may at any time and from time to time assign to
one or more Persons (each a “Purchasing Financial Institutions”) all or any part
of its rights and obligations under this Agreement pursuant to an assignment
agreement, substantially in the form set forth in Exhibit VII hereto (an
“Assignment Agreement”) executed by such Purchasing Financial Institution and
such selling Financial Institution. To the extent that any such Financial
Institution is part of a Purchaser Group with a Conduit, the consent of such
Conduit shall be required prior to the effectiveness of any such assignment.
Each assignee of a Financial Institution must (i) have a short-term debt rating
of A-1 or better by S&P and P-1 by Moody’s and (ii) agree to deliver to its
related Managing Agent and Conduit (if any), promptly following any request
therefor by the such Managing Agent, an enforceability opinion in form and
substance satisfactory to such Managing Agent and such Conduit. Upon delivery by
a Financial Institution of the executed Assignment Agreement to its related
Managing Agent and the Agent, such selling Financial Institution shall be
released from its obligations hereunder to the extent of such assignment.
Thereafter the Purchasing Financial Institution shall for all purposes be a
Financial Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by
Seller, the Purchasers, the related Managing Agent or the Agent shall be
required.

(c) Each of the Financial Institutions agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by S&P and P-1 by
Moody’s (an “Affected Financial Institution”), such Affected Financial
Institution shall be obliged, at the request of the Conduit in its Purchaser
Group or the applicable Managing Agent, to assign all of its rights and
obligations hereunder to (x) another Financial Institution or (y) another
funding entity nominated by such Managing Agent and acceptable to the related
Conduit (if any), and willing to participate in this Agreement through the
Liquidity Termination Date in the place of such Affected Financial Institution;
provided that the Affected Financial Institution receives payment in full,
pursuant to an Assignment Agreement, of an amount equal to such Financial
Institution’s Pro Rata Share of the Aggregate Capital and Yield owing to the
Financial Institutions and all accrued but unpaid fees and other costs and
expenses payable in respect of its Pro Rata Share of the Purchaser Interests of
the Financial Institutions.

 

39



--------------------------------------------------------------------------------

Section 12.2 Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in the Purchaser Interests of such
Financial Institutions or any other interest of such Financial Institution
hereunder. Notwithstanding any such sale by a Financial Institution of a
participating interest to a Participant, such Financial Institution’s rights and
obligations under this Agreement shall remain unchanged, such Financial
Institution shall remain solely responsible for the performance of its
obligations hereunder, and Seller, the Conduits, the Managing Agents and the
Agent shall continue to deal solely and directly with such Financial Institution
in connection with such Financial Institution’s rights and obligations under
this Agreement. Each Financial Institution agrees that any agreement between
such Financial Institution and any such Participant in respect of such
participating interest shall not restrict such Financial Institution’s right to
agree to any amendment, supplement, waiver or modification to this Agreement,
except for any amendment, supplement, waiver or modification described in
Section 14.1(b)(i).

Section 12.3 Extension of Liquidity Termination Date. Seller may advise the
Managing Agents in writing of its desire to extend the Liquidity Termination
Date for an additional 364 days, provided such request is made not more than 60
days prior to, and not less than 45 days prior to, the then current Liquidity
Termination Date. Each Managing Agent, upon being so advised by Seller, shall
promptly notify each Financial Institution in its related Purchaser Group of any
such request and each such Financial Institution shall notify its related
Managing Agent, Seller and the Agent of its decision to accept or decline the
request for such extension no later than 30 days prior to the then current
Liquidity Termination Date (it being understood that each Financial Institution
may accept or decline such request in its sole discretion and on such terms as
it may elect, and the failure to so notify its related Managing Agent, Seller
and the Agent shall be deemed an election not to extend by such Financial
Institution). In the event that at least one Financial Institution agrees to
extend the Liquidity Termination Date, the Seller Parties, the Agent, the
extending Financial Institutions and the applicable Managing Agent or Managing
Agents shall enter into such documents as such extending Financial Institutions
may deem necessary or appropriate to reflect such extension, and all reasonable
costs and expenses incurred by such Financial Institutions, the Managing Agents
and the Agent (including reasonable attorneys’ fees) shall be paid by Seller. In
the event that any Financial Institution declines the request to extend the
Liquidity Termination Date (each such Financial Institution being referred to
herein as a “Non-Renewing Financial Institution”), and the Commitment of such
Non-Renewing Financial Institution is not assigned to another Person in
accordance with the terms of this Article XII prior to the then current
Liquidity Termination Date, the Purchase Limit shall be reduced by an amount
equal to each such Non-Renewing Financial Institution’s Commitment on the then
current Liquidity Termination Date.

Section 12.4 Terminating Financial Institutions.

(a) Any Affected Financial Institution or Non-Renewing Financial Institution
which has not assigned its rights and obligations hereunder if requested
pursuant to this Article XII shall be a “Terminating Financial Institution” for
purposes of this Agreement as of the then current Liquidity Termination Date
(or, in the case of any Affected Financial Institution, such earlier date as
declared by the Agent).

 

40



--------------------------------------------------------------------------------

(b) The Back-Up Commitment of any Financial Institution shall terminate on the
date it becomes a Terminating Financial Institution. Upon reduction to zero of
the Capital of all of the Purchaser Interests of a Terminating Financial
Institution (after application of Collections thereto pursuant to Sections 2.2
and 2.4) all rights and obligations of such Terminating Financial Institution
hereunder shall be terminated and such Terminating Financial Institution shall
no longer be a “Financial Institution” hereunder; provided, however, that the
provisions of Article X shall continue in effect for its benefit with respect to
Purchaser Interests or the Commitment held by such Terminating Financial
Institution prior to its termination as a Financial Institution.

Section 12.5 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Financial Institution may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Financial
Institution to a Federal Reserve Bank, without notice to or consent of Seller or
the Agent; provided that no such pledge or grant of a security interest shall
release a Financial Institution from any of its obligations hereunder, or
substitute any such pledgee or grantee for such Financial Institution as a party
hereto.

Section 12.6 Additional Purchaser Groups. Upon Seller’s request with approval of
the Agent and each Managing Agent, an additional Purchaser Group may be added to
this Agreement at any time by the execution and delivery of a Joinder Agreement
by the members of such proposed additional Purchaser Group, Seller, the
Servicer, the Agent and each Managing Agent, and execution and delivery of a
reaffirmation of the Performance Undertaking, which execution and delivery shall
not be unreasonably refused by such parties. Upon the effective date of such
Joinder Agreement, (i) each Person specified therein as a “Conduit” shall become
a party hereto as a Conduit, entitled to the rights and subject to the
obligations of a Conduit hereunder, (ii) each Person specified therein as a
“Financial Institution” shall become a party hereto as a Financial Institution,
entitled to the rights and subject to the obligations of a Financial Institution
hereunder, (iii) each Person specified therein as a “Managing Agent” shall
become a party hereto as a Managing Agent, entitled to the rights and subject to
the obligations of a Managing Agent hereunder and (iv) the Purchase Limit shall
be increased by an amount equal to the aggregate Commitments of the Financial
Institutions party to such Joinder Agreement.

Section 12.7 Withholding Tax Exemption. (a) At least five (5) Business Days
prior to the first date on which any amount is payable hereunder for the account
of any Purchaser, each Purchaser that is not a “United States person” for United
States federal income tax purposes agrees that it will deliver to each of Seller
and its related Managing Agent a copy of a completed United States Internal
Revenue Service Form W-8BEN, W-8ECI or W-8IMY with all necessary attachments or
applicable successor forms, certifying in each case that such Purchaser is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes. Each such Purchaser
further undertakes to deliver to each of Seller and its related Managing Agent a
copy of such form (or a successor form) on or before the date that such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent forms so delivered by it, and such amendments thereto
or extensions or renewals thereof as may be reasonably requested by Seller or
its related Managing Agent, in each case certifying that such Purchaser is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless any change in any
treaty, law or regulation has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which prevents such Purchaser from duly completing and delivering any such
form with respect to it and such Purchaser advises Seller and its related
Managing Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.

 

41



--------------------------------------------------------------------------------

(b) Each Purchaser that is not a “United States person” for U.S. federal income
tax purposes agrees to indemnify and hold Seller, the Managing Agents, the
Purchasers and the Agent harmless in respect of any loss, cost or expense
incurred by Seller, any Managing Agent or the Agent as a result of, and agrees
that, notwithstanding any other provision hereof, payments hereunder to such
Purchaser may be subject to deduction or withholding without indemnification by
Seller for, any United States federal income taxes, penalties, interest and
other costs and losses incurred or payable by Seller, any Managing Agent or the
Agent as a result of, (i) such Purchaser’s failure to submit any form that is
required pursuant to this Section 12.7 or (ii) Seller’s, any Managing Agent’s,
any Purchaser’s or the Agent’s reliance on any form that such Purchaser has
provided pursuant to this Section 12.7 that is determined to be inaccurate in
any material respect.

(c) If a payment made to a Purchaser under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Purchaser were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Purchaser shall deliver to the Seller and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Seller
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by the Seller or the Agent as may be
necessary for the Seller or the Agent to comply with their obligations under
FATCA and to determine that such Purchaser has complied with such Purchaser’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

ARTICLE XIII

[RESERVED]

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Waivers and Amendments.

(a) No failure or delay on the part of the Agent, any Managing Agent or any
Purchaser in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.

 

42



--------------------------------------------------------------------------------

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). The Conduits, Seller, the Servicer, the Managing Agents and the
Agent, at the direction of the Required Financial Institutions, may enter into
written modifications or waivers of any provisions of this Agreement, provided,
however, that no such modification or waiver shall:

(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield or
any CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable
to any Managing Agent for the benefit of the Purchasers, (D) except pursuant to
Article XII hereof, change the amount of the Capital of any Purchaser, any
Financial Institution’s Percentage, any Purchaser Group’s Pro Rata Share (except
pursuant to the Liquidity Agreement) or any Financial Institution’s Bank-Up
Commitment, (E) amend, modify or waive any provision of the definition of
Required Financial Institutions or this Section 14.1(b), (F) consent to or
permit the assignment or transfer by Seller of any of its rights and obligations
under this Agreement, (G) change the definition of “Eligible Receivable,” “Loss
Horizon Ratio,” “Loss Percentage Floor,” “Loss Ratio,” “Loss Reserve,” “Loss
Reserve Percentage,” “Dilution Horizon Ratio,” “ Dilution Ratio,” “Dilution
Reserve,” “Dilution Reserve Floor,” “Dynamic Dilution Reserve Ratio, “
“Dilutions,” “Delinquency Ratio,” “Default Proxy Ratio,” “Default Ratio,”
“Delinquent Receivable,” “Servicer Reserve” or “Yield Reserve” or (H) amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or

(ii) without the written consent of the then Agent or any Managing Agents,
amend, modify or waive any provision of this Agreement if the effect thereof is
to affect the rights or duties of the Agent or such Managing Agent, as
applicable.

Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of Seller, the Agent may amend this Agreement
solely to add additional Persons as Financial Institutions hereunder and
(ii) the Agent, the Required Financial Institutions and the Conduits may enter
into amendments to modify any of the terms or provisions of Article XI, Article
XII, Section 14.13 or any other provision of this Agreement without the consent
of Seller; provided that such amendment has no negative impact upon Seller. Any
modification or waiver made in accordance with this Section 14.1 shall apply to
each of the Purchasers equally and shall be binding upon Seller, the Purchasers,
the Managing Agents and the Agent.

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or if
given by any other means, when received at the address specified in this
Section 14.2. Seller hereby authorizes the Agent and each Managing Agent to
effect purchases and Tranche Period selections based on telephonic notices made
by any Person whom the Agent or such Managing Agent in good faith believes to be
acting on behalf of Seller. Seller agrees to deliver promptly to the Agent and
each Managing Agent a written confirmation of each telephonic notice signed by
an authorized officer of Seller; provided, however, the absence of such
confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by the Agent or any Managing Agent,
the records of the Agent or such Managing Agent shall govern absent manifest
error.

 

43



--------------------------------------------------------------------------------

Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.2
or 10.3 or repayments of Capital to a Terminating Financial Institution prior to
an Amortization Date pursuant to Section 2.2) in a greater proportion than that
received by any other Purchaser entitled to receive a ratable share of such
Aggregate Unpaids, such Purchaser agrees, promptly upon demand, to purchase for
cash without recourse or warranty a portion of such Aggregate Unpaids held by
the other Purchasers so that after such purchase each Purchaser will hold its
ratable proportion of such Aggregate Unpaids; provided that if all or any
portion of such excess amount is thereafter recovered from such Purchaser, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

Section 14.4 Protection of Ownership Interests of the Purchasers.

(a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary, or that the Agent may reasonably request, to perfect, protect
or more fully evidence the Purchaser Interests, or to enable the Agent, any
Managing Agent or the Purchasers to exercise and enforce their rights and
remedies hereunder. At any time following the occurrence and during the
continuance of an Amortization Event or a Potential Amortization Event, the
Agent may, or the Agent may direct Seller or the Servicer to, notify the
Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Agent or its designee. Seller or the Servicer (as
applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.

(b) If any Seller Party fails to perform any of its obligations hereunder, the
Agent, any Managing Agent or any Purchaser may (but shall not be required to)
perform, or cause the performance of, such obligations, and the Agent’s, such
Managing Agent’s or such Purchaser’s costs and expenses incurred in connection
therewith shall be payable by Seller as provided in Section 10.3. Each Seller
Party irrevocably authorizes the Agent at any time and from time to time in the
sole discretion of the Agent, and appoints the Agent as its attorney-in-fact, to
act on behalf of such Seller Party (i) to file financing statements identifying
Seller as debtor which are necessary or desirable in the Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Purchasers in the Receivables and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as the Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchasers in the Receivables.
This appointment is coupled with an interest and is irrevocable.

 

44



--------------------------------------------------------------------------------

Section 14.5 Confidentiality.

(a) Each Seller Party and each Purchaser shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of this Agreement and
the other confidential or proprietary information with respect to the Agent,
each Managing Agent and the other Purchasers and their respective businesses
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that such Seller Party
and such Purchaser and its officers and employees may disclose such information
to such Seller Party’s and such Purchaser’s external accountants and attorneys
and as required by any applicable law or order of any judicial or administrative
proceeding (including, without limitation, filings with the Securities and
Exchange Commission and disclosures made to regulators and investors).

(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Agent, the Managing Agents, the Financial Institutions or the
Conduits by each other, (ii) by the Agent, the Managing Agents or the Purchasers
to any prospective or actual assignee or participant of any of them and (iii) by
the Agent or any Managing Agents to any rating agency (including, without
limitation, in compliance with Rule 17g-5 under the Securities Exchange Act of
1934), Commercial Paper dealer or provider of a surety, guaranty or credit or
liquidity enhancement to any Conduit or any entity organized for the purpose of
purchasing, or making loans secured by, financial assets for which any Managing
Agent acts as the administrative agent and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing. In
addition, the Purchasers, the Managing Agents and the Agent may disclose any
such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).

Section 14.6 Bankruptcy Petition. Seller, the Servicer, the Agent, each Managing
Agent and each Financial Institution hereby covenants and agrees that, prior to
the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of any Conduit, it will not institute against,
or join any other Person in instituting against, such Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the bad faith, willful misconduct or gross negligence of any Conduit, any
Managing Agent, the Agent or any Financial Institution, no claim may be made by
any Seller Party or any other Person against any Conduit, any Managing Agent,
the Agent or any Financial Institution or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Seller Party hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

45



--------------------------------------------------------------------------------

Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS (INCLUDING, BUT NOT
LIMITED TO, 735 ILCS SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAW PROVISIONS) EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE
PURCHASERS’ SECURITY INTEREST IN THE PURCHASER INTERESTS IS GOVERNED BY THE LAW
OF ANOTHER STATE, AS REQUIRED BY THE LAWS OF THE STATE OF ILLINOIS.

Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT, ANY MANAGING AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION TO
THE EXTENT NECESSARY TO REALIZE ON THE INTERESTS OF THE PURCHASERS AND THE AGENT
IN ANY RECEIVABLES, RELATED SECURITY OR PROCEEDS THEREOF. ANY JUDICIAL
PROCEEDING BY ANY SELLER PARTY AGAINST THE AGENT, ANY MANAGING AGENT OR ANY
PURCHASER OR ANY AFFILIATE OF ANY SUCH PARTIES INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A UNITED STATES FEDERAL COURT OR AN ILLINOIS
STATE COURT SETTING IN CHICAGO, ILLINOIS.

Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

46



--------------------------------------------------------------------------------

Section 14.11 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5, 14.6 and 14.15 shall be continuing and shall survive any
termination of this Agreement.

Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 14.13 Agent Roles.

(a) JPMorgan Roles. Each of the Financial Institutions acknowledges that
JPMorgan acts, or may in the future act, (i) as administrative agent for the
Purchasers, (ii) as Managing Agent for Jupiter and the Financial Institutions in
its related Purchaser Group, (iii) as issuing and paying agent for Jupiter’s
Commercial Paper, (iv) to provide credit or liquidity enhancement for the timely
payment for Jupiter’s Commercial Paper and (v) to provide other services from
time to time for any of the Purchasers or any Financial Institution
(collectively, the “JPMorgan Roles”). Without limiting the generality of this
Section 14.13(a), each Financial Institution hereby acknowledges and consents to
any and all JPMorgan Roles and agrees that in connection with any JPMorgan Role,
JPMorgan may take, or refrain from taking, any action that it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrative agent for Jupiter, and the giving of notice of a mandatory
purchase pursuant to its Liquidity Agreement.

(b) Managing Agent Roles. Each of the Financial Institutions acknowledges that
each Person that serves as a Managing Agent hereunder acts, or may in the future
act, (i) as Managing Agent for one or more Conduits, (ii) as issuing and paying
agent for each such Conduit’s Commercial Paper, (iii) to provide credit or
liquidity enhancement for the timely payment for such Conduit’s Commercial Paper
and (iv) to provide other services from time to time for some or all of the
Conduits in its Purchaser Group (collectively, the “Managing Agent Roles”).
Without limiting the generality of this Section 14.13(b), each Financial
Institution hereby acknowledges and consents to any and all Managing Agent Roles
and agrees that in connection with any Managing Agent Role, the applicable
Managing Agent may take, or refrain from taking, any action that it, in its
discretion, deems appropriate, including, without limitation, in its role as
managing agent for the related Conduit, if any, and the giving of notice to the
Agent or any Managing Agent of a mandatory purchase pursuant to its Liquidity
Agreement.

 

47



--------------------------------------------------------------------------------

Section 14.14 Characterization.

(a) Except as specifically provided in this Agreement, each sale of a Purchaser
Interest hereunder is made without recourse to Seller; provided, however, that
(i) Seller shall be liable to each Purchaser, each Managing Agent and the Agent
for all representations, warranties, covenants and indemnities made by Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser, any Managing
Agent or the Agent or any assignee thereof of any obligation of Seller, Insight,
any Originator or any other person arising in connection with the Receivables,
the Related Security, or the related Contracts, or any other obligations of
Seller, Insight or any Originator.

(b) In addition to any ownership interest which the Agent and the Purchasers may
from time to time acquire pursuant hereto, Seller hereby grants to the Agent for
the ratable benefit of the Purchasers a valid and perfected security interest in
all of Seller’s right, title and interest in, to and under all Receivables now
existing or hereafter arising, the Collections, each Lock-Box, each Collection
Account, all Related Security, all other rights and payments relating to such
Receivables and the Receivables Sale Agreement (including, without limitation,
(a) all rights to indemnification arising thereunder, and (b) all UCC financing
statements filed pursuant thereto), all proceeds of any thereof and all other
assets in which the Agent on behalf of the Purchasers has acquired, may
hereafter acquire and/or purports to have acquired an interest under this
Agreement prior to all other liens on and security interests therein to secure
the prompt and complete payment of the Aggregate Unpaids. The Agent and the
Purchasers shall have, in addition to the rights and remedies that they may have
under this Agreement, all other rights and remedies provided to a secured
creditor under the UCC and other applicable law, which rights and remedies shall
be cumulative. Seller hereby assigns its security interests against the
Originators under the Receivables Sale Agreement to the Agent for the benefit of
the Purchasers.

(c) In connection with Seller’s transfer of its right, title and interest in, to
and under the Receivables Sale Agreement, Seller agrees that the Agent on behalf
of the Purchasers shall have the right to enforce Seller’s rights and remedies
under the Receivables Sale Agreement to receive all amounts payable thereunder
or in connection therewith, to consent to amendments, modifications or waivers
thereof, and to direct, instruct or request any action thereunder, but in each
case without any obligation on the part of the Agent or any Purchaser or any of
its or their respective Affiliates to perform any of the obligations of Seller
under the Receivables Sale Agreement. To the extent that Seller enforces
Seller’s rights and remedies under the Receivables Sale Agreement from and after
the occurrence of an Amortization Event, and during the continuance thereof, the
Agent shall have the exclusive right to direct such enforcement by Seller.

 

48



--------------------------------------------------------------------------------

Section 14.15 Excess Funds. Notwithstanding any provisions contained in this
Agreement to the contrary, no Conduit shall be obligated to pay any amount
pursuant to this Agreement unless (i) such Conduit has received funds which may
be used to make such payment and which funds are not required to repay
Commercial Paper when due and (ii) after giving effect to such payment, either
(x) there is sufficient liquidity availability (determined in accordance with
the program documents governing such Conduit’s securitization program) under all
of such Conduit’s liquidity facilities to pay the face amount of all outstanding
Commercial Paper when due or (y) all Commercial Paper of such Conduit is paid in
full. Any amount which any Conduit does not pay pursuant to the operation of the
preceding sentence shall not constitute a claim (as defined in Section 101(5) of
the Federal Bankruptcy Code) against or corporate obligation of such Conduit for
any such insufficiency unless and until such Conduit satisfies the provisions of
clauses (i) and (ii) above.

Section 14.16 USA PATRIOT Act. The Agent, each Managing Agent and each Purchaser
hereby notifies the Seller that pursuant to the requirements of the PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Seller, which information includes the name and address of the Seller and other
information that will allow the Agent, such Managing Agent or such Purchaser to
identify the Seller in accordance with the PATRIOT Act.

SIGNATURE PAGES FOLLOW

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

INSIGHT RECEIVABLES, LLC By: Insight Receivables Holding, LLC, its sole member
By:   /s/ Name:   Title:   Address:   444 Scott Drive   Bloomingdale, IL 60108
Copy to:  

Insight Receivables, LLC

6820 South Harl Avenue

Tempe, AZ 85283

Fax:   (480) 760-7287

 

INSIGHT ENTERPRISES, INC. By:  

/s/

Name:   Title:   Address:  

6820 South Harl Avenue

Tempe, Arizona 85283

  Attention:   General Counsel and Chief Financial Officer Fax:   (480) 760-7162
and (480) 760-7003

Signature Page to Receivables Purchase Agreement



--------------------------------------------------------------------------------

JUPITER SECURITIZATION COMPANY LLC (successor by merger to JS Siloed Trust), as
a Conduit By: JPMorgan Chase Bank, N.A., its administrative trustee By:   /s/
Name:   Title: Authorized Signatory Address:  

c/o JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as Agent

Asset Backed Finance

Chase Tower

10 S. Dearborn, Suite IL1-0079

Chicago, IL 60670

Fax:   (312) 732-1844

 

JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as a Financial Institution, as Agent and as a Managing Agent By:  
/s/ Name:   Title: Authorized Signatory Address:  

JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago))

Asset Backed Finance

Chase Tower

10 S. Dearborn, Suite IL1-0079

Chicago, IL 60670

Fax:   (312) 732-4487

Signature Page to Receivables Purchase Agreement



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC, as a Conduit By:  

/s/

Name:   Title:   Address:  

c/o AMACAR Group, L.L.C.

6525 Morrison Blvd., Suite 318

Charlotte, NC 28211

Attention:   Douglas K. Johnson Fax:   (704) 365-1362

PNC BANK, NATIONAL ASSOCIATION

as a Financial Institution and as a Managing Agent

By:  

/s/

Name:   Title:   Address:  

One PNC Plaza

249 Fifth Avenue

Pittsburgh, PA 15222

Attention:   William Falcon Fax:   (412) 762-5442

Signature Page to Receivables Purchase Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION as a Financial Institution and a Managing
Agent By:   /s/   Name:   Title: Address:

6 Concourse Parkway

Suite 1450

Atlanta, GA 30328

Attention: Ryan Tozier

Fax: (855) 818-1936

Signature Page to Receivables Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Accrual Period” means each Fiscal Month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the Fiscal Month
thereafter.

“Acquired Entity” means the assets or Person acquired in connection with a
Permitted Acquisition or other investment permitted under Section 6.04 of the
Credit Agreement.

“Acquired Entity EBITDA” means, with respect to any Acquired Entity subject to a
Permitted Acquisition, for any period, the net income (or loss) of such Person
and its Subsidiaries calculated on a consolidated basis for such period plus, to
the extent deducted from revenues in determining the net income (or loss) of
such Person and its Subsidiaries as described above, (i) for any period, the
interest expense of such Person and its Subsidiaries calculated on a
consolidated basis for such period, (ii) expense for taxes paid or accrued,
(iii) depreciation, (iv) amortization and (v) any extraordinary non-cash or
nonrecurring non-cash charges or losses incurred other than in the ordinary
course of business minus to the extent added to revenues in determining the net
income (or loss) of such Person and its Subsidiaries as described above, any
extraordinary non-cash or nonrecurring non-cash gains realized other than in the
ordinary course of business. Such amounts shall be derived by Insight from
financial statements of the Acquired Entity that, in the case of a Permitted
Acquisition with respect to which the aggregate consideration exceeds
$100,000,000, shall have been delivered to the Agent, the Managing Agents and
the Administrative Agent prior to the consummation of such Permitted
Acquisition, which financial statements shall be audited through the end of the
most recently ended fiscal year ended at least 90 days prior to the consummation
of such Permitted Acquisition and, for each subsequent fiscal quarter ended at
least 45 days prior to the consummation of such Permitted Acquisition, shall be
prepared by the Acquired Entity on a basis consistent with such audited
financial statements.

“Adjusted Consolidated EBITDA” means, as of any date of determination and
without duplication: (i) Consolidated EBITDA for Insight and its consolidated
Subsidiaries for the four fiscal quarter period then most recently ended, plus
(ii) Acquired Entity EBITDA for such period for each Permitted Acquisition
consummated on or after the Effective Date. Effective upon the consummation of a
Permitted Acquisition, Adjusted Consolidated EBITDA shall be adjusted to include
Acquired Entity EBITDA for the applicable Acquired Entity.

“Administrative Agent” means JPMorgan (including its branches and affiliates),
in its capacity as administrative agent under the Credit Agreement.

 

Exh. I-1



--------------------------------------------------------------------------------

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affected Financial Institution” has the meaning specified in Section 12.1(c).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

“Aged Credit Ineligible Amount” means, for each Obligor and Former Obligor on
any day, (i) the amount of outstanding unapplied credits due to such Person from
the applicable Originator on such day multiplied by (ii) the Aged Credit
Ineligible Percentage with respect to such Person on such day.

“Aged Credit Ineligible Percentage” means, for each Obligor and Former Obligor,
on any day (as determined by the Managing Agents, in good faith and in their
sole discretion):

(i) with respect to each Obligor with respect to any outstanding Receivable on
such day, 100%;

(ii) with respect to each Former Obligor which has purchased goods or services
from any Originator at any time during the two (2) year period immediately
preceding such day, 75%;

(iii) with respect to each Former Obligor which has purchased goods or services
from any Originator at any time during the five (5) year period immediately
preceding such day, but not at any time during the two (2) year period
immediately preceding such day, 50%;

(iv) with respect to each Former Obligor which has not purchased goods or
services from any Originator at any time during the five (5) year period
immediately preceding such day, 25%; and

(v) with respect to each Former Obligor which has not purchased goods or
services from any Originator at any time during the one (1) year period
immediately preceding such day, and which is deceased, has dissolved or has
otherwise ceased business operations, 0%.

“Agent” has the meaning set forth in the preamble to this Agreement.

“Aggregate Aged Credit Ineligible Amount” means, on any day, the aggregate of
the Aged Credit Ineligible Amounts for all Obligors and Former Obligors on such
day.

 

Exh. I-2



--------------------------------------------------------------------------------

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Yield Reserve, the Dilution Reserve and the Servicer Reserve.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all,
Aggregate Capital and all other unpaid Obligations (whether due or accrued) at
such time.

“Agreement” means this Receivables Purchase Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day plus 3.90%, (b) the Federal Funds
Effective Rate in effect on such day plus 4.40% and (c) the one-month LIBO Rate
in effect on such day (or, in each case, if such day is not a Business Day, the
immediately preceding Business Day). Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the one-month
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event
pursuant to Section 9.2 hereof, (iv) the Business Day specified in a written
notice from the Agent following the failure to obtain the Required Rating within
90 days following delivery of a Ratings Request to the Seller and the Servicer,
and (iv) the date which is 30 days after the Agent’s receipt of written notice
from Seller that it wishes to terminate the facility evidenced by this
Agreement.

“Amortization Event” has the meaning specified in Article IX.

“Asset Coverage Ratio” means, as of the last day of any Fiscal Quarter of
Insight, the ratio of (a) the aggregate total book value of Insight’s and its
Subsidiaries’ Receivables and inventory (including, without limitation,
Receivables and inventory subject to Permitted Receivables Facilities, Vendor
Trade Programs, the Floorplan Loan Documents and Contract Payment Sale
transactions) as of such date to (b) the sum of (i) the aggregate principal
amount of Indebtedness or other obligations outstanding under the Loan
Documents, all Permitted Receivables Facilities, the Floorplan Credit Agreement
and all Vendor Trade Programs as of such date and (ii) the aggregate Contract
Payment Sale Indebtedness of the Loan Parties as of such date.

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

 

Exh. I-3



--------------------------------------------------------------------------------

“Attributable Debt” in respect of a Sale and Leaseback Transaction that is a
Capitalized Lease Obligation means, at any date of determination, the amount of
Indebtedness represented thereby according to the definition of “Capitalized
Lease Obligation.”

“Attributable Receivables Indebtedness” at any time, means the principal amount
of Indebtedness which (a) if a Permitted Receivables Facility is structured as a
secured lending agreement, constitutes the principal amount of such Indebtedness
or (b) if a Permitted Receivables Facility is structured as a purchase
agreement, would be outstanding at such time under the Permitted Receivables
Facility if the same were structured as a secured lending agreement rather than
a purchase agreement.

“Authorized Officer” means, with respect to any Person, its chief executive
officer, president, chief financial officer, treasurer, chief accounting officer
or senior vice president of finance.

“Back-Up Commitment” means, for each Financial Institution, the commitment of
such Financial Institution to purchase Purchaser Interests from Seller, in an
amount not to exceed (a) in the aggregate, the amount set forth opposite such
Financial Institution’s name under the Back-Up Commitment column on Schedule A
to this Agreement or for any Financial Institution party hereto pursuant to a
Joinder Agreement or Assignment Agreement, the “Back-Up Commitment” set forth
therein, as such amount may be modified in accordance with the terms hereof
(including, without limitation, any termination of Back-Up Commitments pursuant
to Section 12.3) and (b) with respect to any individual purchase from Seller
hereunder, the lesser of (i) its Percentage of its Purchaser Group’s Pro Rata
Share of the Purchase Price therefor and (ii) its Unused Back-Up Commitment.

“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned to a Financial
Institution pursuant to a Liquidity Agreement or terminated prior to the date on
which it was originally scheduled to end; an amount equal to the excess, if any,
of (A) the CP Costs or Yield (as applicable) that would have accrued during the
remainder of Tranche Periods or the tranche periods for Commercial Paper
determined by the applicable Managing Agent to relate to such Purchaser Interest
(as applicable) subsequent to the date of such reduction, assignment or
termination (or in respect of clause (ii) above, the date such Aggregate
Reduction was designated to occur pursuant to the Reduction Notice) of the
Capital of such Purchaser Interest if such reduction, assignment or termination
had not occurred or such Reduction Notice had not been delivered, over (B) the
sum of (x) to the extent all or a portion of such Capital is allocated to
another Purchaser Interest, the amount of CP Costs or Yield actually accrued
during the remainder of such period on such Capital for the new Purchaser
Interest, and (y) to the extent such Capital is not allocated to another
Purchaser Interest, the income, if any, actually received during the remainder
of such period by the holder of such Purchaser Interest from investing the
portion of such Capital not so allocated; as such computations in clause (B) are
set forth in reasonable detail in a certificate delivered to Seller by the
applicable Managing Agent. All Broken Funding Costs shall be due and payable
hereunder upon demand.

 

Exh. I-4



--------------------------------------------------------------------------------

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.

“California Contingent Receivable” means a Receivable, the Obligor of which is
the State of California, during any period wherein the Obligor thereof retains
the contractual right to return the goods which are the subject of such
Receivable to the applicable Originator for credit.

“Canadian Receivable” means a Receivable the Obligor of which is a resident of
Canada.

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the applicable Managing Agent which
in each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of Insight and its Subsidiaries
prepared in accordance with GAAP, excluding (i) expenditures of insurance
proceeds to rebuild or replace any asset after a casualty loss and
(ii) leasehold improvement expenditures for which Insight or a Subsidiary is
reimbursed promptly by the lessor.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 50% or more of the outstanding shares of voting stock of
Insight, or (ii) the failure of Insight to maintain ownership (directly or
indirectly) of 100% of the outstanding shares of voting stock of each Originator
or (iii) the failure of the Member to maintain ownership of 100% of the
membership interests of Seller.

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased,
(iii) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible, (iv) which has been identified by Seller as
uncollectible or (v) as to which any payment, or part thereof, remains unpaid
for more than 90 days from the original due date for such payment.

 

Exh. I-5



--------------------------------------------------------------------------------

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account maintained in the name of the Borrower in
which any Collections are collected or deposited and which is listed on Exhibit
IV.

“Collection Account Agreement” means an agreement substantially in the form of
Exhibit VI among the applicable Originator, Insight, Seller, the Agent and a
Collection Bank.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

“Commercial Paper” means promissory notes of any Conduit issued by such Conduit
or its Related CP Issuer in the commercial paper market.

“Commitment Availability” means at any time the positive difference (if any)
between (a) an amount equal to the aggregate amount of the Back-Up Commitments
at such time minus (b) the Aggregate Capital at such time.

“Concentration Limit” means, at any time, for any Obligor, an amount equal to
the greater of (i) the Outstanding Balance of all Eligible Receivables at such
time multiplied by 5.00% and (ii) such other amount (a “Special Concentration
Limit”), if any, for such Obligor as indicated on Exhibit XI hereto; provided,
that in the case of an Obligor and any Affiliate of such Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliate
are one Obligor; and provided, further, that any Managing Agent may, upon not
less than three Business Days’ notice to Seller, cancel any Special
Concentration Limit with respect to any Obligor.

“Conduit” means, as to any Purchaser Group, each of the Persons listed on
Schedule A hereto as a “Conduit” for such Purchaser Group, or in any Assignment
Agreement or Joinder Agreement as a “Conduit” for the applicable Purchaser
Group, together with its respective successors and permitted assigns.

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of Insight and its Subsidiaries calculated on a
consolidated basis for such period.

 

Exh. I-6



--------------------------------------------------------------------------------

“Consolidated EBITDA” means the sum of (a) Consolidated Net Income plus (b) to
the extent deducted in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) any extraordinary non-cash or nonrecurring non-cash
charges or losses incurred other than in the ordinary course of business,
(vi) any non-cash compensation charge arising from any grant of stock, stock
options or other equity-based awards and (vii) costs, expenses and fees incurred
in connection with the Transactions (as defined in the Credit Agreement)
consummated on the Effective Date, minus (c)(i) to the extent included in
Consolidated Net Income, any extraordinary non-cash or nonrecurring non-cash
gains realized other than in the ordinary course of business and (ii) the amount
of any subsequent cash payments in respect of any non-cash charges described in
the preceding clause (b)(vi), all calculated for Insight and its Subsidiaries on
a consolidated basis.

“Consolidated Funded Indebtedness” means, at any time, the sum (without
duplication) of (i) the aggregate principal amount of Consolidated Indebtedness
owing by Insight and its Subsidiaries which has actually been funded and is
outstanding at such time, whether or not such amount is due or payable at such
time, plus (ii) the aggregate stated or face amount of all letters of credit at
such time for which any of Insight and its Subsidiaries is the account party
(unless cash collateralized with cash and/or cash equivalents in a manner
permitted hereunder) plus (iii) the aggregate amount of Capitalized Lease
Obligations owing by Insight and its Subsidiaries (it being understood that
Consolidated Funded Indebtedness shall not include amounts outstanding under the
Floorplan Credit Agreement or any Vendor Trade Program or any Contract Payment
Sale Indebtedness, in each case, so long as such amounts are not bearing
interest payable by a Loan Party).

“Consolidated Indebtedness” means, at any time, the Indebtedness of Insight and
its Subsidiaries calculated on a consolidated basis as of such time.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of Insight and its Subsidiaries calculated on a consolidated
basis for such period, including, without limitation, yield or any other
financing costs resembling interest which are payable under any Permitted
Receivables Facility.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of Insight and its Subsidiaries calculated on a consolidated basis for
such period.

“Consolidated Rentals” means, with reference to any period, the Rentals of
Insight and its Subsidiaries calculated on a consolidated basis for such period.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract, application of a Letter of Credit or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership.

 

Exh. I-7



--------------------------------------------------------------------------------

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

“Contract Payment Purchaser” has the meaning set forth in the definition of
“Contract Payment Sale”.

“Contract Payment Sale” means a transaction in which a Loan Party enters into a
lease, managed services arrangement or software licensing agreement with a U.S.
state or federal Governmental Authority or other Person pursuant to which
(i) such Loan Party will lease certain equipment, provide certain managed
services or license certain software to such Governmental Authority or other
Person, (ii) such Governmental Authority or other Person is obligated to make a
series of payments to such Loan Party during the term of such lease, managed
services arrangement or software license (each such payment, a “Contract
Payment”), (iii) such Loan Party sells or assigns a portion or all of such
Contract Payments (and, in the case of a lease or managed services arrangement,
the related equipment) and related proceeds to a third-party (a “Contract
Payment Purchaser”) and (iv) such Loan Party is involved in the administration
and servicing of such Contract Payments for such Contract Payment Purchaser
during the term of such lease, managed services arrangement or software license.

“Contract Payment Sale Indebtedness” shall mean any remaining obligations of any
Loan Party in respect of any Contract Payment Sale transaction that are recorded
as a liability on the consolidated balance sheet of Insight and its
Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“CP Costs” means, for any day, an amount equal to:

(a) with respect to Conduits in all Purchaser Groups (other than the JPMorgan
Purchaser Group), means, for each day, the sum of (i) discount or yield accrued
on Pooled Commercial Paper on such day, plus (ii) any and all accrued
commissions in respect of placement agents and Commercial Paper dealers, and
issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase facilities which are
directly or indirectly funded by Pooled Commercial Paper for such day, minus
(iv) any accrual of income net of expenses received on such day from investment
of collections received under all receivable purchase facilities directly or
indirectly funded substantially with such Pooled Commercial Paper, minus (v) any
payment received on such day net of expenses in respect of Broken Funding Costs
related to the prepayment of any Purchaser Interest of any Conduit pursuant to
the terms of any receivable purchase facilities directly or indirectly funded
substantially with Pooled Commercial Paper; or

 

Exh. I-8



--------------------------------------------------------------------------------

(b) with respect to the Conduit in the JPMorgan Purchaser Group, (i) the product
of (A) the Daily/30 Day LIBOR Rate in respect of such day, and (B) the aggregate
Capital associated with each Purchaser Interest that shall have been funded by
the related Conduit with the issuance of Commercial Paper, divided by (ii) 360.
For purposes of the foregoing, “Daily/30 Day LIBOR Rate” shall mean, for any
day, a rate per annum equal to the thirty (30) day London-Interbank Offered Rate
appearing on the Bloomberg BBAM (British Bankers Association) Page (or on any
successor or substitute page of such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the applicable Managing Agent from time to time in accordance with
its customary practices for purposes of providing quotations of interest rates
applicable to U.S. Dollar deposits in the London interbank market) at
approximately 11:00 a.m. (London time) on such day or, if such day is not a
Business Day in London, the immediately preceding Business Day in London. In the
event that such rate is not available on any day at such time for any reason,
then the “Daily/30 Day LIBOR Rate” for such day shall be the rate at which
thirty (30) day U.S. Dollar deposits of $5,000,000 are offered by the principal
London office of the applicable Managing Agent in immediately available funds in
the London interbank market at approximately 11:00 a.m. (London time) on such
day; and if such Managing Agent is for any reason unable to determine the
Daily/30 Day LIBOR Rate in the foregoing manner or has determined in good faith
that the Daily/30 Day LIBOR Rate determined in such manner does not accurately
reflect the cost of acquiring, funding or maintaining a Purchaser Interest, the
Daily/30 Day LIBOR Rate for such day shall be the Alternate Base Rate.

In addition to the foregoing costs, if Seller shall request any Incremental
Purchase during any period of time determined by the applicable Managing Agent
in its sole discretion to result in incrementally higher CP Costs applicable to
such Incremental Purchase, the Capital associated with any such Incremental
Purchase shall, during such period, be deemed to be funded by the related
Conduit in such Managing Agent’s Purchaser Group in a special pool (which may
include capital associated with other receivable purchase facilities) for
purposes of determining such additional CP Costs applicable only to such special
pool and charged each day during such period against such Capital.

“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of April 26, 2012, among Insight, as borrower, the “European
Borrowers” party thereto, the “Lenders” from time to time party thereto, Wells
Fargo Bank, National Association, as Syndication Agent, and the Administrative
Agent, as amended, restated, supplemented or otherwise modified from time to
time.

“Credit and Collection Policy” means Seller’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit VIII hereto, as modified from time to time in accordance
with this Agreement.

“Daily Report” means a report, in substantially the form of Exhibit XII attached
hereto (appropriately completed), furnished by the Servicer to the Agent and
each Managing Agent pursuant to clause (iv) of Section 8.5.

“Deducted Receivables” means, collectively, the California Contingent
Receivables, the Software Spectrum Government Receivables, and all Receivables
the Obligor of which is Microsoft Corporation or any of its subsidiaries.

 

Exh. I-9



--------------------------------------------------------------------------------

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller (other than cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction) or (ii) any of the representations or warranties in
Article V are no longer true with respect to any Receivable.

“Default” has the meaning set forth in the Credit Agreement.

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to interest on any such unpaid
Aggregate Unpaids at a rate per annum equal to 2.00% plus the Alternate Base
Rate in effect on such day (or if such day is not a Business Day, the
immediately preceding Business Day).

“Default Proxy Balance” means, as of the last day of any Fiscal Month, the
aggregate Outstanding Balance of all Receivables (other than Deducted
Receivables) as to which any payment, or part thereof, remains unpaid for more
than 90 days but less than 121 days after the due date thereof.

“Default Proxy Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage) equal to (a) the greater of (i) zero and (ii) the sum of (A) the
Default Proxy Balance as of the last day of such Fiscal Month plus (B) the
aggregate Outstanding Balance of all Receivables (other than Deducted
Receivables) that would have been classified during such Fiscal Month as
Charged-Off Receivables in accordance with clauses (i), (ii), (iii) or (iv) of
the definition of “Charged-Off Receivable” plus (C) write-offs during such
Fiscal Month, minus Recoveries during such Fiscal Month divided by (b) the
aggregate Outstanding Balance (in each case, at the time of creation) of
Receivables (other than Deducted Receivables) created during the Fiscal Month
which ended on the date four (4) Fiscal Months prior to the last day of the
current Fiscal Month.

“Default Ratio” means, for any Fiscal Month, a percentage equal to (a) the
greater of (i) zero and (ii) the sum of (A) the aggregate Outstanding Balance of
all Receivables (other than Deducted Receivables) that would have been
classified during such Fiscal Month as Charged-Off Receivables in accordance
with clauses (i), (ii), (iii) or (iv) of the definition of “Charged-Off
Receivable” plus (B) write-offs during such Fiscal Month, minus Recoveries
during such Fiscal Month divided by (b) the aggregate amount of Collections
(other than Collections received for Deducted Receivables) during such Fiscal
Month.

“Delinquency Ratio” means, at any time, a percentage equal to (i) the sum of
(a) the aggregate Outstanding Balance of all Receivables (other than Deducted
Receivables) as to which any payment, or part thereof, remains unpaid for more
than 60 days after the due date thereof as at the last day of the most recently
ended Fiscal Month plus (b) the aggregate absolute value of the amount of
credits and credit memos with respect to any Receivable which remain unapplied
for more than 60 days after the due date of such Receivable as at the last day
of the most recently ended Fiscal Month, divided by (ii) the aggregate
Outstanding Balance of all Receivables (other than Deducted Receivables) as at
the last day of the most recently ended Fiscal Month.

 

Exh. I-10



--------------------------------------------------------------------------------

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days after the due date therefor.

“Designated Obligor” means an Obligor indicated by the Managing Agents to Seller
in writing.

“Dilution Horizon Ratio” means, on any date, a percentage equal to (i) the
aggregate Outstanding Balance (in each case, at the time of creation) of all
Receivables (other than Deducted Receivables) created during the two most
recently ended Fiscal Months, divided by (ii) the Net Eligible Receivables
Balance as at the last day of the most recently ended Fiscal Month.

“Dilution Ratio” means, for any Fiscal Month, a percentage equal to (i) the
aggregate amount of Dilutions (other than Dilutions with respect to Deducted
Receivables) which occurred during such Fiscal Month, divided by (ii) the
aggregate Outstanding Balance (in each case, at the time of creation) of all
Receivables (other than Deducted Receivables) created during the Fiscal Month
which ended on the date three (3) Fiscal Months prior to the last day of the
current Fiscal Month; provided, however, that for purposes of calculating the
Dynamic Dilution Reserve Ratio, the Dilution Ratio shall exclude Dilutions with
respect to reductions for credited sales taxes.

“Dilution Reserve” means, on any date, an amount equal to (i) the greater of
(a) the Dynamic Dilution Reserve Ratio or (b) the Dilution Reserve Floor,
multiplied by (ii) the Net Eligible Receivables Balance as of such date.

“Dilution Reserve Floor” means 11%.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.

“Dilution Trigger Ratio” means, for any Fiscal Month, a percentage equal to
(i) the aggregate amount of Dilutions (other than Dilutions with respect to
Deducted Receivables) which occurred during such Fiscal Month, divided by
(ii) the aggregate Outstanding Balance (in each case, at the time of creation)
of all Receivables (other than Deducted Receivables) created during the Fiscal
Month which ended on the date two (2) Fiscal Months prior to the last day of the
current Fiscal Month.

“Discount Rate” means, with respect to each Purchaser Interest of the Financial
Institutions and any Purchaser Interest of a Conduit, an undivided interest
which has been assigned by such Conduit to a Financial Institution pursuant to a
Liquidity Agreement, either the LIBO Rate or the Alternate Base Rate (as
determined in accordance with Sections 4.1 and 4.5).

 

Exh. I-11



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means Equity Interests that (a) require the
payment of any cash dividends prior to the date that is 91 days after the
Maturity Date (as defined in the Credit Agreement), (b) mature or are
mandatorily redeemable (other than solely for Qualified Equity Interests) or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof (other than solely for Qualified Equity Interests), in each case
in whole or in part and whether upon the occurrence of any event, pursuant to a
sinking fund obligation on a fixed date or otherwise, prior to the date that is
91 days after the Maturity Date (as defined in the Credit Agreement) (other than
(i) upon termination of the Commitments (as defined in the Credit Agreement) and
payment in full of the Obligations (as defined in the Credit Agreement) then due
and owing or (ii) upon a “change in control” or asset sale, provided, that any
payment required pursuant to this clause (ii) is subject to the prior repayment
in full of the Obligations (as defined in the Credit Agreement) or is otherwise
contractually subordinated in right of payment to the Obligations (as defined in
the Credit Agreement) on terms reasonably satisfactory to the Administrative
Agent) or (c) are convertible or exchangeable, automatically or at the option of
any holder thereof, into any Indebtedness, Equity Interests or other assets
other than Qualified Equity Interests prior to the date that is 91 days after
the Maturity Date (as defined in the Credit Agreement); provided, however, that
if an Equity Interest in any Person is issued pursuant to any plan for the
benefit of employees of Insight or any of its Subsidiaries or by any such plan
to such employees, such Equity Interest shall not constitute a Disqualified
Equity Interest solely because it may be required to be repurchased by Insight
or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person.

“Dollar”, “dollar” and “$” means the lawful currency of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of any Person organized under the
laws of any state of the United States.

“Dynamic Dilution Reserve Ratio” means, on any date, the amount determined
pursuant to the following formula:

{(2.00 x ED) + ((DS—ED) x (DS/ED))} x DHR

where:

 

ED

   =    on such date, the average of the Dilution Ratios for the twelve (12)
Fiscal Months then most recently ended.

DS

   =    on such date, the highest three (3) month average Dilution Ratio for any
Fiscal Month during the twelve (12) Fiscal Months then most recently ended.

DHR

   =    the Dilution Horizon Ratio on such date.

 

Exh. I-12



--------------------------------------------------------------------------------

“Effective Date” has the meaning set forth in the Credit Agreement.

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which (a) is (1) a resident of the United States or Canada,
(2) a corporation or other business organization organized under the laws of the
United States or Canada or any political subdivision thereof and has its chief
executive office in the United States or Canada, or (3) is a government of any
state (or any governmental subdivision or agency thereof) of the United States
other than an Ineligible State; (b) is not an Affiliate of any of the parties
hereto; and (c) is not a Designated Obligor;

(ii) the Obligor of which is not the Obligor of any Delinquent Receivables which
in the aggregate constitute more than 35% of all Receivables (measured by
Outstanding Balance) of such Obligor;

(iii) which is not a Charged-Off Receivable, a Delinquent Receivable or a
Canadian Receivable; provided, that, Canadian Receivables with Outstanding
Balances which, in the aggregate, constitute no more than 1% of the aggregate
Outstanding Balance of all Receivables, may be Eligible Receivables;

(iv) which is not a WM Receivable; provided, that, WM Receivables with
Outstanding Balances which, in the aggregate, constitute no more than 5% of the
aggregate Outstanding Balance of all Receivables, may be Eligible Receivables;

(v) which by its terms is due and payable within 90 days of the original invoice
date therefor and has not had its payment terms extended; provided, however,
that (i) no more than 50% of the aggregate Outstanding Balance of all
Receivables may be due and payable more than 30 days and within 60 days after
the original invoice date thereof and (ii) no more than 10% of the aggregate
Outstanding Balance of all Receivables may be due and payable more than 60 days
and within 90 days after the original invoice date thereof;

(vi) which is an “account” or “chattel paper” within the meaning of
Section 9-105 and Section 9-106, respectively, of the UCC of all applicable
jurisdictions and in respect of which the perfection of a security interest
therein is governed by Article 9 of the UCC of all applicable jurisdictions;

(vii) which is denominated and payable only in United States dollars in the
United States;

(viii) which arises under a Contract in writing, which (a) together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no offset, counterclaim or other defense
and (b) is governed by the laws of any state of the United States;

(ix) which arises under a Contract which (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of the applicable Originator or any of its assignees under such Contract
and (B) does not contain a confidentiality provision that purports to restrict
the ability of any Purchaser to exercise its rights under this Agreement,
including, without limitation, its right to review the Contract;

 

Exh. I-13



--------------------------------------------------------------------------------

(x) which arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale of goods or the provision of
services by the applicable Originator;

(xi) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation;

(xii) which satisfies all applicable requirements of the Credit and Collection
Policy;

(xiii) which was generated in the ordinary course of the applicable Originator’s
business;

(xiv) which arises solely from the sale and licensing of goods or general
intangibles (such as software) or the provision of services to the related
Obligor by the applicable Originator, and not by any other Person (in whole or
in part);

(xv) as to which no Managing Agent has notified Seller that such Managing Agent
has determined that such Receivable or class of Receivables is not acceptable as
an Eligible Receivable, including, without limitation, because such Receivable
arises under a Contract that is not acceptable to such Managing Agent;

(xvi) which is not subject to any right of rescission, set-off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against such Originator to
cause such Originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract);

(xvii) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor;

(xviii) all right, title and interest to and in which has been validly
transferred by the Originators to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim (other than Adverse Claims created by the
Transaction Documents);

(xix) no portion of which constitutes sales tax or late fees or similar charges;
and

(xx) which is not an FOB Destination Receivable or a Deducted Receivable.

 

Exh. I-14



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests and
entitlements, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

“Excluded Receivables” means any indebtedness or obligations owed to the Insight
Global Finance division of Insight Direct USA, Inc. (formerly Insight Global
Finance, Inc., an Arizona corporation), whether constituting an account, chattel
paper, instrument or general intangible, arising in connection with the sale of
goods and the rendering of services thereby.

“Facility Account” means Seller’s Account No. 0060 9027 at JPMorgan.

“Facility Termination Date” means the earliest of (i) April 24, 2015, (ii) the
Liquidity Termination Date and (iii) the Amortization Date.

“FATCA” means Sections 1471 through 1474 of the IRC and all regulations or
official interpretations thereof.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Agent from
three federal funds brokers of recognized standing selected by it.

“Fee Letter” means (i) that certain Fifth Amended and Restated Fee Letter, dated
as of April 26, 2012, among Seller, the Agent and the Managing Agents and
(ii) any other letter designated as a “Fee Letter” therein and entered into
between Seller and any of the parties hereto from time to time, in each case as
such letter may be amended, restated, supplemented or otherwise modified and in
effect from time to time.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Financial Institutions” means, as to any Purchaser Group, each of the Persons
listed on Schedule A hereto as a “Financial Institution” for such Purchaser
Group, or in any Assignment Agreement or Joinder Agreement as a “Financial
Institution” for the applicable Purchaser Group, together with its respective
successors and permitted assigns.

“Fiscal Month” means each calendar month.

 

Exh. I-15



--------------------------------------------------------------------------------

“Fiscal Quarter” means each calendar quarter.

“Fiscal Year” means each calendar year.

“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter of
Insight, the ratio of (a)(i) Consolidated EBITDA during the four Fiscal Quarter
period then ended minus (ii) Consolidated Capital Expenditures during such
period minus (iii) cash dividends or distributions (excluding any repurchase of
its Equity Interests made by Insight in accordance with Section 6.06 of the
Credit Agreement) paid by Insight on its Equity Interests during such period
plus (iv) Consolidated Rentals during such period to (b)(i) Consolidated
Interest Expense during such period plus (ii) Consolidated Rentals during such
period plus (iii) expenses for taxes paid or taxes accrued during such period
(calculated for Insight and its Subsidiaries on a consolidated basis) plus
(iv) any scheduled amortization of the principal portion of Indebtedness during
such period (other than amounts owing in connection with Permitted Receivables
Facilities), including, without limitation, Capitalized Lease Obligations
(calculated for Insight and its Subsidiaries on a consolidated basis).

“Floorplan Collateral Agent” means Wells Fargo Capital Finance, LLC (successor
to Wells Fargo Foothill, LLC), in its capacity as collateral agent under the
Floorplan Credit Agreement.

“Floorplan Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of April 26, 2012, by and among Insight Public Sector, Inc., Insight
Direct USA, Inc., Calence, LLC, the lenders party thereto from time to time,
Castle Pines Capital, LLC, as an administrative agent, Wells Fargo Capital
Finance, LLC (successor to Wells Fargo Foothill, LLC), as an administrative
agent, and the Floorplan Collateral Agent, as amended, restated, supplemented or
otherwise modified from time to time.

“Floorplan Loan Documents” has the meaning set forth in the Credit Agreement.

“FOB Destination Receivable” means a Receivable as to which the goods have not
been delivered to the applicable Obligor.

“Former Obligor” means, on any day, any Person who was previously an obligor
with respect to any accounts receivable of any Originator, but who is not on
such day an Obligor with respect to any outstanding Receivables and has not
purchased any goods or services from any Originator within 12 months.

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Conduit (including
the Liquidity Agreement) or a Related CP Issuer.

“Funding Source” means (i) any Financial Institution, (ii) any Related CP Issuer
or (iii) any insurance company, bank or other funding entity providing
liquidity, credit enhancement or back-up purchase support or facilities to a
Conduit.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

 

Exh. I-16



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
the Netherlands, the United Kingdom, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including, without limitation, the
European Union.

“Group Purchase Limit” means, for each Purchaser Group, the sum of the Back-Up
Commitments of the Financial Institutions in such Purchaser Group.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price property or services (excluding current accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of obligations, liabilities or indebtedness of the type described in
clauses (a) through (e) and (g) through (l) of this definition, (g) all
Capitalized Lease Obligations of such Person, (h) the principal component of all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty (unless cash collateralized
with cash and/or cash equivalents in a manner permitted hereunder), (i) the
principal component of all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances, (j) Attributable Receivables Indebtedness,
(k) all Attributable Debt of such Person under Sale and Leaseback Transactions,
(l) with respect to any Subsidiary of Insight, any Disqualified Equity Interests
of such Person and (m) all Net Mark-to-Market Exposure of such Person under all
Swap Agreements. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

Exh. I-17



--------------------------------------------------------------------------------

“Independent Director” means a natural person who (A) for the five-year period
prior to his or her appointment as Independent Director has not been, and during
the continuation of his or her service as Independent Director is not: (i) an
employee, director, stockholder, partner or officer of Seller or any of its
Affiliates (other than his or her service as an Independent Director of Seller);
(ii) a customer or supplier of Seller or any of its Affiliates; or (iii) any
member of the immediate family of a person described in clause (i) or (ii), and
(B) has (i) prior experience as an independent director for a corporation whose
charter documents required the unanimous consent of all independent directors
thereof before such corporation could consent to the institution of bankruptcy
or insolvency proceedings against it or could file a petition seeking relief
under any applicable federal or state law relating to bankruptcy and (ii) at
least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities.

“Ineligible State” means, unless otherwise consented to in writing by the
Managing Agents, with respect to any Receivable, (i) Delaware, (ii) the District
of Columbia, (iii) Hawaii, (iv) Kansas, (v) Maine, (vi) Maryland,
(vii) Minnesota, (viii) New York, (ix) North Carolina and (x) any state in
respect of which (a) there are restrictions on the assignment of a Receivable
owing by such state (or on the assignment of any Related Security with respect
to such Receivable) or any governmental subdivision or agency of such state
pursuant to statute, judicial precedent, the related Contract or otherwise, or
(b) there are any actions required to be taken or conditions required to be
satisfied, whether pursuant to statute, judicial precedent, the related Contract
or otherwise, before such Receivable (or any Related Security with respect to
such Receivable) may be assigned that have not yet been taken or satisfied.

“Information Memorandum” has the meaning set forth in the Credit Agreement.

“Insight” has the meaning set forth in the preamble to this Agreement.

“Insight Entity” has the meaning set forth in Section 7.1(i).

“Intercreditor Agreement” means that certain Second Amended and Restated
Intercreditor Agreement, dated as of September 17, 2008, by and among the
Administrative Agent, the Agent, IBM Credit LLC, Hewlett Packard Company and the
Floorplan Collateral Agent (as acknowledged by Insight and certain of its
Subsidiaries) as amended, restated, supplemented or otherwise modified from time
to time.

 

Exh. I-18



--------------------------------------------------------------------------------

“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.

“Joinder Agreement” means a joinder agreement, substantially in the form of
Exhibit XIII attached hereto, pursuant to which a new Purchaser Group becomes
party to this Agreement.

“JPMorgan” has the meaning set forth in the preamble to this Agreement.

“JPMorgan Roles” has the meaning set forth in Section 14.13.

“Jupiter” means Jupiter Securitization Company LLC.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“LIBO Rate” means, on any day:

(a) with respect to all Purchaser Groups (other than to the extent that the rate
in clause (b) below is applicable for the Wells Fargo Purchaser Group), the sum
of (i) the product of (A) the applicable British Bankers’ Association Interest
Settlement Rate for deposits in U.S. dollars appearing on Reuters BBA Libor
Rates Page 3750 (or on any successor or substitute of such page) as of 11:00
a.m. (London time) on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) two (2) Business Days prior to the first day
of the relevant Tranche Period, and having a maturity equal to such Tranche
Period, provided that, (I) if Reuters BBA Libor Rates Page 3750 is not available
to the applicable Managing Agent for any reason, the applicable LIBO Rate for
the relevant Tranche Period for shall instead be the applicable British Bankers’
Association Interest Settlement Rate for deposits in U.S. dollars as reported by
any other generally recognized financial information service as of 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Tranche
Period, and having a maturity equal to such Tranche Period (or if such day is
not a Business Day, on the immediately preceding Business Day), and (II) if no
such British Bankers’ Association Interest Settlement Rate is available to such
Managing Agent, the applicable LIBO Rate for the relevant Tranche Period shall
instead be the rate determined by such Managing Agent to be the rate at which
such Managing Agent offers to place deposits in U.S. dollars with first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Tranche Period, (or if such
day is not a Business Day, on the immediately preceding Business Day), in the
approximate amount to be funded at the LIBO Rate and having a maturity equal to
such Tranche Period divided by (B) one minus the maximum aggregate reserve
requirement (including all basic, supplemental, marginal or other reserves)
which is imposed against the Agent in respect of Eurocurrency liabilities, as
defined in Regulation D of the Board of Governors of the Federal Reserve System
as in effect from time to time (expressed as a decimal), applicable to such
Tranche Period, plus (ii) the rate per annum equal to 2.90%; or

(b) with respect to the Wells Fargo Group (other than for purposes of
calculating the Default Fee), LMIR on such day.

 

Exh. I-19



--------------------------------------------------------------------------------

The LIBO Rate shall be rounded, if necessary, to the next higher 1/16 of 1%.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge in the nature of a security interest
or security interest in, on or of such asset and (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

“LMIR” means, for any day, the one-month “Eurodollar Rate” for U.S. dollar
deposits as reported on the Reuters Screen LIBOR01 Page (or such other page as
may replace Reuters Screen LIBOR01 Page).

“Liquidity Agreement” means any agreement as may be in effect from time to time
among a Conduit and the Financial Institutions within its Purchaser Group or any
Funding Source providing for the commitment of such Financial Institution or
such Funding Source to purchase from such Conduit at any time all or any portion
of such Conduit’s Purchaser Interests.

“Liquidity Termination Date” means April 24, 2015 or such later date to which
the Liquidity Termination Date may be extended in accordance with Section 12.3.

“Loan Documents” has the meaning set forth in the Credit Agreement.

“Loan Party” has the meaning set forth in the Credit Agreement.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

“Loss Horizon Ratio” means, as of any date, a ratio equal to (i) the aggregate
Outstanding Balance (in each case, at the time of creation) of all Receivables
(other than Deducted Receivables) created during the three and one-half
(3.5) Fiscal Months most recently ended divided by (ii) the Net Eligible
Receivables Balance as at the last day of the most recently ended Fiscal Month.

“Loss Percentage Floor” means 15.0%.

“Loss Ratio” means, as of any date, a percentage equal to the highest average
Default Proxy Ratio for any three consecutive Fiscal Months during the twelve
(12) Fiscal Months then most recently ended.

“Loss Reserve” means, on any date, an amount equal to the Loss Reserve
Percentage multiplied by the Net Eligible Receivables Balance as of such date.

“Loss Reserve Percentage” means, as of any date, the greater of (i) the Loss
Percentage Floor and (ii) the percentage obtained by multiplying (a) 2.00 times
(b) the Loss Ratio (as determined as of the last day of the Fiscal Month then
most recently ended) times (c) the Loss Horizon Ratio (as determined as of the
last day of the Fiscal Month then most recently ended).

 

Exh. I-20



--------------------------------------------------------------------------------

“Managing Agent” means, as to any Purchaser Group, each of the Persons listed on
Schedule A hereto as a “Managing Agent” for such Purchaser Group, or in any
Assignment Agreement or Joinder Agreement as a “Managing Agent” for the
applicable Purchaser Group, together with its respective successors and
permitted assigns.

“Managing Agent Roles” has the meaning set forth in Section 14.13.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries taken as a
whole, (ii) the ability of any Seller Party to perform its obligations under
this Agreement, (iii) the legality, validity or enforceability of this Agreement
or any other Transaction Document, (iv) any Purchaser’s interest in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or the Collections with respect thereto, or (v) the
collectibility of the Receivables generally or of any material portion of the
Receivables.

“Member” means Insight Receivables Holding, LLC, an Illinois limited liability
company and its successors.

“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Agent and the
Managing Agents pursuant to clause (ii) of Section 8.5.

“Monthly Settlement Date” means (A) the sixteenth (16th) day of each month (or
if such day is not a Business Day, the next succeeding Business Day), and
(B) other than with respect to the Wells Fargo Purchaser Group, the last day of
the relevant Tranche Period in respect of each Purchaser Interest of the
Financial Institutions

“Moody’s” means Moody’s Investors Service and its successors.

“Net Eligible Receivables Balance” means, at any time, (i) the aggregate
Outstanding Balance of all Eligible Receivables at such time minus (ii) the
Aggregate Aged Credit Ineligible Amount at such time minus (iii) the aggregate
amount by which the Outstanding Balance of all Eligible Receivables of each
Obligor and its Affiliates exceeds the Concentration Limit for such Obligor at
such time minus (iv) the aggregate amount by which the Outstanding Balance of
all Eligible Receivables originated by the Top Four Obligors exceeds the Top
Four Concentration Limit at such time.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreement as of the date of determination (assuming such Swap Agreement were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreement as of the date
of determination (assuming such Swap Agreement were to be terminated as of that
date).

“Non-Investment Grade Obligor” means any Obligor, the long-term senior unsecured
debt of which is unrated by either S&P or Moody’s, or rated BB+ or less by S&P
or Ba1 or less by Moody’s.

 

Exh. I-21



--------------------------------------------------------------------------------

“Non-Renewing Financial Institution” has the meaning set forth in
Section 12.3(a).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Operating Lease” of a Person means any lease of an asset (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Originator” means each of Insight Direct USA, Inc., an Illinois corporation,
and Insight Public Sector, Inc., an Illinois corporation, or any other
Subsidiary or Affiliate of Insight approved in writing by the Agent from time to
time.

“Outstanding Balance” means, with respect to any Receivable at any time, the
then outstanding principal balance thereof; provided, that with respect to a WM
Receivable, “Outstanding Balance” means an amount equal to the product of 1.07
and the actual cost to the applicable Originator of providing warranty or
maintenance services to an Obligor.

“Participant” has the meaning set forth in Section 12.2.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“Percentage” means, with respect to any Financial Institution in any Purchaser
Group, a percentage equal to the Back-Up Commitment of such Financial
Institution divided by the aggregate Back-Up Commitments of all Financial
Institutions in such Purchaser Group; provided, however, that from and after the
date of termination of the Back-Up Commitments, “Percentage” shall be based on
the Back-Up Commitments of such Financial Institutions immediately prior to such
termination.

“Performance Undertaking” means that certain Amended and Restated Performance
Undertaking dated as of September 3, 2003 by Insight in favor of the Agent for
the benefit of the Purchasers, as amended, restated, supplemented or otherwise
modified from time to time.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by Insight or any Subsidiary of all or
substantially all the assets of, or more than fifty percent (50%) of the Equity
Interests in, a Person or division or line of business of a Person if, at the
time of and immediately after giving effect thereto, (i) no Default has occurred
and is continuing or would arise after giving effect thereto, (ii) such Person
or division or line of business is engaged in a type of business that complies
with the requirements of the last sentence of Section 6.03 of the Credit
Agreement, (iii) the Total Leverage Ratio shall not exceed 2.50 to 1.00, the
Fixed Charge Coverage Ratio shall not be less than 1.25 to 1.00 and the Asset
Coverage Ratio shall be not less than 1.75 to 1.00, in each case determined on a
pro forma basis (excluding any synergies or cost savings contemplated to occur
pursuant to such Permitted Acquisition) after giving effect to such acquisition,
recomputed as of the last day of the most recently ended Fiscal Quarter of
Insight for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance and (iv) in the case of any acquisition with respect
to which the aggregate consideration exceeds $100,000,000, Insight shall have
delivered a Compliance Certificate (as defined in the Credit Agreement) not less
than five (5) days (or such shorter period as the Administrative Agent shall
agree) prior to the consummation of such acquisition demonstrating compliance
with the foregoing clause (iii).

 

Exh. I-22



--------------------------------------------------------------------------------

“Permitted Receivables Facilities” has the meaning set forth in the Credit
Agreement.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Pooled Commercial Paper” means Commercial Paper notes of any Conduit or Related
CP Issuer subject to any particular pooling arrangement by such Conduit or
Related CP Issuer, but excluding Commercial Paper issued by such Conduit or
Related CP Issuer for a tenor and in an amount specifically requested by any
Person in connection with any agreement effected by such Conduit or Related CP
Issuer (or any other Person that funds a purchase of assets or the making of any
loan or other financial accommodation directly or indirectly with the proceeds
of Commercial Paper issued by such Conduit or Related CP Issuer).

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Pro Rata Share” means, for each Purchaser Group, a percentage equal to (i) the
aggregate Back-Up Commitments of the Financial Institutions in such Purchaser
Group, divided by (ii) the Purchase Limit, adjusted as necessary to give effect
to the application of the terms of Article XII; provided, however, that from and
after the termination of the Back-Up Commitments, “Pro Rata Share” for each
Purchaser Group shall mean a percentage equal to (x) the Capital of all
Purchasers in such Purchaser Group divided by (y) Aggregate Capital.

“Purchase Limit” means $200,000,000.

 

Exh. I-23



--------------------------------------------------------------------------------

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Eligible Receivables
Balance (less the Aggregate Reserves) on the applicable purchase date over the
aggregate outstanding amount of Aggregate Capital determined as of the date of
the most recent Report, taking into account such proposed Incremental Purchase.

“Purchaser” has the meaning set forth in the preamble to this Agreement.

“Purchaser Group” means a group composed of a Managing Agent, the related
Conduit (if any) and the related Financial Institutions.

“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

 

LOGO [g343137g18o13.jpg]

where:

 

C

   =    the Capital of such Purchaser Interest.

AR

   =    the Aggregate Reserves.

NRB

   =    the Net Eligible Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

“Qualified Equity Interests” means any Equity Interests that do not constitute
Disqualified Equity Interests.

“Ratings Request” has the meaning set forth in Section 10.2(c).

 

Exh. I-24



--------------------------------------------------------------------------------

“Receivable” means all indebtedness and other obligations (other than
indebtedness or obligations constituting Excluded Receivables) owed to Seller or
any Originator (at the time it arises, and before giving effect to any transfer
or conveyance under the Receivables Sale Agreement or hereunder) or in which
Seller or such Originator has a security interest or other interest, including,
without limitation, any indebtedness, obligation or interest constituting an
account, chattel paper, instrument or general intangible, arising in connection
with the sale or licensing of goods or general intangibles (such as software),
or the rendering of services by the applicable Originator, and further includes,
without limitation, the obligation to pay any Finance Charges with respect
thereto. Indebtedness and other rights and obligations arising from any one
transaction, including, without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.

“Receivables Sale Agreement” means that certain Amended and Restated Receivables
Sale Agreement dated as of September 3, 2003, among Insight Direct USA, Inc.,
Insight Public Sector, Inc. and Seller, as the same may be amended , restated or
otherwise modified from time to time.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Recoveries” means, with respect to a Receivable that (a) would have been
classified during any Fiscal Month as a Charged-Off Receivable in accordance
with clauses (i), (ii), (iii) or (iv) of the definition of “Charged-Off
Receivable” or (b) has been written off by Seller, all amounts received or
collected by the Servicer or Seller with respect to such Receivable after such
classification or write-off.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Change” has the meaning set forth in Section 10.2(a).

“Reinvestment” has the meaning set forth in Section 2.2.

“Related CP Issuer” means, with respect to any Conduit, an Affiliate of such
Conduit that issues Commercial Paper to fund advances made to such Conduit, the
proceeds of which are used by such Conduit to fund or maintain Purchaser
Interests hereunder.

“Related Security” means, with respect to any Receivable:

(i) all of the applicable Originator’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale,
financing or lease of which by the applicable Originator gave rise to such
Receivable, and all insurance contracts with respect thereto,

 

Exh. I-25



--------------------------------------------------------------------------------

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

(iv) all service contracts and other contracts and agreements associated with
such Receivable,

(v) all Records related to such Receivable,

(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement in respect of such Receivable , and

(vii) all proceeds of any of the foregoing.

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

“Report” means each Monthly Report, Weekly Report and Daily Report.

“Required Financial Institutions” means, at any time, the Financial Institutions
with Back-Up Commitments in excess of 66-2/3% of the aggregate of all Back-Up
Commitments.

“Required Rating” has the meaning set forth in Section 10.2(c).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.

“Sale and Leaseback Transaction” means any sale or other transfer of any asset
by a Person with the intent to lease such asset as lessee.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

 

Exh. I-26



--------------------------------------------------------------------------------

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

“Servicer Reserve” means, on any date, an amount equal to 0.75% multiplied by
the Net Eligible Receivables Balance as of the close of business of the Servicer
on such date.

“Servicing Fee” has the meaning set forth in Section 8.6.

“Settlement Date” means (A) the Business Day following receipt of each Daily
Report or Weekly Report (as applicable) and (B) each Monthly Settlement Date.

“Settlement Period” means (A) in respect of each Purchaser Interest of (i) the
Conduits and (ii) the Financial Institutions in the Wells Fargo Purchaser Group,
the immediately preceding Accrual Period, and (B) in respect of each Purchaser
Interest of the Financial Institutions (other than the Financial Institutions in
the Wells Fargo Purchaser Group), the entire Tranche Period of such Purchaser
Interest.

“Software Spectrum Government Receivable” means any indebtedness or obligations
owed by the federal government of the United States (or any governmental
subdivision or agency thereof) to the Software Spectrum division of Insight
Direct USA, Inc. (formerly Software Spectrum, Inc., a Delaware corporation).

“Specified Indebtedness” has the meaning set forth in Section 9.1(c).

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of the Credit Agreement.

“Subsidiary” means any subsidiary of Insight; provided, that Persons that would
be required in accordance with GAAP to be consolidated with Insight, but which
are not otherwise controlled by Insight shall be “Subsidiaries” hereunder solely
for the purpose of making calculations under Section 9.1(l) and (m) hereof, but
shall not be “Subsidiaries” hereunder for purposes of any representation,
warranty or other covenant hereunder.

 

Exh. I-27



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Insight or the
Subsidiaries shall be a Swap Agreement.

“Termination Date” has the meaning set forth in Section 2.2.

“Termination Percentage” has the meaning set forth in Section 2.2.

“Terminating Financial Institution” has the meaning set forth in
Section 12.3(a).

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

“Top Four Concentration Limit” means, at any time, for the Top Four Obligors, an
amount equal to the aggregate Outstanding Balance of all Eligible Receivables at
such time multiplied by 15.0%.

“Top Four Obligors” means the four Non-Investment Grade Obligors which, among
all other Non-Investment Grade Obligors, have originated the highest Outstanding
Balance of Receivables at such time.

“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter of
Insight, the ratio of Consolidated Funded Indebtedness at such time to Adjusted
Consolidated EBITDA for the four Fiscal Quarter period then most recently ended.

“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution (other than a Financial Institution in the Wells Fargo
Purchaser Group), including any Purchaser Interest or undivided interest therein
which has been assigned to a Financial Institution pursuant to the Liquidity
Agreement:

(a) if Yield for such Purchaser Interest is calculated on a basis of the “LIBO
Rate”, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the applicable Managing Agent and Seller, commencing on a
Business Day selected by Seller or the applicable Managing Agent pursuant to
this Agreement. Each one, two, three of six month Tranche Period shall end on
the day in the applicable succeeding month which corresponds numerically to the
beginning day of such Tranche Period, provided, however, that if there is no
such numerically corresponding day in such succeeding month, such Tranche Period
shall end on the last Business Day of such succeeding month.

(b) if Yield for such Purchaser Interest is calculated on a basis of the
Alternate Base Rate, a period commencing on a Business Day selected by the
applicable Managing Agent; provided no such period shall exceed one month.

 

Exh. I-28



--------------------------------------------------------------------------------

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
in the case of Tranche Periods corresponding to the LIBO Rate, that if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Managing Agent.

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, the Collection Account Agreement, the
Intercreditor Agreement, any Fee Letter, the Performance Undertaking, the
Subordinated Note (as defined in the Receivables Sale Agreement) and all other
instruments, documents and agreements executed and delivered in connection
herewith.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unused Back-up Commitment” means, with respect to any Financial Institution at
any time, such Financial Institution’s Back-up Commitment at such time minus
such Financial Institution’s Back-up Percentage of its Purchaser Group’s Pro
Rata Share of the Aggregate Capital outstanding at such time.

“Vendor Trade Programs” means those certain inventory finance transactions from
time to time entered into by Insight or its Affiliates with IBM Credit
Corporation or its Affiliates, Hewlett Packard Corporation or its Affiliates or
any other Person reasonably acceptable to the Agent.

“Weekly Report” means a report, in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
clause (i) of Section 8.5.

“WM Receivable” means a Receivable which arises under a Contract relating to the
provision by an Originator of warranty or maintenance services to an Obligor.

“Yield” means for each Purchaser Interest of a Financial Institution, an amount
equal to the product of the Discount Rate multiplied by the Capital of such
Purchaser Interest for each day elapsed during such Tranche Period (or, in the
case of the Financial Institutions in the Wells Fargo Purchaser Group, such
Accrual Period), annualized on a 360 day basis.

 

Exh. I-29



--------------------------------------------------------------------------------

“Yield Reserve” means, on any date, an amount equal to 0.75% multiplied by the
Net Eligible Receivables Balance as of the close of business of the Servicer on
such date.

All terms used in Article 9 of the UCC in the State of Illinois, and not
specifically defined herein, are used herein as defined in such Article 9.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if Insight notifies the Agent that Insight and
Seller request an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Agent notifies Insight and Seller
that the Required Financial Institutions request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

Exh. I-30



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF PURCHASE NOTICE

[Date]

JP Morgan Chase, N.A. (successor by merger to

Bank One, NA (Main Office Chicago)), as a Managing Agent

1 Bank One Plaza, 21st Floor

Asset-Backed Finance

Chicago, Illinois 60670-0596

Attention: ABF Treasury

Re: PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
December 31, 2002 by and among Insight Receivables, LLC, an Illinois limited
liability company (the “Seller”), Insight Enterprises, Inc., as Servicer, the
Financial Institutions, the Purchasers from time to time party hereto, the
Managing Agents from time to time party hereto and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), as Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”). Capitalized terms used herein shall have the
meanings assigned to such terms in the Receivables Purchase Agreement.

The Agent is hereby notified of the following Incremental Purchase:

 

Purchase Price:

   $                    

Date of Purchase:

  

Requested Rate:

   [LIBO Rate][Pooled Commercial Paper rate]

[Requested Tranche Period:]1

   [one month][two month][three month][six month]

 

1 

Include Tranche Period selection if requesting an Incremental Purchase funded at
the LIBO Rate.

 

Exh. II-1



--------------------------------------------------------------------------------

Please credit the Purchase Price in immediately available funds to the Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to:

[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. No. ( )

Please advise [Name] at telephone no ( )                      if your related
Conduit will not be making this purchase.

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), Seller hereby certifies that the following
statements are true on the date hereof, and will be true on the Purchase Date
(before and after giving effect to the proposed Incremental Purchase):

 

1. the representations and warranties of Seller set forth in Section 5.1 of the
Receivables Purchase Agreement are true and correct on and as of the Purchase
Date as though made on and as of such date;

 

2. no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;

 

3. the Facility Termination Date has not occurred, the Aggregate Capital does
not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 100%; and

 

4. the amount of Aggregate Capital is $                     after giving effect
to the Incremental Purchase to be made on the Purchase Date.

 

Very truly yours, INSIGHT RECEIVABLES, LLC By:     Name:   Title:  

 

Exh. II-2



--------------------------------------------------------------------------------

EXHIBIT III

PLACES OF BUSINESS OF THE SELLER PARTIES;

LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

ORGANIZATIONAL IDENTIFICATION NUMBER(S)

Places of Business and Location of Records:

Insight Receivables, LLC

444 Scott Drive

Bloomingdale, IL 60108

Illinois Organizational Number: 0082933-1

FEIN: 43-1988544

Places of Business and Location of Records:

Insight Enterprises, Inc.

6820 South Harl Avenue

Tempe, Arizona 85283

Delaware Organizational Number: 2264818

FEIN: 86-0766246

 

Exh. III-1



--------------------------------------------------------------------------------

EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

 

Collection Bank

   Lock-Box    Related Collection
Account

JPMorgan Chase Bank, N.A.

     

JPMorgan Chase Bank, N.A.

     

JPMorgan Chase Bank, N.A.

     

JPMorgan Chase Bank, N.A.

     

JPMorgan Chase Bank, N.A.

     

JPMorgan Chase Bank, N.A.

     

JPMorgan Chase Bank, N.A.

     

JPMorgan Chase Bank, N.A.

     

JPMorgan Chase Bank, N.A.

     

JPMorgan Chase Bank, N.A.

     

Bank of America, N.A.

     

Bank of America, N.A.

     

 

Exh. IV-1



--------------------------------------------------------------------------------

EXHIBIT V-A

FORM OF MONTHLY COMPLIANCE CERTIFICATE

 

To: JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as a Managing Agent

[Insert names and addresses of the other Managing Agents]

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement dated as of December 31, 2002 among Insight Receivables, LLC
(the “Seller”), Insight Enterprises, Inc. (the “Servicer”), the Purchasers from
time to time party hereto, the Managing Agents from time to time party hereto
and JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as agent for such Purchasers (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”).

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

  1. I am the duly elected [            ] of Seller.

 

  2. I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of Seller and its Subsidiaries during the accounting period covered
by the attached financial statements.

 

  3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in paragraph 5 below.

 

  4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with Section 9.1(g) of the Agreement, all of which
data and computations are true, complete and correct.

 

  5. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:

 

 

 

 

 

 

 

Exh. V-A-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this                     day of
         ,         .

 

INSIGHT RECEIVABLES, LLC

 

Name: Title:

 

Exh. V-A-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

  6. Schedule of Compliance as of                     ,          with Section
         of the Agreement. Unless otherwise defined herein, the terms used in
this Compliance Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended:

 

Exh. V-A-3



--------------------------------------------------------------------------------

EXHIBIT V-B

FORM OF QUARTERLY COMPLIANCE CERTIFICATE

 

To: JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as a Managing Agent

[Insert names and addresses of the other Managing Agents]

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement dated as of December 31, 2002 among Insight Receivables, LLC
(the “Seller”), Insight Enterprises, Inc. (the “Servicer”), the Purchasers from
time to time party hereto, the Managing Agents from time to time party hereto
and JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as agent for such Purchasers (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”).

THE UNDERSIGNED HEREBY CERTIFIES THAT:

7. I am the duly elected [            ] of Seller.

8. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Seller and its Subsidiaries during the accounting period covered
by the attached financial statements.

9. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in paragraph 5 below.

10. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with Sections 9.1(l), (m) and (n) of the Agreement,
all of which data and computations are true, complete and correct.

11. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:

 

 

 

 

 

 

 

Exh. V-B-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this                      day of
        ,         .

 

INSIGHT RECEIVABLES, LLC

 

Name: Title:

 

Exh. V-B-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

12. Schedule of Compliance as of                     ,          with Sections
                     of the Agreement. Unless otherwise defined herein, the
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Agreement.

 

Exh. V-B-3



--------------------------------------------------------------------------------

EXHIBIT VI

FORM OF COLLECTION ACCOUNT AGREEMENT2

[On letterhead of Originator]

            ,        

[Lock-Box Bank/Concentration Bank/Depositary Bank]

Re: [Name of Originator]

Ladies and Gentlemen:

Reference is hereby made to each of the departmental post office boxes listed on
Schedule I hereto (each a, “Lock-Box”) of which you have exclusive control for
the purpose of receiving mail and processing payments therefrom pursuant to that
certain [name of lock-box agreement) between you and the undersigned (the
“Company”) dated             (the “Agreement”). You hereby confirm your
agreement to perform the services described therein. Among the services you have
agreed to perform therein, is to endorse all checks and other evidences of
payment received in each of the Lock-Boxes, and credit such payments to the
Company’s checking account no.             maintained with you in the name of
the Company (the “Lock-Box Account”).

The Company hereby informs you that pursuant to that certain Receivables Sale
Agreement, dated as of             ,          between the Company and [Seller]
(the “Seller”), the Company has transferred all of its right, title and interest
in and to, and exclusive ownership and control of, the Lock-Box and the Lock-Box
Account to Seller. The Company and Seller hereby request that the name of the
Lock-Box Account be changed to “Insight Receivables, LLC”

The Company and Seller hereby irrevocably instruct you, and you hereby agree,
that upon receiving notice from JPMorgan Chase Bank, N.A. (successor by merger
to Bank One, NA (Main Office Chicago)) (“JPMorgan”) in the form attached hereto
as Annex A: (i) the name of the Lock-Box Account will be changed to JPMorgan for
itself and as agent (or any designee of JPMorgan) and JPMorgan will have
exclusive ownership of and access to the Lock-Box and the Lock-Box Account, and
neither the Company, Seller, nor any of their respective affiliates will have
any control of the Lock-Box or the Lock-Box Account or any access thereto,
(ii) you will either continue to send the funds from the Lock-Box to the
Lock-Box Account, or will redirect the funds as JPMorgan may otherwise request,
(iii) you will transfer monies on deposit in the Lock-Box Account, at any time,
as directed by JPMorgan, (iv) all services to be performed by you under the
Agreement will be performed on behalf of JPMorgan, and (v) all correspondence or
other mail which you have agreed to send to the Company or Seller will be sent
to JPMorgan at the following address:

 

2 

Before using this form, check with the Law Department to determine whether the
applicable Financial Institution has agreed to an alternative form.

 

Exh. VI-1



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

(successor by merger to Bank One, NA (Main Office Chicago))

21st Floor

1 Bank One Plaza

Chicago, Illinois 60670

Attention: Credit Manager, Asset Backed

  Securities Division

Moreover, upon such notice, JPMorgan for itself and as agent will have all
rights and remedies given to the Company (and Seller, as the Company’s assignee)
under the Agreement. Seller agrees, however, to continue to pay all fees and
other assessments due thereunder at any time.

You hereby acknowledge that monies deposited in the Lock-Box Account or any
other account established with you by JPMorgan for the purpose of receiving
funds from the Lock-Box are subject to the liens of JPMorgan for itself and as
agent, and will not be subject to deduction, set-off, banker’s lien or any other
right you or any other party may have against the Company or Seller, except that
you may debit the Lock-Box Account for any items deposited therein that are
returned or otherwise not collected and for all charges, fees, commissions and
expenses incurred by you in providing services hereunder, all in accordance with
your customary practices for the charge back of returned items and expenses.

THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.

This letter agreement contains the entire agreement between the parties, and may
not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing. In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement, this letter
agreement will exclusively govern and control. Each party agrees to take all
actions reasonably requested by any other party to carry out the purposes of
this letter agreement or to preserve and protect the rights of each party
hereunder.

 

Exh. VI-2



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

 

Very truly yours, [ORIGINATOR] By:     Name:   Title:    

 

INSIGHT RECEIVABLES, LLC By:     Name:   Title:  

Acknowledged and agreed to

this             day of            

 

[COLLECTION BANK] By:     Name:   Title:  

JPMORGAN CHASE BANK, N.A. (SUCCESSOR BY MERGER TO BANK ONE, NA (MAIN OFFICE
CHICAGO)), as Agent

 

By:     Name:   Title:  

 

Exh. VI-3



--------------------------------------------------------------------------------

ANNEX A

FORM OF NOTICE

[On letterhead of JPMorgan]

            ,         

[Collection Bank/Depositary Bank/Concentration Bank]

Re: [Originator/Insight Receivables, LLC]

Ladies and Gentlemen:

We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement among [Originator], Insight Receivables, LLC, you and us, to
have the name of, and to have exclusive ownership and control of, account number
(the “Lock-Box Account”) maintained with you, transferred to us. [Lock-Box
Account will henceforth be a zero-balance account, and funds deposited in the
Lock-Box Account should be sent at the end of each day to             .] You
have further agreed to perform all other services you are performing under that
certain agreement dated             between you and [Originator] on our behalf.

We appreciate your cooperation in this matter.

 

Very truly yours,

JPMORGAN CHASE BANK, N.A. (SUCCESSOR

BY MERGER TO BANK ONE, NA (MAIN

OFFICE CHICAGO)), (for itself and as Agent)

By:     Title:  

 

Exh. VI-4



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the             day of            ,         , by and between            
(“Assignor”) and             (“Assignee”).

PRELIMINARY STATEMENTS

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Receivables Purchase Agreement dated as of
December 31, 2002 by and among Insight Receivables, LLC, as Seller, Insight
Enterprises, Inc., as Servicer, the Purchasers from time to time party thereto,
the Managing Agents from time to time party thereto and JPMorgan Chase Bank,
N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as Agent (as
amended, modified or restated from time to time, the “Purchase Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings set forth or incorporated by reference in the Purchase Agreement.

B. Assignor is a Financial Institution party to the Purchase Agreement, and
Assignee wishes to become a Financial Institution thereunder; and

C. Assignor is selling and assigning to Assignee an undivided             % (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Purchase Agreement and the Transaction Documents, including, without
limitation, Assignor’s Back-Up Commitment and (if applicable) the Capital of
Assignor’s Purchaser Interests as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Agent in its sole discretion) following the date on which a
notice substantially in the form of Schedule II to this Assignment Agreement
(“Effective Notice”) is delivered by the Agent to the Managing Agents, Assignor
and Assignee. From and after the Effective Date, Assignee shall be a Financial
Institution party to the Purchase Agreement for all purposes thereof as if
Assignee were an original party thereto and Assignee agrees to be bound by all
of the terms and provisions contained therein.

2. If Assignor has no outstanding Capital under the Purchase Agreement, on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Back-Up Commitment and all rights and obligations associated
therewith under the terms of the Purchase Agreement, including, without
limitation, the Transferred Percentage of Assignor’s future funding obligations
under Section 4.1 of the Purchase Agreement.

 

Exh. VII-1



--------------------------------------------------------------------------------

3. If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Back-Up
Commitment and the Capital of Assignor’s Purchaser Interests (if applicable) and
all related rights and obligations under the Purchase Agreement and the
Transaction Documents, including, without limitation, the Transferred Percentage
of Assignor’s future funding obligations under Section 4.1 of the Purchase
Agreement.

4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Purchase Agreement.

5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

 

Exh. VII-2



--------------------------------------------------------------------------------

6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agent and the Financial Institutions
as follows: (a) other than the representation and warranty that it has not
created any Adverse Claim upon any interest being transferred hereunder,
Assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made by any other
Person in or in connection with the Purchase Agreement or the Transaction
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of Assignee, the Purchase Agreement or any other instrument
or document furnished pursuant thereto or the perfection, priority, condition,
value or sufficiency of any collateral; (b) Assignor makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Seller, any Obligor, any Seller Affiliate or the performance or observance by
Seller, any Obligor, any Seller Affiliate of any of their respective obligations
under the Transaction Documents or any other instrument or document furnished
pursuant thereto or in connection therewith; (c) Assignee confirms that it has
received a copy of the Purchase Agreement and copies of such other Transaction
Documents, and other documents and information as it has requested and deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (d) Assignee will, independently and without reliance upon
the Agent, any Managing Agent, Seller or any other Purchaser and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Purchase
Agreement and the Transaction Documents; (e) Assignee appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
under the Transaction Documents as are delegated to the Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(f) Assignee agrees that it will perform in accordance with their terms all of
the obligations which, by the terms of the Purchase Agreement and the other
Transaction Documents, are required to be performed by it as a Financial
Institution or, when applicable, as a Purchaser.

7. Each party hereto represents and warrants to and agrees with the Agent that
it is aware of and will comply with the provisions of the Purchase Agreement,
including, without limitation, Sections 4.1, 13.1 and 14.6 thereof.

8. Schedule I hereto sets forth the revised Back-Up Commitment of Assignor and
the Back-Up Commitment of Assignee, as well as administrative information with
respect to Assignee.

9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

10. Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of the Conduits, it will not institute against, or join any other
Person in instituting against, any Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

Exh. VII-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

[ASSIGNOR] By:     Title:  

 

[ASSIGNEE] By:     Title:  

 

Exh. VII-4



--------------------------------------------------------------------------------

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

Date:            ,             

Transferred Percentage:             %

 

    

A-1

  

A-2

  

B-1

  

B-2

Assignor    Back-Up Commitment
(prior to giving effect to the
Assignment Agreement)    Back-Up Commitment
(after giving effect to the
Assignment Agreement)   

Outstanding Capital

(if any)

   Ratable Share of
Outstanding Capital          

A-2

  

B-1

  

B-2

Assignee         Back-Up Commitment
(after giving effect to the
Assignment Agreement)   

Outstanding Capital

(if any)

   Ratable Share of
Outstanding Capital

 

Address for Notices

 

 

Attention: Phone: Fax:

 

Exh. VII-5



--------------------------------------------------------------------------------

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

 

TO:  

 

  ,Assignor  

 

   

 

   

 

 

 

TO:  

 

  ,Assignor  

 

   

 

   

 

 

The undersigned, as Agent under the Receivables Purchase Agreement dated as of
December 31, 2002 by and among Insight Receivables, LLC, an Illinois limited
liability company, Insight Enterprises, Inc., as Servicer, the Purchasers from
time to time party thereto, the Managing Agents from time to time party thereto
and JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as Agent hereby acknowledges receipt of executed counterparts of a
completed Assignment Agreement dated as
of            ,            between            , as Assignor, and            , as
Assignee. Terms defined in such Assignment Agreement are used herein as therein
defined.

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be            ,             .

2. The Managing Agent, on behalf of the affected Conduit, hereby consents to the
Assignment Agreement as required by Section 12.1(b) of the Receivables Purchase
Agreement.

 

Exh. VII-6



--------------------------------------------------------------------------------

[3. Pursuant to such Assignment Agreement, the Assignee is required to pay
$             to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]

 

Very truly yours,

JPMORGAN CHASE BANK, N.A. (SUCCESSOR

BY MERGER TO BANK ONE, NA (MAIN

OFFICE CHICAGO)),

individually and as Agent

By:  

 

Title:  

 

[MANAGING AGENT], as a Managing Agent By:  

 

Title:  

 

 

Exh. VII-7



--------------------------------------------------------------------------------

EXHIBIT VIII

CREDIT AND COLLECTION POLICY

Attached.

 

Exh VIII-1



--------------------------------------------------------------------------------

EXHIBIT IX

FORM OF WEEKLY REPORT

Attached

 

Exh. IX - 1



--------------------------------------------------------------------------------

EXHIBIT X

FORM OF MONTHLY REPORT

Attached

 

Exh. X - 1



--------------------------------------------------------------------------------

EXHIBIT XI

SPECIAL CONCENTRATION LIMITS

For any Obligor, at any time, an amount equal to (i) the Outstanding Balance of
Eligible Receivables at such time multiplied by (ii) the highest applicable
“Special Concentration Percentage” determined by reference to such Obligor’s
long-term, senior unsecured rating at such time as set forth below:

 

At any time the long-term,

senior unsecured debt of

such Obligor is rated:

  

Special Concentration

Percentage:

A+ or higher by S&P and A1 or higher by Moody’s

   11.25%

BBB- or higher by S&P and Baa3 or higher by Moody’s

   7.50%

Less than BBB- or unrated by S&P or S&P has withdrawn its rating on such debt or
less than Baa3 or unrated by Moody’s or Moody’s has withdrawn its rating on such
debt

   5.00%

 

Exh. XI - 1



--------------------------------------------------------------------------------

EXHIBIT XII

FORM OF DAILY REPORT

(Attached)

 

Exh. XII - 1



--------------------------------------------------------------------------------

EXHIBIT XIII

FORM OF JOINDER AGREEMENT

Reference is hereby made to the Receivables Purchase Agreement, dated as of
December 31, 2002 by and among Insight Receivables, LLC, an Illinois limited
liability company (the “Seller”), Insight Enterprises, Inc., as Servicer, the
Financial Institutions, the Purchasers from time to time party hereto, the
Managing Agents from time to time party hereto and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), as Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”). To the extent not defined herein, capitalized
terms used herein have the meanings assigned to such terms in the Receivables
Purchase Agreement.

                     (the “New Managing Agent”),                      (the “New
Conduit”),                      (the “New Financial Institution[s]”; and
together with the New Managing Agent and New Financial Institution, the “New
Purchaser Group”), Seller, the Servicer and the Agent agree as follows:

1. Pursuant to Section 12.6 of the Agreement, Seller has requested that the New
Purchaser Group agree to become a “Purchaser Group” under the Agreement.

2. The effective date (the “Effective Date”) of this Joinder Agreement shall be
the later of (i) the date on which a fully executed copy of this Joinder
Agreement is delivered to the Agent and the Managing Agents and (ii) the date of
this Joinder Agreement.

3. By executing and delivering this Joinder Agreement, each of the New Managing
Agent, the New Conduit and the New Financial Institution[s] confirms to and
agrees with each other party to the Agreement that (i) it has received a copy of
the Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement; (ii) it will, independently and without reliance upon the
Agent, the other Managing Agents, the other Purchasers or any of their
respective Affiliates, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Agreement or any Transaction Document;
(iii) it appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Agreement, the Transaction
Documents and any other instrument or document pursuant thereto as are delegated
to the Agent by the terms thereof, together with such powers as are reasonably
incidental thereto and to enforce its respective rights and interests in and
under the Agreement, the Transaction Documents, the Receivables, the Related
Security and the Collections; (iv) it will perform all of the obligations which
by the terms of the Agreement and the Transaction Documents are required to be
performed by it as a Managing Agent, a Conduit and a Financial Institution,
respectively; (v) its address for notices shall be the office set forth beneath
its name on the signature pages of this Joinder Agreement; (vi) it is duly
authorized to enter into this Joinder Agreement and (vii) in the case of the New
Conduit and the New Financial Institution[s], it appoints and authorizes the New
Managing Agent as its Managing Agent to take such action as managing agent on
its behalf and to exercise such powers under the Agreement, the Transaction
Documents and any other instrument or document pursuant thereto as are delegated
to the Managing Agents by the terms thereof together with such powers that are
reasonably incidental thereto.

 

Exh. XIII - 1



--------------------------------------------------------------------------------

4. On the Effective Date of this Joinder Agreement, each of the New Managing
Agent, the New Conduit and the New Financial Institution[s] shall join in and be
a party to the Agreement and, to the extent provided in this Joinder Agreement,
shall have the rights and obligations of a Managing Agent, a Conduit and a
Financial Institution, respectively, under the Receivables Purchase Agreement.

5. This Joinder Agreement may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

6. This Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of Illinois.

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written, such execution being made on Schedule I hereto.

[Remainder of page left intentionally blank]

 

Exh. XIII -2



--------------------------------------------------------------------------------

Schedule I

to

Joinder Agreement

Dated                  , 20    

The “Back-Up Commitment[s]” with respect to the New Financial Institution[s]
[is][are]:

[New Financial Institution]            $[            ]

 

NEW CONDUIT:     [NEW CONDUIT]     By:           Name:       Title:          
Address for notices:     [Address]       NEW FINANCIAL INSTITUTION[S]:     [NEW
FINANCIAL INSTITUTION]         By:           Name:       Title:          
Address for notices:     [Address]     NEW MANAGING AGENT:     [NEW MANAGING
AGENT]         By:           Name:       Title:           Address for notices:  
  [Address]

 

Exh. XIII -3



--------------------------------------------------------------------------------

Consented to this     day of             , 20     by:

 

INSIGHT RECEIVABLES, LLC, as Seller By:       Name:   Title:   INSIGHT
ENTERPRISES, INC., as Servicer By:       Name:   Title:   JPMORGAN CHASE BANK,
N.A., as Agent By:       Name:   Title:   [SIGNATURE BLOCK FOR EACH MANAGING
AGENT] as a Managing Agent By:       Name:   Title:

 

Exh. XIII -4



--------------------------------------------------------------------------------

SCHEDULE A

PURCHASER GROUPS AND BACK-UP COMMITMENTS OF FINANCIAL INSTITUTIONS

 

Purchaser

Group

 

Conduit(s)

 

Financial

Institution(s)

 

Managing Agent

 

Back-Up
Commitment

 

Group Purchase
Limit

JPMorgan Purchaser Group

  Jupiter Securitization Company LLC (successor by merger to JS Siloed Trust)  
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago))   JPMorgan Chase Bank, N.A.   $90,000,000   $90,000,000

PNC Purchaser Group

  Market Street Funding LLC   PNC Bank, National Association   PNC Bank,
National Association   $60,000,000   $60,000,000

Wells Fargo Purchaser Group

  N/A   Wells Fargo Bank, National Association   Wells Fargo Bank, National
Association   $50,000,000   $50,000,000

TOTAL

  $200,000,000   $200,000,000

 

Sch. A-1



--------------------------------------------------------------------------------

SCHEDULE B

DOCUMENTS TO BE DELIVERED TO THE AGENT AND THE MANAGING AGENTS

ON OR PRIOR TO THE INITIAL PURCHASE

Attached

 

Sch. B-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I PURCHASE ARRANGEMENTS

     1   

Section 1.1 Purchase Facility

     1   

Section 1.2 Increases

     2   

Section 1.3 Decreases

     2   

Section 1.4 Payment Requirements

     3   

ARTICLE II PAYMENTS AND COLLECTIONS

     3   

Section 2.1 Payments

     3   

Section 2.2 Collections Prior to Amortization

     4   

Section 2.3 Collections Following Amortization

     4   

Section 2.4 Application of Collections

     4   

Section 2.5 Payment Rescission

     5   

Section 2.6 Maximum Purchaser Interests and Aggregate Capital

     5   

Section 2.7 Clean Up Call

     6   

ARTICLE III CP FUNDING

     6   

Section 3.1 CP Costs

     6   

Section 3.2 CP Costs Payments

     6   

Section 3.3 Calculation of CP Costs

     6   

ARTICLE IV FINANCIAL INSTITUTION FUNDING

     6   

Section 4.1 Financial Institution Funding

     6   

Section 4.2 Yield Payments

     7   

Section 4.3 Selection and Continuation of Tranche Periods

     7   

Section 4.4 [Reserved]

     7   

Section 4.5 Suspension of the LIBO Rate

     7   

Section 4.6 Liquidity Agreement Fundings

     8   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     8   

Section 5.1 Representations and Warranties of The Seller Parties

     8   

Section 5.2 Financial Institution Representations and Warranties

     13   

ARTICLE VI CONDITIONS OF PURCHASES

     13   

Section 6.1 Conditions Precedent to Initial Incremental Purchase

     13   

Section 6.2 Conditions Precedent to All Purchases and Reinvestments

     14   

ARTICLE VII COVENANTS

     15   

Section 7.1 Affirmative Covenants of The Seller Parties

     15   

Section 7.2 Negative Covenants of The Seller Parties

     24   

ARTICLE VIII ADMINISTRATION AND COLLECTION

     25   

Section 8.1 Designation of Servicer

     25   

Section 8.2 Duties of Servicer

     25   

Section 8.3 Collection Notices

     27   

Section 8.4 Responsibilities of Seller

     27   

Section 8.5 Reports

     27   

Section 8.6 Servicing Fees

     27   

 

i



--------------------------------------------------------------------------------

ARTICLE IX AMORTIZATION EVENTS

     28   

Section 9.1 Amortization Events

     28   

Section 9.2 Remedies

     30   

ARTICLE X INDEMNIFICATION

     31   

Section 10.1 Indemnities by The Seller Parties

     31   

Section 10.2 Increased Cost and Reduced Return

     33   

Section 10.3 Other Costs and Expenses

     35   

ARTICLE XI THE AGENTS AND THE MANAGING AGENTS

     35   

Section 11.1 Authorization and Action

     35   

Section 11.2 Delegation of Duties

     36   

Section 11.3 Exculpatory Provisions

     36   

Section 11.4 Reliance by Agent and the Managing Agents

     36   

Section 11.5 Non-Reliance on Agent and Other Purchasers

     37   

Section 11.6 Reimbursement and Indemnification

     37   

Section 11.7 Agent and the Managing Agents in their Individual Capacities

     37   

Section 11.8 Successor Agent

     38   

Section 11.9 Successor Managing Agent

     38   

ARTICLE XII ASSIGNMENTS; PARTICIPATIONS

     39   

Section 12.1 Assignments

     39   

Section 12.2 Participations

     40   

Section 12.3 Extension of Liquidity Termination Date

     40   

Section 12.4 Terminating Financial Institutions

     40   

Section 12.5 Federal Reserve

     41   

Section 12.6 Additional Purchaser Groups

     41   

Section 12.7 Withholding Tax Exemption

     41   

ARTICLE XIII [RESERVED]

     42   

ARTICLE XIV MISCELLANEOUS

     42   

Section 14.1 Waivers and Amendments

     42   

Section 14.2 Notices

     43   

Section 14.3 Ratable Payments

     44   

Section 14.4 Protection of Ownership Interests of the Purchasers

     44   

Section 14.5 Confidentiality

     45   

Section 14.6 Bankruptcy Petition

     45   

Section 14.7 Limitation of Liability

     45   

Section 14.8 CHOICE OF LAW

     46   

Section 14.9 CONSENT TO JURISDICTION

     46   

Section 14.10 WAIVER OF JURY TRIAL

     46   

Section 14.11 Integration; Binding Effect; Survival of Terms

     47   

Section 14.12 Counterparts; Severability; Section References

     47   

Section 14.13 Agent Roles

     47   

Section 14.14 Characterization

     48   

Section 14.15 Excess Funds

     49   

Section 14.16 USA PATRIOT Act

     49   

 

ii



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit I

   Definitions

Exhibit II

   Form of Purchase Notice

Exhibit III

   Places of Business of the Seller Parties; Locations of Records; Federal
Employer Identification Number(s)

Exhibit IV

   Names of Collection Banks; Collection Accounts

Exhibit V-A

   Form of Monthly Compliance Certificate

Exhibit V-B

   Form of Quarterly Compliance Certificate

Exhibit VI

   Form of Collection Account Agreement

Exhibit VII

   Form of Assignment Agreement

Exhibit VIII

   Credit and Collection Policy

Exhibit IX

   Form of Weekly Report

Exhibit X

   Form of Monthly Report

Exhibit XI

   Special Concentration Limits

Exhibit XII

   Form of Daily Report

Exhibit XIII

   Form of Joinder Agreement

Schedule A

   Commitments

Schedule B

   Closing Documents

Schedule 9.1(n)

   Methodology of Calculating Consolidated Tangible Net Worth

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

INSIGHT RECEIVABLES, LLC

This Amended and Restated Limited Liability Company Agreement (together with the
schedules attached hereto, this “Agreement”) of Insight Receivables, LLC (the
“Company”), is entered into by Insight Receivables Holding, LLC, as the sole
equity member (the “Member”). Capitalized terms used and not otherwise defined
herein have the meanings set forth on Schedule A hereto.

The Member, by execution of this Agreement, hereby amends and restates the
Company’s Limited Liability Company Agreement dated as of December 31, 2002 (the
“Original Agreement”). The Company was formed as a limited liability company
pursuant to and in accordance with the Illinois Limited Liability Company Act
(805 ILCS 180/1-1 et seq.), as amended from time to time (the “Act”), and the
Original Agreement, as amended by this Agreement. The Member hereby agrees as
follows:

Section 1. Formation; Classification; Name.

(a) Formation. The Member has formed an Illinois limited liability company
pursuant to the Act by filing Articles of Organization of the Company with the
Office of the Secretary of State of the State of Illinois.

(b) Classification. It is the intent of the Member that the Company shall always
be operated and treated in a manner consistent with its classification as an
“association taxable as a corporation” for federal and applicable state income
tax purposes.

(c) Name. The name of the limited liability company formed hereby is Insight
Receivables, LLC.

Section 2. Principal Business Office.

The principal business office of the Company shall be located at 10027 South
51st Street, Phoenix, AZ 95004 or such other location as may hereafter be
determined by the Member.



--------------------------------------------------------------------------------

Section 3. Registered Office.

The address of the registered office of the Company in the State of Illinois is
500 West Madison Street, Suite 3700, Chicago (Cook County), Illinois 60661-2511.

Section 4. Registered Agent.

The name and address of the registered agent of the Company for service of
process on the Company in the State of Illinois is Illinois Lawdock, Inc. 500
West Madison Street, Suite 3700, Chicago (Cook County), Illinois 60661-2511.

Section 5. Members.

(a) The mailing address of the Member is set forth on Schedule B attached
hereto. The Member was admitted to the Company as a member of the Company upon
its execution of the signature page to this Agreement.

(b) Subject to Section 9(j), the Member may act by written consent.

Section 6. Certificates.

Anthony C. Marino is hereby designated as an “authorized person” within the
meaning of the Act, and has executed, delivered and filed the Articles of
Organization of the Company with the Secretary of State of the State of
Illinois. Upon the execution by the Member of the signature page to this
Agreement, his powers as an “authorized person” ceased, and the Member thereupon
became the designated “authorized person” and shall continue as the designated
“authorized person” within the meaning of the Act. The Member or an Officer
shall execute, deliver and file any other certificates (and any amendments
and/or restatements thereof) necessary for the Company to qualify to do business
in any jurisdiction in which the Company may wish to conduct business.

The existence of the Company as a separate legal entity shall continue until
cancellation of the Articles of Organization as provided in the Act.

 

2



--------------------------------------------------------------------------------

Section 7. Purposes.

(a) The purpose to be conducted or promoted by the Company is to engage in the
following activities:

 

  (i) to enter into the Receivables Agreements, and any other document,
agreement or instrument to be executed pursuant to either such agreement and any
amendments, supplements or other modifications to any of the foregoing;

 

  (ii) to purchase or otherwise acquire, own, hold, sell, transfer, assign,
pledge, finance, refinance and otherwise deal in or with the Receivables, the
Related Security and the Collections pursuant to the Receivables Agreements and
any other document, agreement or instrument to be executed pursuant to any of
the Receivables Agreements;

 

  (iii) to service and collect, or to retain a servicer to service and collect,
the Receivables, the Related Security and the Collections;

 

  (iv) to distribute cash proceeds to holders of participations or other
beneficial interests in the Receivables, the Related Security and the
Collections; and

 

  (v) to engage in any lawful act or activity and to exercise any powers
permitted under the Act that are related or incidental to and necessary,
convenient or advisable for the accomplishment of the above-mentioned purposes.

(b) The Company, by or through the Member, or any Director or Officer on behalf
of the Company, may enter into and perform the Basic Documents and all
documents, agreements, certificates, or financing statements contemplated
thereby or related thereto, all without any further act, vote or approval any
other Person notwithstanding any other provision of this Agreement, the Act or
applicable law, rule or regulation. The foregoing authorization shall not be
deemed a restriction on the powers of the Member or any Director or Officer to
enter into other agreements on behalf of the Company.

Section 8. Powers.

Subject to Section 9(j), the Company, and the Board of Directors and the
Officers of the Company on behalf of the Company, (i) shall have and exercise
all powers necessary, convenient or incidental to accomplish its purposes as set
forth in Section 7 and (ii) shall have and exercise all of the powers and rights
conferred upon limited liability companies formed pursuant to the Act.

 

3



--------------------------------------------------------------------------------

Section 9. Management.

(a) Board of Directors. Subject to Section 9(j), the business and affairs of the
Company shall be managed by or under the direction of a Board of one or more
Directors designated by the Member. Subject to Section 10, the Member may
determine at any time in its sole and absolute discretion the number of
Directors to constitute the Board. The authorized number of Directors may be
increased or decreased by the Member at any time in its sole and absolute
discretion, upon notice to all Directors, and subject in all cases to
Section 10. The initial number of Directors shall be three (3), one (1) of which
shall be an Independent Director pursuant to Section 10. Each Director elected,
designated or appointed by the Member shall hold office until a successor is
elected and qualified or until such Director’s earlier death, resignation,
expulsion or removal. Each Director shall execute and deliver the Management
Agreement. Directors need not be a Member. The Directors designated by the
Member as of the date hereof are listed on Schedule D hereto.

(b) Powers. Subject to Section 9(j), the Board of Directors shall have the power
to do any and all acts necessary, convenient or incidental to or for the
furtherance of the purposes described herein, including all powers, statutory or
otherwise. Subject to Section 7, the Board of Directors has the authority to
bind the Company.

(c) Meeting of the Board of Directors. The Board of Directors of the Company may
hold meetings, both regular and special, within or outside the State of
Illinois. Regular meetings of the Board may be held without notice at such time
and at such place as shall from time to time be determined by the Board. Special
meetings of the Board may be called by the President on not less than one day’s
notice to each Director by telephone, facsimile, mail, telegram or any other
means of communication, and special meetings shall be called by the President or
Secretary in like manner and with like notice upon the written request of any
one or more of the Directors.

(d) Quorum: Acts of the Board. At all meetings of the Board, a majority of the
Directors shall constitute a quorum for the transaction of business and, except
as otherwise provided in any other provision of this Agreement, the act of a
majority of the Directors present at any meeting at which there is a quorum
shall be the act of the Board. If a quorum shall not be present at any meeting
of the Board, the Directors present at such meeting may adjourn the meeting from
time to time, without notice other than announcement at the meeting, until a
quorum shall be present. Any action required or permitted to be taken at any
meeting of the Board or of any committee thereof may be taken without a meeting
if all members of the Board or committee, as the case may be, consent thereto in
writing, and the writing or writings are filed with the minutes of proceedings
of the Board or committee, as the case may be.

 

4



--------------------------------------------------------------------------------

(e) Electronic Communications. Members of the Board, or any committee designated
by the Board, may participate in meetings of the Board, or any committee, by
means of telephone conference or similar communications equipment that allows
all Persons participating in the meeting to hear each other, and such
participation in a meeting shall constitute presence in Person at the meeting.
If all the participants are participating by telephone conference or similar
communications equipment, the meeting shall be deemed to be held at the
principal place of business of the Company.

(f) Committees of Directors.

 

  (i) The Board may, by resolution passed by a majority of the whole Board,
designate one or more committees, each committee to consist of one or more of
the Directors of the Company. The Board may designate one or more Directors as
alternate members of any committee, who may replace any absent or disqualified
member at any meeting of the committee.

 

  (ii) In the absence or disqualification of a member of a committee, the member
or members thereof present at any meeting and not disqualified from voting,
whether or not such members constitute a quorum, may unanimously appoint another
member of the Board to act at the meeting in the place of any such absent or
disqualified member.

 

  (iii) Any such committee, to the extent provided in the resolution of the
Board, and subject to, in all cases, Sections 9(j) and 10, shall have and may
exercise all the powers and authority of the Board in the management of the
business and affairs of the Company. Such committee or committees shall have
such name or names as may be determined from time to time by resolution adopted
by the Board. Each committee shall keep regular minutes of its meetings and
report the same to the Board when required.

(g) Compensation of Directors; Expenses. The Board shall have the authority to
fix the compensation of Directors. The Directors may be paid their expenses, if
any, of attendance at meetings of the Board, which may be a fixed sum for
attendance at each meeting of the Board or a stated salary as Director. No such
payment shall preclude any Director from serving the Company in any other
capacity and receiving compensation therefor. Members of special or standing
committees may be allowed like compensation for attending committee meetings.

 

5



--------------------------------------------------------------------------------

(h) Removal of Directors. Unless otherwise restricted by law, any Director or
the entire Board of Directors may be removed or expelled, with or without cause,
at any time by the Member, and, subject to Section 10, any vacancy caused by any
such removal or expulsion may be filled by action of the Member.

(i) Directors as Agents. To the extent of their powers set forth in this
Agreement and subject to Section 9(j), the Directors are agents of the Company
for the purpose of the Company’s business, and the actions of the Directors
taken in accordance with such powers set forth in this Agreement shall bind the
Company. Notwithstanding any provision of the Act to the contrary, except as
provided in this Agreement or in a resolution of the Directors, a Director may
not bind the Company.

(j) Limitations on the Company’s Activities.

 

  (i) This Section 9(j) is being adopted in order to comply with certain
provisions required in order to qualify the Company as a “special purpose”
entity.

 

  (ii) The Member shall not, so long as any Obligation is outstanding, amend,
alter, change or repeal the definition of “Independent Director” or Sections
5(c), 7, 8, 9, 10, 16, 20, 21, 22, 23, 24, 25, 26 or 31 or Schedule A of this
Agreement without the unanimous written consent of the Board (including all
Independent Directors). Subject to this Section 9(j), the Member reserves the
right to amend, alter, change or repeal any provisions contained in this
Agreement in accordance with Section 31.

 

  (iii) Notwithstanding any other provision of this Agreement and any provision
of law that otherwise so empowers the Company, the Member, the Board, any
Officer or any other Person, neither the Member nor the Board nor any Officer
nor any other Person shall be authorized or empowered, nor shall they permit the
Company, without the prior unanimous written consent of the Member and the Board
(including all Independent Directors), to take any Material Action. For the
avoidance of doubt, neither the Member, nor the Board nor any Officer nor any
other Person may vote on, or authorize the taking of, any Material Action,
unless there is at least one Independent Director appointed pursuant to, and in
compliance with, each of the provisions of this Agreement and then servicing in
such capacity.

 

6



--------------------------------------------------------------------------------

  (iv) The Board and the Member shall cause the Company to do or cause to be
done all things necessary to preserve and keep in full force and effect its
existence, rights (charter and statutory) and franchises; provided, however,
that the Company shall not be required to preserve any such right or franchise
if the Board shall determine that the preservation thereof is no longer
desirable for the conduct of its business and that the loss thereof is not
disadvantageous in any material respect to the Company. The Board also shall
cause the Company to:

 

  (A) maintain its own separate books and records and bank accounts;

 

  (B) at all times hold itself out to the public and all other Persons as a
legal entity separate from the Member and any other Person;

 

  (C) have a Board of Directors separate from that of the Member and any other
Person;

 

  (D) file its own tax returns, if any, as may be required under applicable law,
to the extent (1) not part of a consolidated group filing a consolidated return
or returns or (2) not treated as a division of another taxpayer for tax
purposes, and pay any taxes so required to be paid under applicable law;

 

  (E) except as contemplated by the Basic Documents, not commingle its assets
with assets of any other Person;

 

  (F) conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence;

 

  (G) maintain separate financial statements;

 

7



--------------------------------------------------------------------------------

  (H) pay its own liabilities only out of its own funds;

 

  (I) maintain an arm’s length relationship with its Affiliates and the Member;

 

  (J) pay the salaries of its own employees, if any;

 

  (K) not hold out its credit or assets as being available to satisfy the
obligations of others;

 

  (L) allocate fairly and reasonably any overhead for shared office space;

 

  (M) use separate stationery, invoices and checks;

 

  (N) except as contemplated by the Basic Documents, not pledge its assets for
the benefit of any other Person;

 

  (O) correct any known misunderstanding regarding its separate identity;

 

  (P) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities;

 

  (Q) cause its Board of Directors to meet at least annually or act pursuant to
written consent and keep minutes of such meetings and actions and observe all
other Illinois limited liability company formalities;

 

  (R) not acquire any securities of the Member; and

 

  (S) cause the Directors, Officers, agents and other representatives of the
Company to act at all times with respect to the Company consistently and in
furtherance of the foregoing and in the best interests of the Company.

 

8



--------------------------------------------------------------------------------

Failure of the Company, or the Member or Board on behalf of the Company, to
comply with any of the foregoing covenants or any other covenants contained in
this Agreement shall not affect the status of the Company as a separate legal
entity or the limited liability of the Member or the Directors.

 

  (v) So long as any Obligation is outstanding, the Board shall not cause or
permit the Company to:

 

  (A) except as contemplated by the Basic Documents, guarantee any obligation of
any Person, including any Affiliate;

 

  (B) engage, directly or indirectly, in any business other than the actions
required or permitted to be performed under Section 7, the Basic Documents or
this Section 9(j);

 

  (C) incur, create or assume any indebtedness other than as expressly permitted
under the Basic Documents;

 

  (D) make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person, except that the Company may
invest in those investments permitted under the Basic Documents and may make any
advance required or expressly permitted to be made pursuant to any provisions of
the Basic Documents and permit the same to remain outstanding in accordance with
such provisions;

 

  (E) to the fullest extent permitted by law, engage in any dissolution,
liquidation, consolidation, merger, asset sale or transfer of ownership
interests other than such activities as are expressly permitted pursuant to any
provision of the Basic Documents; or

 

  (F) form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other).

 

9



--------------------------------------------------------------------------------

Section 10. Independent Directors.

As long as any Obligation is outstanding, the Member shall cause the Company at
all times to have at least one (1) Independent Director who will be appointed by
the Member. To the fullest extent permitted by law, including Section 15-3 of
the Act, the Independent Director shall consider only the interests of the
Company, including its respective creditors, in acting or otherwise voting on
the matters referred to in Section 9(j)(iii). No resignation or removal of the
Independent Director, and no appointment of a successor Independent Director,
shall be effective until such successor (i) shall have accepted his or her
appointment as the Independent Director by a written instrument, which may be a
counterpart signature page to the Management Agreement, and (ii) shall have
executed a counterpart to this Agreement as required by Section 5(c). In the
event of a vacancy in the position of the Independent Director, the Member
shall, as soon as practicable, appoint a successor Independent Director. For the
avoidance of doubt, so long as the Receivables Purchase Agreement is in effect,
no replacement or appointment of a successor Independent Director shall be
effective until (i) the Agent (as defined in the Receivables Purchase Agreement)
is provided at least ten (10) days’ prior written notice of such replacement or
appointment and (ii) the Company certifies to the Agent that the designated
Person satisfies the criteria set forth in the definition of “Independent
Director”. All right, power and authority of the Independent Director shall be
limited to the extent necessary to exercise those rights and perform those
duties specifically set forth in this Agreement. Except as provided in the
second sentence of this Section 10, in exercising their rights and performing
their duties under this Agreement, the Independent Director shall have a
fiduciary duty of loyalty and care similar to that of a director of a business
corporation organized under the Business Corporation Act of the State of
Illinois. No Independent Director shall at any time serve as trustee in
bankruptcy for any Affiliate of the Company.

Section 11. Officers.

(a) Officers. The initial Officers of the Company shall be designated by the
Member. The additional or successor Officers of the Company shall be chosen by
the Board and shall consist of at least a President, a Secretary and a
Treasurer. The Board of Directors may also choose one or more Vice Presidents,
Assistant Secretaries and Assistant Treasurers. Any number of offices may be
held by the same person. The Board shall choose a President, a Secretary and a
Treasurer. The Board may appoint such other Officers and agents as it shall deem
necessary or advisable who shall hold their offices for such terms and shall
exercise such powers and perform such duties as shall be determined from time to
time by the Board. The salaries of all Officers and agents of the Company shall
be fixed by or in the manner prescribed by the Board. The Officers of the
Company shall hold office until their successors are chosen and qualified. Any
Officer may be removed at any time, with or without cause, by the affirmative
vote of a majority of the Board. Any vacancy occurring in any office of the
Company shall be filled by the Board. The Officers of the Company designated by
the Member on the date hereof are listed on Schedule E hereto.

 

10



--------------------------------------------------------------------------------

(b) President. The President shall be the chief executive officer of the
Company, shall preside at all meetings of the Board, shall be responsible for
the general and active management of the business of the Company and shall see
that all orders and resolutions of the Board are carried into effect. The
President or any other Officer authorized by the President or the Board shall
execute all bonds, mortgages and other contracts, except: (i) where required or
permitted by law or this Agreement to be otherwise signed and executed,
including Section 7(b); (ii) where signing and execution thereof shall be
expressly delegated by the Board to some other Officer or agent of the Company,
and (iii) as otherwise permitted in Section 11(c).

(c) Vice President. In the absence of the President or in the event of the
President’s inability to act, the Vice President, if any (or in the event there
be more than one Vice President, the Vice Presidents in the order designated by
the Directors, or in the absence of any designation, then in the order of their
election), shall perform the duties of the President, and when so acting, shall
have all the powers of and be subject to all the restrictions upon the
President. The Vice Presidents, if any, shall perform such other duties and have
such other powers as the Board may from time to time prescribe.

(d) Secretary and Assistant Secretary. The Secretary shall be responsible for
filing legal documents and maintaining records for the Company. The Secretary
shall attend all meetings of the Board and record all the proceedings of the
meetings of the Company and of the Board in a book to be kept for that purpose
and shall perform like duties for the standing committees when required. The
Secretary shall give, or shall cause to be given, notice of all meetings of the
Member, if any, and special meetings of the Board, and shall perform such other
duties as may be prescribed by the Board or the President, under whose
supervision the Secretary shall serve. The Assistant Secretary, or if there be
more than one, the Assistant Secretaries in the order determined by the Board
(or if there be no such determination, then in order of their election), shall,
in the absence of the Secretary or in the event of the Secretary’s inability to
act, perform the duties and exercise the powers of the Secretary and shall
perform such other duties and have such other powers as the Board may from time
to time prescribe.

(e) Treasurer and Assistant Treasurer. The Treasurer shall have the custody of
the Company funds and securities and shall keep full and accurate accounts of
receipts and disbursements in books belonging to the Company and shall deposit
all moneys and other valuable effects in the name and to the credit of the
Company in such depositories as may be designated by the Board. The Treasurer
shall disburse the funds of the Company as may be ordered by the Board, taking
proper vouchers for such disbursements, and shall render to the President and to
the Board, at its regular meetings or when the Board so requires, an account of
all of the Treasurer’s transactions and of the financial condition of the
Company. The Assistant Treasurer, or if there shall be more than one, the
Assistant Treasurers in the order determined by the Board (or if there be no
such determination, then in the order of their election), shall, in the absence
of the Treasurer or in the event of the Treasurer’s inability to act, perform
the duties and exercise the powers of the Treasurer and shall perform such other
duties and have such other powers as the Board may from time to time prescribe.

 

11



--------------------------------------------------------------------------------

(f) Officers as Agents. The Officers, to the extent of their powers set forth in
this Agreement or otherwise vested in them by action of the Board not
inconsistent with this Agreement, are agents of the Company for the purpose of
the Company’s business and, subject to Section 9(j), the actions of the Officers
taken in accordance with such powers shall bind the Company.

(g) Duties of Board and Officers. Except to the extent otherwise provided
herein, each Director and Officer shall have a fiduciary duty of loyalty and
care similar to that of directors and officers of business corporations
organized under the Business Corporation Act of the State of Illinois.

Section 12. Limited Liability.

Except as otherwise expressly provided by the Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be the debts, obligations and liabilities solely of the Company, and
neither the Member nor any Director shall be obligated personally for any such
debt, obligation or liability of the Company solely by reason of being a Member
or Director of the Company.

Section 13. Capital Contributions.

The Member has contributed to the Company property of an agreed value as listed
on Schedule B attached hereto.

Section 14. Additional Contributions.

The Member is not required to make any additional capital contribution to the
Company. However, the Member may make additional capital contributions to the
Company at any time upon the written consent of such Member or as otherwise
provided in the Basic Documents. To the extent that the Member makes an
additional capital contribution to the Company, the Member may from time to time
revise Schedule B of this Agreement. The provisions of this Agreement, including
this Section 14, are intended to benefit the Member and, to the fullest extent
permitted by law, shall not be construed as conferring any benefit upon any
creditor of the Company (and no such creditor of the Company shall be a
third-party beneficiary of this Agreement) and the Member shall not have any
duty or obligation to any creditor of the Company to make any contribution to
the Company or to issue any call for capital pursuant to this Agreement.

 

12



--------------------------------------------------------------------------------

Section 15. Allocation of Profits and Losses. As it is the intention of the
Member to classify and treat the Company as a corporation, profits, losses and
other allocations for any Fiscal Year shall be remain with the Company,
consistent with applicable Regulations.

Section 16. Distributions. Distributions shall be made to the Member at the
times and in the aggregate amounts determined by the Board. The Board may, by
resolution, designate one or more Directors who may, acting individually,
declare and effect distributions from time to time in such amounts and as
frequently as any such Director may determine (including as frequently as
daily), in each case in such Director’s sole discretion but subject to the next
succeeding sentence. Notwithstanding any provision to the contrary contained in
this Agreement, the Company shall not be required to make a distribution to the
Member on account of its interest in the Company if such distribution would
violate any provisions of the Act or any other applicable law or any Basic
Document.

Section 17. Books and Records.

(a) Books and Records. The Board shall keep or cause to be kept complete and
accurate books of account and records with respect to the Company’s business.
The books of the Company shall at all times be maintained by the Board. The
Member and its duly authorized representatives shall have the right to examine
the Company books, records and documents during normal business hours. The
Company, and the Board on behalf of the Company, shall not have the right to
keep confidential from the Member any information that the Board would otherwise
be permitted to keep confidential from the Member pursuant to any relevant
provisions in the Act. The Company’s books of account shall be kept using the
method of accounting determined by the Member. The Company’s independent
auditor, if any, shall be an independent public accounting firm selected by the
Member.

(b) Annual Accounting Period. The annual accounting period of the Company shall
be the same as the annual accounting period of the Members subject to the
requirements and limitations of the Code. Unless otherwise determined by the
Members, the Company’s method of accounting shall be the same as employed by the
Members.

(c) Returns and Other Elections. The Board shall cause the preparation and
timely filing of all corporate tax returns required to be filed by the Company
pursuant to the Code and all other tax returns deemed necessary and required in
each jurisdiction in which the Company does business. All elections permitted to
be made by the Company under federal or state laws shall be made by consent of
the Member.

 

13



--------------------------------------------------------------------------------

Section 18. Reports.

(a) Within 45 days after the end of each fiscal quarter, the Board shall cause
to be prepared an unaudited report setting forth as of the end of such fiscal
quarter:

 

  (i) unless such quarter is the last fiscal quarter, a balance sheet of the
Company; and

 

  (ii) unless such quarter is the last fiscal quarter, an income statement of
the Company for such fiscal quarter.

(b) The Board shall use diligent efforts to cause to be prepared and mailed to
the Member, within 90 days after the end of each fiscal year, an audited or
unaudited report setting forth as of the end of such fiscal year:

 

  (i) a balance sheet of the Company; and

 

  (ii) an income statement of the Company for such fiscal year.

Section 19. Other Business.

The Member and any Affiliate of the Member may engage in or possess an interest
in other business ventures (unconnected with the Company) of every kind and
description, independently or with others. The Company shall not have any rights
in or to such independent ventures or the income or profits therefrom by virtue
of this Agreement.

Section 20. Exculpation and Indemnification.

(a) Neither the Member nor any Officer, Director, employee or agent of the
Company nor any employee, representative, agent or Affiliate of the Member
(collectively, the “Covered Persons”) shall be liable to the Company or any
other Person who has an interest in or claim against the Company for any loss,
damage or claim incurred by reason of any act or omission performed or omitted
by such Covered Person in good faith on behalf of the Company and in a manner
reasonably believed to be within the scope of the authority conferred on such
Covered Person by this Agreement, except that a Covered Person shall be liable
for any such loss, damage or claim incurred by reason of such Covered Person’s
gross negligence or willful misconduct.

 

14



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable law, a Covered Person shall be
entitled to indemnification from the Company for any loss, damage or claim
incurred by such Covered Person by reason of any act or omission performed or
omitted by such Covered Person in good faith on behalf of the Company and in a
manner reasonably believed to be within the scope of the authority conferred on
such Covered Person by this Agreement, except that no Covered Person shall be
entitled to be indemnified in respect of any loss, damage or claim incurred by
such Covered Person by reason of such Covered Person’s gross negligence or
willful misconduct with respect to such acts or omissions; provided, however,
that any indemnity under this Section 20 by the Company shall be provided out of
and to the extent of Company assets only, and the Member shall not have personal
liability on account thereof; and provided further, that so long as any
Obligation is outstanding, no indemnity payment from funds of the Company (as
distinct from funds from other sources, such as insurance) of any indemnity
under this Section 20 shall be payable from amounts allocable to any other
Person pursuant to the Basic Documents.

(c) To the fullest extent permitted by applicable law, expenses (including legal
fees) incurred by a Covered Person defending any claim, demand, action, suit or
proceeding shall, from time to time, be advanced by the Company prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Company of an undertaking by or on behalf of the Covered Person to repay
such amount if it shall be determined that the Covered Person is not entitled to
be indemnified as authorized in this Section 20.

(d) A Covered Person shall be fully protected in relying in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, or any other facts pertinent to the
existence and amount of assets from which distributions to the Member might
properly be paid.

(e) To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Company or
to any other Covered Person, a Covered Person acting under this Agreement shall
not be liable to the Company or to any other Covered Person for its good faith
reliance on the provisions of this Agreement or any approval or authorization
granted by the Company or any other Covered Person. The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of a
Covered Person otherwise existing at law or in equity, are agreed by the Member
to replace such other duties and liabilities of such Covered Person.

 

15



--------------------------------------------------------------------------------

(f) The foregoing provisions of this Section 20 shall survive any termination of
this Agreement.

Section 21. Assignments.

Subject to Section 23, the Member may assign in whole or in part its limited
liability company interest in the Company. If the Member transfers all of its
limited liability company interest in the Company pursuant to this Section 21,
the transferee shall be admitted to the Company as a member of the Company upon
its execution of an instrument signifying its agreement to be bound by the terms
and conditions of this Agreement, which instrument may be a counterpart
signature page to this Agreement. Such admission shall be deemed effective
immediately prior to the transfer and, immediately following such admission, the
transferor Member shall cease to be a member of the Company. Notwithstanding
anything in this Agreement to the contrary, any successor to the Member by
merger or consolidation in compliance with the Basic Documents shall, without
further act, be the Member hereunder, and such merger or consolidation shall not
constitute an assignment for purposes of this Agreement and the Company shall
continue without dissolution.

Section 22. Resignation.

So long as any Obligation is outstanding, the Member may not resign, except as
permitted under the Basic Documents. If the Member is permitted to resign
pursuant to this Section 22, an additional member of the Company shall be
admitted to the Company, subject to Section 23, upon its execution of an
instrument signifying its agreement to be bound by the terms and conditions of
this Agreement, which instrument may be a counterpart signature page to this
Agreement. Such admission shall be deemed effective immediately prior to the
resignation and, immediately following such admission, the resigning Member
shall cease to be a member of the Company.

Section 23. Admission of Additional Members.

One or more additional members of the Company may be admitted to the Company
with the written consent of the Member; provided, however, that, notwithstanding
the foregoing, so long as any Obligation remains outstanding, no additional
Member may be admitted to the Company except to the extent permitted under the
Basic Documents.

 

16



--------------------------------------------------------------------------------

Section 24. Dissolution.

(a) Subject to Section 9(j), the Company shall be dissolved, and its affairs
shall be wound up upon any of the events of dissolution under Section 35-1 of
the Act.

(b) Notwithstanding any other provision of this Agreement, the Bankruptcy of the
Member shall not cause the Member to cease to be a member of the Company and
upon the occurrence of such an event, the business of the Company shall continue
without dissolution.

(c) Notwithstanding any other provision of this Agreement, the Member waives any
right it might have to agree in writing to dissolve the Company upon the
Bankruptcy of the Member, or the occurrence of an event that causes the Member
to cease to be a member of the Company.

(d) In the event of dissolution, the Company shall conduct only such activities
as are necessary to wind up its affairs (including the, sale of the assets of
the Company in an orderly manner), and the assets of the Company shall be
applied in the manner, and in the order of priority, set forth in Section 35-10
of the Act.

(e) The Company shall terminate when (i) all of the assets of the Company, after
payment of or due provision for all debts, liabilities and obligations of the
Company shall have been distributed to the Member in the manner provided for in
this Agreement and (ii) the Articles of Organization shall have been canceled in
the manner required by the Act.

Section 25. Waiver of Partition; Nature of Interest.

Except as otherwise expressly provided in this Agreement, to the fullest extent
permitted by law, the Member hereby irrevocably waives any right or power that
such Person might have to cause the Company or any of its assets to be
partitioned, to cause the appointment of a receiver for all or any portion of
the assets of the Company, to compel any sale of all or any portion of the
assets of the Company pursuant to any applicable law or to file a complaint or
to institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of the Company. The Member shall not have
any interest in any specific assets of the Company, and the Member shall not
have the status of a creditor with respect to any distribution pursuant to
Section 16 hereof. The interest of the Member in the Company is personal
property.

 

17



--------------------------------------------------------------------------------

Section 26. Benefits of Agreement; No Third-Party Rights.

None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditor of the Company or by any creditor of the Member.
Nothing in this Agreement shall be deemed to create any right in any Person
(other than Covered Persons) not a party hereto, and this Agreement shall not be
construed in any respect to be a contract in whole or in part for the benefit of
any third Person (except as provided in Section 29).

Section 27. Severability of Provisions.

Each provision of this Agreement shall be considered severable and if for any
reason any provision or provisions herein are determined to be invalid,
unenforceable or illegal under any existing or future law, such invalidity,
unenforceability or illegality shall not impair the operation of or affect those
portions of this Agreement which are valid, enforceable and legal.

Section 28. Entire Agreement.

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof.

Section 29. Binding Agreement.

Notwithstanding any other provision of this Agreement, the Member agrees that
this Agreement, including, without limitation, Sections 7, 8, 9, 10, 20, 21, 22,
23, 24, 26, 29 and 31, constitutes a legal, valid and binding agreement of the
Member, and is enforceable against the Member by the Independent Director, in
accordance with its terms. In addition, the Independent Director shall be an
intended beneficiary of this Agreement.

Section 30. Governing Law.

This Agreement shall be governed by and construed under the laws of the State of
Illinois (without regard to conflict of laws principles), all rights and
remedies being governed by said laws.

Section 31. Amendments.

Subject to Section 9(j), this Agreement may be modified, altered, supplemented
or amended pursuant to a written agreement executed and delivered by the Member.
Notwithstanding anything to the contrary in this Agreement, so long as any
Obligation is outstanding, this Agreement may not be modified, altered,
supplemented or amended except: (i) to cure any ambiguity or (ii) to convert or
supplement any provision in a manner consistent with the intent of this
Agreement and the other Basic Documents.

 

18



--------------------------------------------------------------------------------

Section 32. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement and all of which together shall
constitute one and the same instrument.

Section 33. Notices.

Any notices required to be delivered hereunder shall be in writing and
personally delivered, mailed or sent by telecopy, electronic mail or other
similar form of rapid transmission, and shall be deemed to have been duly given
upon receipt (a) in the case of the Company, to the Company at its address in
Section 2, (b) in the case of the Member, to the Member at its address as listed
on Schedule B attached hereto and (c) in the case of either of the foregoing, at
such other address as may be designated by written notice to the other party.

Section 34. Effectiveness.

This Agreement shall be effective as of the time of the filing of the Articles
of Organization with the Office of the Illinois Secretary of State on
December 12, 2002.

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Amended and Restated Limited Liability Company Agreement of
Insight Receivables, LLC as of the 25th day of April, 2012.

 

MEMBER: By:   Insight Receivables Holding, LLC

By:

      Name: Helen K. Johnson   Title: Treasurer

 

20



--------------------------------------------------------------------------------

SCHEDULE A

Definitions

A. Definitions

When used in this Agreement, the following terms not otherwise defined herein
have the following meanings:

“Act” has the meaning set forth in the preamble to this Agreement.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such Person.

“Agreement” means this Limited Liability Company Agreement of the Company,
together with the schedules attached hereto, as amended, restated, supplemented
or otherwise modified from time to time.

“Articles of Organization” means the Articles of Organization of the Company
filed with the Secretary of State of the State of Illinois on December 12, 2002,
as amended or amended and restated from time to time.

“Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) if 120 days after the commencement
of any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed, or if within 90 days
after the appointment without such Person’s consent or acquiescence of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of its properties, the appointment is not vacated or stayed, or within 90 days
after the expiration of any such stay, the appointment is not vacated. The
foregoing definition of “Bankruptcy” is intended to replace and shall supersede
and replace the definition of “Bankruptcy” set forth in Sections 18-101(1) and
18-304 of the Act.

 

21



--------------------------------------------------------------------------------

“Basic Documents” means this Agreement, the Management Agreement, the
Receivables Agreements and all instruments, agreements, documents and
certificates contemplated thereby or delivered in connection therewith.

“Board” or “Board of Directors” means the Board of Directors of the Company.

“Collections” has the meaning assigned to that term the Receivables Agreements.

“Company” means Insight Receivables, LLC, a lllinois limited liability company.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or general partnership or managing
member interests, by contract or otherwise. “Controlling” and “Controlled” shall
have correlative meanings. Without limiting the generality of the foregoing, a
Person shall be deemed to Control any other Person in which it owns, directly or
indirectly, a majority of the ownership interests.

“Covered Persons” has the meaning set forth in Section 20(a).

“Directors” means the Persons elected to the Board of Directors from time to
time by the Member, including the Independent Directors, in their capacity as
managers of the Company. A Director is hereby designated as a “manager” of the
Company within the meaning of Section 1-5 of the Act.

“Independent Director” means a natural person who (A) for the five-year period
prior to his or her appointment as Independent Director has not been, and during
the continuation of his or her service as Independent Director is not (i) an
employee, director, stockholder, partner or officer of the Company or any of its
Affiliates (other than his or her service as an Independent Director of the
Company); (ii) a customer or supplier of the Company or any of its Affiliates;
or (iii) any member of the immediate family of a person described in (i) or
(ii), and (B) has (i) prior experience as an independent director for a
corporation whose charter documents required the unanimous consent of all
independent directors thereof before such corporation could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy and (ii) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.

“Management Agreement” means the agreement of the Directors in the form attached
hereto as Schedule C. The Management Agreement shall be deemed incorporated
into, and a part of, this Agreement.

 

22



--------------------------------------------------------------------------------

“Material Action” means (i) to consolidate or merge the Company with or into any
Person, or sell all or substantially all of the assets of the Company, (ii) to
institute proceedings to have the Company, Member or any of their respective
subsidiaries or Affiliates be adjudicated bankrupt or insolvent, or consent to
the institution of bankruptcy or insolvency proceedings against the Company,
Member or any of their respective subsidiaries or Affiliates or file a petition
seeking, or consent to, reorganization or relief with respect to the Company,
Member or any of their respective subsidiaries or Affiliates under any
applicable federal or state law relating to bankruptcy, (iii) consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Company or a substantial part of its property, or make
any assignment for the benefit of creditors of the Company, (iv) admit in
writing the Company’s inability to pay its debts generally as they become due,
(v) take action m furtherance of any such action, or, to the fullest extent
permitted by law, or (vi) dissolve or liquidate the Company.

“Member” means Insight Receivables Holding, LLC, as the initial member of the
Company, and includes any Person admitted as an additional member of the Company
or a substitute member of the Company pursuant to the provisions of this
Agreement, each in its capacity as a member of the Company.

“Obligations” shall mean the indebtedness, liabilities and obligations of the
Company under or in connection with this Agreement, the other Basic Documents or
any related document in effect as of any date of determination.

“Officer” means an officer of the Company described in Section 11.

“Officer’s Certificate” means a certificate signed by any Officer of the Company
who is authorized to act for the Company in matters relating to the Company.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, limited liability partnership, association, joint stock
company, trust, unincorporated organization, or other organization, whether or
not a legal entity, and any governmental authority.

“Receivables” shall have the meaning assigned to that term in the Receivables
Agreements.

“Receivables Agreements” means the Receivables Purchase Agreement and the
Receivables Sale Agreement.

“Receivables Purchase Agreement” means that certain Receivables Purchase
Agreement dated as of December 31, 2002, by and among the Company, Insight
Enterprises, Inc., the entities from time to time parties thereto as purchasers
and as managing agents, and JPMorgan Chase Bank, N.A. (as successor by merger to
Bank One, NA (Main Chicago Office)), as agent, as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time.

 

23



--------------------------------------------------------------------------------

“Receivables Sale Agreement” means that certain Amended and Restated Receivables
Sale Agreement dated as of September 3, 2003, by and among the Company, Insight
Direct USA, Inc. and Insight Public Sector, Inc., as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time.

“Related Security” shall have the meaning assigned to that term in the
Receivables Agreements.

B. Rules of Construction

Definitions in this Agreement apply equally to both the singular and plural
forms of the defined terms. The words “include” and “including” shall be deemed
to be followed by the phrase “without limitation.” The terms “herein,” “hereof’
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Section, paragraph or subdivision. The Section
titles appear as a matter of convenience only and shall not affect the
interpretation of this Agreement. All Section, paragraph, clause, Exhibit or
Schedule references not attributed to a particular document shall be references
to such parts of this Agreement.

 

24



--------------------------------------------------------------------------------

SCHEDULE B

Member

 

Name

  

Mailing Address

  

Agreed Value of

Capital Contribution

  

Membership

Interest

Insight Receivables Holding, LLC

   6820 South Harl Avenue, Tempe, Arizona 85283   

$ 324,536,268.00

(as of 12/31/02)

   100%

 

25



--------------------------------------------------------------------------------

SCHEDULE C

Management Agreement

April 25, 2012

Kenneth T. Lamneck

c/o Insight Enterprises, Inc.

6820 South Harl Avenue

Tempe, Arizona 85283

Glynis A. Bryan

c/o Insight Enterprises, Inc.

6820 South Harl Avenue

Tempe, Arizona 85283

Orlando Figueroa

c/o Lord Securities Corporation

48 Wall Street, 27th Floor

New York, NY 10005

Re: Amended and Restated Management Agreement—Insight Receivables, LLC

Gentlemen:

For good and valuable consideration, each of the undersigned Persons, who have
been designated as directors of Insight Receivables, LLC, a Illinois limited
liability company (the “Company”), in accordance with the Amended and Restated
Limited Liability Company Agreement of the Company, dated as of April 25, 2012,
as it may be further amended or restated from time to time (the “LLC
Agreement”), hereby agree as follows:

Each of the undersigned accepts such Person’s rights and authority as a Director
under the LLC Agreement and agrees to perform and discharge such Person’s duties
and obligations as a Director under the LLC Agreement, and further agrees that
such rights, authorities, duties and obligations under the LLC Agreement shall
continue until such Person’s successor as a Director is designated or until such
Person’s resignation or removal as a Director in accordance with the LLC
Agreement. Each of the undersigned agrees and acknowledges that it has been
designated as a “manager” of the Company within the meaning of the Illinois
Limited Liability Company Act.

 

26



--------------------------------------------------------------------------------

2. So long as any Obligation is outstanding, each of the undersigned agrees,
solely in its capacity as a creditor of the Company on account of any
indemnification or other payment owing to the undersigned by the Company, not to
acquiesce, petition or otherwise invoke or cause the Company to invoke the
process of any court or governmental authority for the purpose of commencing or
sustaining a case against the Company, Member or any of their respective
subsidiaries or Affiliates under any federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Company, Member or any of their
respective subsidiaries or Affiliates or any substantial part of the property of
the Company, Member or any of their respective subsidiaries or Affiliates, or
ordering the winding up or liquidation of the affairs of the Company, Member or
any of their respective subsidiaries or Affiliates.

3. THIS MANAGEMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS, AND ALL RIGHTS AND REMEDIES SHALL BE
GOVERNED BY SUCH LAWS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

Initially capitalized terms used and not otherwise defined herein have the
meanings set forth in the LLC Agreement.

This Management Agreement may be executed in any number of counterparts, each of
which shall be deemed an original of this Management Agreement and all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the undersigned have executed this Management Agreement as
of the day and year first above written.

 

  Name: Kenneth T. Lamneck   Name: Glynis A. Bryan   Name: Orlando Figueroa

 

27



--------------------------------------------------------------------------------

SCHEDULE D

DIRECTORS

 

1. Kenneth T. Lamneck

 

2. Glynis A. Bryan

 

3 Orlando Figueroa

 

28



--------------------------------------------------------------------------------

SCHEDULE E

 

OFFICERS

  

TITLE

Kenneth T. Lamneck

   President

Glynis A. Bryan

   CFO

Steven R. Andrews

   Secretary

Helen K. Johnson

   Treasurer

Mark N. Rogers

   Vice President & Assistant Secretary

 

29